



Exhibit 10.1


THE UNITS REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH
UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM,
AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.
CERTAIN OF THE UNITS REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER
AS SET FORTH HEREIN.
_______________________________


DIAMOND GREEN DIESEL HOLDINGS LLC
________________________________
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
Dated as of May 1, 2019







--------------------------------------------------------------------------------






TABLE OF CONTENTS   


 


 Page


ARTICLE I
DEFINITIONS
1


 
1.1
Certain Defined Terms
1


 
1.2
Interpretative Matters
15


ARTICLE II
ORGANIZATIONAL MATTERS
16


 
2.1
Formation of the Company
16


 
2.2
Limited Liability Company Agreement
16


 
2.3
Name
16


 
2.4
Purpose
16


 
2.5
Principal Office; Registered Office
17


 
2.6
Term
17


 
2.7
No State-Law Partnership
17


ARTICLE III
CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS
17


 
3.1
Capital Contributions
17


 
3.2
Required and Requested Additional Capital Contributions
17


 
3.3
Company Loan
19


 
3.4
Ownership and Issuance of Units
22


 
3.5
Additional Members
22


 
3.6
Negative Capital Accounts
23


 
3.7
No Withdrawal
23


 
3.8
Amendments to Schedule A
23


 
3.9
Voluntary Loans from Members
23


 
3.10
Usury Savings Clause
24


ARTICLE IV
DISTIBUTIONS AND ALLOCATIONS
24


 
4.1
Distributions
24


 
4.2
General Application
26


 
4.3
General Allocations
26


 
4.4
Special Allocations
27


 
4.5
Allocation of Nonrecourse Liabilities
28



























i





--------------------------------------------------------------------------------





TABLE OF CONTENTS   
(continued)




 
Page
 
 
4.6
Transfer of Interest
28


 
4.7
Tax Allocations
29


 
4.8
Unadmitted Assignees
30


ARTICLE V
RIGHTS AND DUTIES OF MEMBERS
30


 
5.1
Power and Authority of Members
30


 
5.2
Voting Rights; Voting Agreement; Proxy Voting Rights
30


 
5.3
Liabilities of Members
31


 
5.4
Future Ventures and Conflicts of Interest
32


 
5.5
Books and Records
33


 
5.6
Meetings of Members
34


 
5.7
Approval Rights of Members
36


 
5.8
Deadlock
38


 
5.9
Default Business Plan
39


ARTICLE VI
MANAGEMENT OF THE COMPANY
40


 
6.1
Board of Managers
40


 
6.2
Committees of the Board of Managers
44


 
6.3
Officers
45


 
6.4
Further Delegation of Authority
48


 
6.5
Fiduciary Duties
48


 
6.6
Performance of Duties; Liability of Managers and Officers
48


 
6.7
Interested Party Transactions
48


 
6.8
Adverse Matters
49


ARTICLE VII
TAX MATTERS
50


 
7.1
Preparation of Tax Returns
50


 
7.2
Tax Elections
50


 
7.3
Tax Classification of the Company
50


 
7.4
Tax Controversies
51


ARTICLE VIII
TRANSFER OF UNITS; SUSTITUTE MEMERS
52


 
8.1
Restrictions on Transfers of Units
52

























ii





--------------------------------------------------------------------------------









TABLE OF CONTENTS   
(continued)




 
Page
 
 
8.2
Void Transfers
53


 
8.3
Substituted Member
54


 
8.4
Effect of Asignment
54


 
8.5
Additional Transfer Restrictions
55


 
8.6
Legend
55


 
8.7
Transfer Fees and Expenses
55


 
8.8
Date of Effectiveness
56


ARTICLE IX
PREEMPTIVE RIGHTS
56


 
9.1
Preemptive Rights
56


 
9.2
Hart-Scott-Rodino
57


ARTICLE X
DISSOLUTION AND LIQUIDATION
57


 
10.1
Dissolution
57


 
10.2
Liquidation and Termination
58


 
10.3
Cancellation of Certificate
60


 
10.4
Reasonable Time for Winding Up
60


 
10.5
Return of Capital
60


 
10.6
Material Breach
60


ARTICLE XI
CERTAIN AGREEMENTS
60


 
11.1
Approved Sale
60


 
11.2
Right of First Refusal
63


 
11.3
Approved Sale Requirements
64


 
11.4
Involuntary Transfers
65


 
11.5
Performance; Cooperation
67


 
11.6
Non-Solicitation
67


 
11.7
Insurance
67


 
11.8
Required Payments and Actions
67


ARTICLE XII
STANDARD OF CARE; EXCULPATION; INDEMNIFICATION
68


 
12.1
Standard of Care
68


 
12.2
Exculpation
68





















iii





--------------------------------------------------------------------------------





TABLE OF CONTENTS   
(continued)




 
Page
 
 
12.3
Indemnification
69


ARTICLE XIII
GENERAL PROVISIONS
71


 
13.1
Power of Attorney
71


 
13.2
Amendments
72


 
13.3
No Right of Partition
72


 
13.4
Remedies
72


 
13.5
Successors and Assigns
72


 
13.6
Severability
72


 
13.7
Counterparts
73


 
13.8
Applicable Law
73


 
13.9
Addresses and Notices
73


 
13.10
Creditors
73


 
13.11
Waiver
73


 
13.12
Further Action
73


 
13.13
Entire Agreement
73


 
13.14
Delivery by Facsimile
73


 
13.15
Survival
74


 
13.16
Public Disclosures
74


 
13.17
Reports
74


 
13.18
Exclusive Jurisdiction
75


 
13.19
Confidentiality
75


 
13.20
Arbitration; Dispute Resolution
77


 
13.21
Waiver of Jury Trial
77









































iv





--------------------------------------------------------------------------------










DIAMOND GREEN DIESEL HOLDINGS LLC
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is made and
entered into by and among the Company and the Members as of May 1, 2019.
WHEREAS, on October 12, 2009 the Company was formed as a limited liability
company under the Delaware Act, pursuant to a Certificate of Formation as filed
with the Secretary of State of Delaware (as amended from time to time,
the “Certificate”);
WHEREAS, on January 21, 2011, the parties hereto entered into the Company’s
initial limited liability company agreement (the “Initial Agreement”);
WHEREAS, on May 31, 2011, the parties hereto entered into an Amended and
Restated Limited Liability Company Agreement that amended and restated the
Initial Agreement (the “First Amended and Restated LLC Agreement”); and
WHEREAS, the Company and the Members wish to amend and restate the First Amended
and Restated LLC Agreement in the manner set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE I
DEFINITIONS


1.1Certain Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the following meanings:
“Accounting Manager” has the meaning set forth in Section 6.3(a).
“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 3.5.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(a)    credit to such Capital Account any amounts which such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and






1





--------------------------------------------------------------------------------









(b)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of in
excess of 50% of such Person’s voting securities or the ability to seat a
majority of the board or other governing body, by contract or otherwise, and
(ii) if such Person is a partnership or limited liability company, any general
partner or managing member thereof (as applicable) (and in the absence of a
managing member, the Person having the ability to seat a majority of the board
of managers or equivalent governing body, by contract or otherwise).
“Agreement” means this second amended and restated limited liability company
agreement of the Company, as amended or modified from time to time in accordance
with the terms hereof.
“Applicable Cure Percentage” has the meaning set forth in Section 3.3(c).
“Applicable Law” means any applicable federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
rule, ordinance, principle of common law, regulation, statute or treaty.
“Appraiser” has the meaning set forth in Section 11.4(f).
“Approved Sale” has the meaning set forth in Section 11.1(a).
“Approved Sale Notice” has the meaning set forth in Section 11.1(a).
“Approved Sale Report” has the meaning set forth in Section 11.1(c).
“Approved Sale Report Notice” has the meaning set forth in Section 11.1(d).
“Approved Sale Response Notice” has the meaning set forth in Section 11.1(a).
“Authorized Senior Executive Officer” means the natural Person designated in
writing from time to time by each of the Darling Member and the Valero Member,
respectively, as the authorized senior executive officer to resolve disputes
arising from a Deadlock between the Members or Managers as set forth in
Section 5.8, and as otherwise contemplated by this Agreement. The initial
Authorized Senior Executive Officers for the Darling Member and the Valero
Member are set forth on Exhibit A attached hereto.
“Base Rate” means, on any date, a rate per annum (to be determined as of the
date the applicable amount is first owed and remain fixed at such rate) equal to
the rate of interest most




2





--------------------------------------------------------------------------------









recently published by The Wall Street Journal as the “prime rate” at large
United States money center banks.
“BBA” means U.S. Public Law 114-74, the Bipartisan Budget Act of 2015.
“Board of Managers” has the meaning set forth in Section 6.1(a).
“Book Item” has the meaning set forth in Section 4.7(a)(i).
“Business” means the business of acquiring raw material and producing
biomass-based diesel and byproducts thereof through the use of a hydrotreating
plus isomerization process at the Facility, and marketing and selling such
diesel and byproducts.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by Applicable Law or
executive order to close.
“Business Plan” means the then-current annual business plan for the Company and
its Subsidiaries, including a detailed budget and capital expenditures schedule,
as approved by a Supermajority Interest and as it may be amended or revised from
time to time, in each case in accordance with Section 5.7.
“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the following provisions:
(a)    to each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Net Income and any
item in the nature of income or gain which is specially allocated pursuant to
Section 4.4, and the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member;
(b)    to each Member’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Net Loss and any item in the nature of expense or loss which is specially
allocated pursuant to Section 4.4, and the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company;
(c)    in the event all or a portion of an interest in the Company is
Transferred in accordance with the terms of this Agreement, the Transferee shall
succeed to the Capital Account of the Transferor to the extent that it relates
to the Transferred interest; and
(d)    in determining the amount of any liability for purposes of subdivisions
(a) and (b) there shall be taken into account Section 752(c) of the Code and any
other applicable provisions of the Code and Regulations.
The foregoing provision and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.


3





--------------------------------------------------------------------------------









“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Gross Asset Value of other property that a Member contributes to the
Company (reduced by the amount of any liabilities of such Member assumed by the
Company in connection with such contribution or which are secured by the
property contributed) with respect to any Unit or Equity Securities issued
pursuant to this Agreement.
“Certificate” has the meaning set forth in the recitals.
“Chairman” has the meaning set forth in Section 6.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commercial Manager” has the meaning set forth in Section 6.3(a).
“Company” means Diamond Green Diesel Holdings LLC, a Delaware limited liability
company (formerly known as Diamond Green Fuels Holdings LLC).
“Company Interests” has the meaning set forth in Section 11.2(a).
“Company Loan” has the meaning set forth in Section 3.3(a).
“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
“Company Option Period” has the meaning set forth in Section 11.4(b).
“Company Sale” means any transaction or series of related transactions involving
the sale or Transfer to any Person of (i) all of the outstanding Units and
Equity Securities or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis with all Subsidiaries of the Company, in each
case whether by merger, consolidation, reorganization, reclassification, sale of
assets or otherwise, but shall not include a customary pledge of the Company’s
assets to secure a term or working capital loan from a commercial lending
institution that is not an Affiliate of a Member.
“Covered Person” has the meaning set forth in Section 12.2.
“Culpable Acts” means, with respect to any Person, fraud, bad faith, willful
misconduct or misappropriation of funds by such Person, or the breach by such
Person of the standard of care set forth in Section 12.1.
“Cured Amount” has the meaning set forth in Section 3.3(c).
“Darling Improvements” has the meaning set forth in Section 10.2(c)(ii)(A).
“Darling Manager” has the meaning set forth in Section 5.2(b)(i)(A).
“Darling Member” means Darling Green Energy LLC, a Delaware limited liability
company, and any successor or assign of its Units that is admitted as a Member
and designated as the Darling Member on Schedule A.
4





--------------------------------------------------------------------------------









“Darling Parent” means Darling Ingredients Inc., a Delaware corporation (f/k/a
Darling International Inc.), and any successor entity.
“Deadlock” has the meaning set forth in Section 5.8(a).
“Defaulting Member” has the meaning set forth in Section 3.2(c).
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for United States
federal income Tax purposes with respect to an asset for such Fiscal Year,
except that (i) with respect to any asset the Gross Asset Value of which differs
from its adjusted Tax basis for federal income Tax purposes at the beginning of
such Fiscal Year and which difference is being eliminated by use of
the “remedial method” as defined by Regulations Section 1.704-3(d), Depreciation
for such Fiscal Year shall be the amount of book basis recovered for such Fiscal
Year under the rules prescribed by Regulations Section 1.704-3(d)(2) and
(ii) with respect to any other asset the Gross Asset Value of which differs from
its adjusted Tax basis for federal income Tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income Tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted Tax basis; provided, however, that in the case of clause
(ii), if the adjusted Tax basis for federal income Tax purposes of an asset at
the beginning of such Fiscal Year is zero, Depreciation shall be an amount
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.
“Depreciation Recapture” has the meaning set forth in Section 4.7(a)(ii)(B).
“DGD” means Diamond Green Diesel LLC, a Delaware limited liability company.
“Dispute” has the meaning set forth in Section 13.20.
“Distribution” means each distribution made by the Company to a Member in its
capacity as such, whether in cash, property or securities of the Company and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that none of the following shall be a Distribution: (i) any
recapitalization or exchange of securities of the Company, and any subdivision
(by split or otherwise) or any combination (by reverse split or otherwise) of
any outstanding Units or Equity Securities; (ii) payments by DGD to Darling
Parent or any Affiliate of Darling Parent pursuant to the terms of the Raw
Material Supply Agreement, or to Valero Parent or any Affiliate of Valero Parent
pursuant to the terms of the Valero Agreements; and (iii) payments by DGD to
either or both of the Members pursuant to the terms of the Members Working
Capital Facility, as such agreements may be amended from time to time.
“Equity Securities” has the meaning set forth in Section 3.4(b).








5





--------------------------------------------------------------------------------









“Event of Withdrawal” means the bankruptcy or dissolution of a Member or the
occurrence of any other event that terminates the continued membership of a
Member in the Company.
“Excess New Securities” has the meaning set forth in Section 9.1(d).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.
“Existing Facility” means the approximately 18,000 barrel per day (design feed)
biomass-based diesel production facility owned by DGD and in operation as of the
Effective Date in St. Charles Parish, Louisiana.
“Facility” means, collectively, the Existing Facility and the New Facility.
“Failed Contribution Amount” has the meaning set forth in Section 3.3(a).
“Failed Contribution Company Loan” has the meaning set forth in Section 3.3(a).
“Fair Market Value” means, with respect to any publicly traded securities:
(i) if the securities are listed on one or more national securities exchanges or
a similarly liquid non-United States securities exchange, the fair market value
of such securities shall be the volume-weighted average of the closing prices as
reported for composite transactions on the primary exchange or market for such
securities during the ten consecutive trading days preceding the trading day
immediately prior to the date of valuation; or (ii) if the securities are traded
over-the-counter (other than on a liquid non-United States securities exchange),
the fair market value of such securities shall be the arithmetic average (for
consecutive trading days) of the mean between the highest bid and lowest asked
prices as of the close of business during the ten consecutive trading days
preceding the trading day immediately prior to the date of valuation, as quoted
on the National Association of Securities Dealers Automated Quotation System or
equivalent generally accepted reporting service; provided, further, that any
security that is publicly traded but is subject to contractual or regulatory
restrictions on marketability or transfer shall be valued at such discount from
the values described in the foregoing proviso as the Board of Managers deems
appropriate, taking into account all restrictions on marketability or transfer
of such security. For purposes of determining the fair market value of assets or
property other than publicly traded securities addressed in the prior sentence,
the term “Fair Market Value” means the most probable price in terms of money
that such asset would bring at a fair sale for its highest reasonable use,
determined in a commercially reasonable manner, and where the title to such
asset will pass from the seller to the buyer with (i) each of the buyer and the
seller acting prudently and knowledgeably, (ii) the price not being affected by
any undue stimulus, (iii) neither the buyer nor seller being under compulsion to
sell or buy such asset, (iv) each of the buyer and the seller being typically
motivated, well-informed and advised and acting in what it considers to be its
best interests, (v) a reasonable period of time being allowed for exposure of
such asset in the open market and (vi) the payment of the purchase price being
made in cash. In determining the Fair Market Value of any such asset, there
shall be taken into account, as appropriate, all liabilities relating to such
asset to the extent that they are secured by a lien on






6





--------------------------------------------------------------------------------









such asset (and such lien is not released prior to the transfer of such assets
in connection with the subject transaction) or that would otherwise encumber
such asset in the hands of the buyer.
“Family Group” means, for any Person who is a natural person, such Person’s
spouse, descendants (whether natural or adopted), siblings, parents or spouse’s
parents, and any trust, limited liability company or partnership solely for the
benefit of such Person or such Person’s spouse, descendants, siblings, parents
or spouse’s parents.
“First Anniversary Date” means (i) with respect to a Non-Defaulting Member
Company Loan, the first anniversary of the date such Company Loan was deemed
made or (ii) with respect to a Failed Contribution Company Loan, the first
anniversary of the date the corresponding Non-Defaulting Member Company Loan was
deemed made; provided, however, that the term “First Anniversary Date” shall
have the meaning set forth in Exhibit D where applicable in accordance with the
terms of Exhibit D.
“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Board of Managers.
“Fiscal Year” means the calendar year or such other annual accounting period as
may be established by the Board of Managers and approved pursuant to
Section 5.7(a), except that if the Company is required under the Code to use a
Taxable Year other than a calendar year or the other annual accounting period so
established by the Board of Managers, then Fiscal Year means such Taxable Year.
“Forced Sale Offer” has the meaning set forth in Section 11.2(a).
“Forced Sale Offeror” has the meaning set forth in Section 11.2(a).
“GAAP” means generally accepted accounting principles as used in the United
States from time to time, applied on a consistent basis from period to period,
and any subsequent system and compilation of accounting principles adopted for
general use by registrants filing reports pursuant to the Exchange Act, as it
may be amended or supplanted.
“Governmental Entity” means the United States or any other nation, any state,
territory or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
(a)    the Gross Asset Value of any asset contributed by a Member to the Company
is the Fair Market Value of such asset as determined at the time of
contribution;
(b)    the Gross Asset Value of all Company assets shall be adjusted to equal
their respective Fair Market Values, as determined by the Board of Managers, as
of the following times:  (i) the acquisition of any additional interest in the
Company by any new




7





--------------------------------------------------------------------------------









or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an interest in the Company; (iii) the
grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a Member capacity, or by a new Member acting in
a Member capacity or in anticipation of becoming a Member; and (iv) the
liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that the adjustments pursuant
to clauses (i) and (ii) above shall be made only if the Board of Managers
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company; and
(c)    the Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the Fair Market Value of such asset on the date of
distribution as determined by the Board of Managers.
If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a) or (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Income or Net Loss.
“HSR Act” has the meaning set forth in Section 9.2.
“Improvements” has the meaning set forth in Section 10.2(c)(i)(A).
“Initial Agreement” has the meaning set forth in the recitals.
“Intellectual Property” means all intellectual property and industrial property
rights and related priority rights throughout the world, whether protected,
created or arising under the Applicable Laws of the United States or any other
jurisdiction or under any international convention, including all: (i) patents
and patent applications, including all continuations, continuations-in-part,
divisionals and provisionals and all patents issuing on any of the foregoing,
and all reissues, reexaminations, substitutions, renewals and extensions of any
of the foregoing (“Patents”); (ii) trademarks, service marks, trade dress,
logos, trade names, corporate names and other source or business identifiers
(whether registered or unregistered), together with the goodwill associated with
any of the foregoing, and all registrations, applications for registration,
renewals and extensions of any of the foregoing; (iii) copyrights and works of
authorship (whether registered or unregistered) and moral rights, and all
registrations, applications for registration, renewals, extensions and
reversions of any of the foregoing; (iv) trade secrets and all intellectual
property rights in or to confidential and proprietary information, know-how or
Technology, in each case excluding any rights in respect of any of the foregoing
in this subclause (iv) that comprise or are protected by issued Patents or
published Patent applications; and (v) domain names, together with the goodwill
associated therewith, and all registrations, applications for registration,
renewals and extensions of any of the foregoing.
“Interim Agreement” means that certain Interim Access and Services Agreement
entered into effective as of October 4, 2018, between Valero Refining - New
Orleans, L.L.C. and DGD, as amended, modified or amended and restated from time
to time.


8





--------------------------------------------------------------------------------









“Lease Agreement” means that certain Lease Agreement dated May 31, 2011, by and
between DGD and Valero Refining - New Orleans, L.L.C., as amended, modified or
amended and restated from time to time.
“Majority Interest” means the Members holding Units representing more than fifty
percent (50%) of the Units held by all of the Members of the Company (expressly
excluding any Units held by any Unadmitted Assignee and any Equity Securities
that are not Units).
“Management Dispute” has the meaning set forth in Section 5.8(d).
“Manager” has the meaning set forth in Section 6.1(a).
“Mediation” has the meaning set forth in Section 5.8(a).
“Member” means each Person holding Units and any Person admitted to the Company
as a Substituted Member or Additional Member, but only for so long as such
Person is the owner of one or more Units, and expressly excluding Unadmitted
Assignees except as set forth in the following sentence. Solely for purposes of
(i) allocations and distributions in Article IV and Section 10.2, (ii) the right
to make voluntary loans pursuant to Section 3.9, (iii) the right to receive Tax
filing information pursuant to Sections 13.17(b)(i), 13.17(c) and 13.17(d), but
only to the extent required for a Tax filing, (iv) the obligation to make
Required Additional Capital Contributions under Section 3.2, (v) the right to
make Requested Additional Capital Contributions under Section 3.2, and (vi) the
restrictions and obligations (but not the rights) with respect to the Transfer
of Units pursuant to Articles VIII and XI, the term “Member” shall also include
any Unadmitted Assignee.
“Member Loans” means loans made by the Members to DGD under the Members Working
Capital Facility.
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
tranche of Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if the Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
“Member Officer” means any Officer who is also a Manager.
“Members Working Capital Facility” means that certain Revolving Loan Agreement
dated as of May 1, 2019, among DGD, Darling Member and Valero Member, as the
same may be amended, modified, renewed, extended or amended and restated from
time to time, together with any replacement revolving loan agreement (or the
equivalent) that may hereafter be entered into by all of the Members, as lenders
thereunder, and DGD, as borrower thereunder.
“Members’ Unit Register” has the meaning set forth in Section 5.5.


9





--------------------------------------------------------------------------------









“Net Income” and “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s Taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
Taxable income or loss) with the following adjustments:
(a)    any income of the Company that is exempt from U.S. federal income Tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this paragraph, shall be added to such income or loss;
(b)    any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss pursuant to this paragraph, shall be
subtracted from such Taxable income or loss;
(c)    in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subdivisions (b) or (c) of the definition of “Gross Asset Value”,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Income or Net Loss;
(d)    gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for U.S. federal income Tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted Tax basis of such property for U.S.
federal income tax purposes differs from its Gross Asset Value;
(e)    in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such Taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year, computed in accordance
with the definition of “Depreciation”; and
(f)    any items which are specially allocated pursuant to the provisions of
Section 4.4 shall not be taken into account in computing Net Income or Net Loss.
“New Facility” means the approximately 30,000 barrel per day (design feed)
biomass-based diesel production facility to be constructed adjacent to the
Existing Facility in accordance with the Project Execution Plan.
“New Facility Construction Period” means the time period starting upon the
approval of the New Facility by the Members (which has already occurred as of
the Effective Date) and ending on the first Business Day of the first Fiscal
Quarter after the New Facility is complete and operational and all capital
expenditures for the design, construction, installation and placement into
service of the New Facility as well as all amounts necessary to fund the initial
incremental working capital for the operation of the New Facility have been paid
in full.
“New Securities” means any (i) Units, (ii) Equity Securities or (iii) securities
of any other type whatsoever (including securities convertible into Units or
Equity Securities, debt obligations


10





--------------------------------------------------------------------------------









(whether or not convertible into Units or Equity Securities) and contractual
rights to receive payments, such as “phantom” stock or stock appreciation
rights, where the amount thereof is determined by reference to fair market or
equity value of the Company or any Units or Equity Securities approved for
issuance by a Supermajority Interest); provided that “New Securities” shall not
include (A) Units or Equity Securities issued pro rata as a Distribution or
split of any Units or Equity Securities of the Company then outstanding,
(B) Units or Equity Securities issued as consideration in any merger,
amalgamation, consolidation, acquisition or joint venture with or into another
business enterprise approved by the Board of Managers or (C) Units issued to the
Darling Member or the Valero Member in accordance with Section 3.4(c). As
applied to a Subsidiary of the Company, the term “New Securities” shall have a
correlative meaning.
“New Securities Price” has the meaning set forth in Section 9.1(a).
“Non-Defaulting Member” has the meaning set forth in Section 3.2(c).
“Non-Defaulting Member Company Loan” has the meaning set forth in
Section 3.3(a).
“Non-Triggering Member” has the meaning set forth in Section 11.1(a).
“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704‑2(b)(1) and 1.704‑2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
“Nonsubject Member” has the meaning set forth in Section 11.4(a).
“Officers” has the meaning set forth in Section 6.3(a).
“Operations Agreement” means that certain Operations Agreement dated May 31,
2011, by and between DGD and Valero Refining-New Orleans, L.L.C., as amended,
modified or amended and restated from time to time.
“Operations Manager” has the meaning set forth in Section 6.3(a).
“Opportunity” has the meaning set forth in Section 5.4(b).
“Order” means any award, decision, injunction, judgment, order, ruling or
subpoena issued, made or rendered by any Governmental Entity.
“Owned Intellectual Property” has the meaning set forth in Section 10.2(c).
“Partnership Representative” has the meaning given such term in Section 6223 of
the Code.
“Permitted Transferees” has the meaning set forth in Section 8.1(b).
“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.
11





--------------------------------------------------------------------------------









“Preemptive Exercise Notice” has the meaning set forth in Section 9.1(b).
“Preemptive Notice” has the meaning set forth in Section 9.1(a).
“Product Offtake Agreement” means that certain Product Offtake Agreement dated
May 31, 2011, by and among DGD, Valero Marketing and Supply Company and Darling
Parent, as amended, modified or amended and restated from time to time.
“Project Execution Plan” means DGD’s project execution plan for the construction
of the New Facility, as approved by a Supermajority Interest and as it may be
amended or revised from time to time, in each case in accordance with
Section 5.7(b).
“Raw Material Supply Agreement” means that certain Raw Material Supply Agreement
dated May 31, 2011, by and between DGD and Darling Parent, as amended, modified
or amended and restated from time to time.
“Regulations” means the Income Tax Regulations promulgated under the Code, as
amended from time to time.
“Requested Additional Capital Contribution” has the meaning set forth in
Section 3.2(b).
“Requested Additional Capital Contribution Notice” has the meaning set forth in
Section 3.2(b).
“Required Additional Capital Contribution” has the meaning set forth in
Section 3.2(a).
“Required Additional Capital Contribution Notice” has the meaning set forth in
Section 3.2(a).
“Required Interest” means the Members holding the applicable Units required to
authorize or approve the relevant act of the Company, including Majority
Interest or Supermajority Interest.
“Requisite Public Disclosure” has the meaning set forth in Section 13.16.
“ROFR Acceptance Period” has the meaning set forth in Section 11.2(b).
“ROFR Offer” has the meaning set forth in Section 11.2(b).
“ROFR Offer Notice” has the meaning set forth in Section 11.2(b).
“Sale Contract” has the meaning set forth in Section 11.3(a).
“SEC” means the Securities and Exchange Commission.
“Secretary” has the meaning set forth in Section 6.3(a).








12





--------------------------------------------------------------------------------









“Services and Utilities Supply Agreement” means that certain Services and
Utilities Supply Agreement dated May 31, 2011, by and between DGD and Valero
Refining - New Orleans, L.L.C., as amended, modified or amended and restated
from time to time.
“St. Charles Refinery” means the refinery in Norco, Louisiana currently owned by
Valero Parent (or an Affiliate thereof) and adjacent to the Facility.
“Subject Member” has the meaning set forth in Section 11.4(a).
“Subject Units” has the meaning set forth in Section 11.4(a).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association or other business entity or have, through contract or otherwise, the
ability to seat a majority of the board or other governing body of such entity.
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries, and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 8.3(a).
“Supermajority Interest” means the Members holding Units representing more than
seventy-five percent (75%) of the Units held by all of the Members of the
Company (expressly excluding any Units held by any Unadmitted Assignee).
“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, (ii) any interest, penalties or additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i), and (iii) any liability in respect of any items
described in clause (i) and/or (ii) payable by reason of contract, assumption,
successor or transferee liability, operation of law, Treasury Regulations
section 1.1502-6(a) (or


13





--------------------------------------------------------------------------------









any predecessor or successor thereof or any analogous or similar provision under
Applicable Law) or otherwise.
“Taxable” means, when referring to any item of income, gain, loss or deduction,
the amount of such income, gain, loss or deduction computed according to
applicable provisions of the Code or, where applicable, state or local law.
“Tax Distribution” has the meaning set forth in Section 4.1(a).
“Tax Matters Partner” has the meaning that was set forth in Section 6231 of the
Code prior to the amendments to the Code effected by the BBA.
“Taxable Year” means the taxable year of the Company determined under Section
441(b) of the Code or under any comparable provision of state or local law, as
applicable.
“Taxing Authority” means the United States Internal Revenue Service or any other
Governmental Entity responsible for the administration, assessment or collection
of any Tax.
“Technology” means all technology, software (including, without limitation,
object code and source code), designs, formulae, algorithms, procedures,
methods, discoveries, processes, techniques, ideas, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or non-public information and other similar materials,
and all recordings, graphs, drawings, reports, analyses and other writings, and
other tangible embodiments of any of the foregoing in any form whether or not
listed herein.
“Terminating Event” has the meaning set forth in Section 11.4(a).
“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof. The terms “Transferee,” “Transferor,” “Transferred” and other
forms of the word “Transfer” shall have the correlative meanings.
“Triggering Member” has the meaning set forth in Section 11.1(a).
“Triggering Member Sale” has the meaning set forth in Section 11.1(a).
“Unadmitted Assignee” has the meaning set forth in Section 3.5(b).
“Units” has the meaning set forth in Section 3.4(a).
“Unit Percentage” means, as to any Member (or Unadmitted Assignee), the
percentage obtained by dividing the number of Units owned by such Member (or
Unadmitted Assignee) by the total number of Units owned by all Members and
Unadmitted Assignees.
“United States” and “U.S.” mean the United States of America.
14





--------------------------------------------------------------------------------









“Unreturned Capital Amount” means, for any Unit, as of any time of
determination, an amount equal to the excess, if any, of (i) the aggregate
Capital Contributions made to the Company with respect to such Unit prior to
such time, over (ii) the aggregate amount of Distributions made (or deemed made)
by the Company with respect to such Unit under Section 4.1(b)(i) prior to such
time.
“UOP License” has the meaning set forth in Section 10.2(d).
“Valero Agreements” means the Lease Agreement, the Product Offtake Agreement,
the Services and Utilities Supply Agreement, the Operations Agreement, the
Interim Agreement, and such other agreements as may be entered into between DGD
or the Company, on the one hand, and the Valero Member or any of its Affiliates,
on the other hand, and expressly agreed to in writing by the Darling Parent, as
each such agreement may be amended from time to time; provided, however, the
term “Valero Agreements” shall not include the Members Working Capital Facility.
“Valero Improvements” has the meaning set forth in Section 10.2(c)(ii)(B).
“Valero Manager” has the meaning set forth in Section 5.2(b)(i)(B).
“Valero Member” means Diamond Alternative Energy, LLC, a Delaware limited
liability company, and any successor or assign of its Units that is admitted as
a Member and designated as the Valero Member on Schedule A.
“Valero Parent” means Valero Energy Corporation, a Delaware corporation, and any
successor entity.
“Venture” has the meaning set forth in Section 5.4(a).
“Venturee” has the meaning set forth in Section 5.4(a).
“Venturer” has the meaning set forth in Section 5.4(a).
1.2Interpretative Matters. In this Agreement, unless otherwise specified or
where the context otherwise requires:
(a)the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
(b)words importing any gender shall include other genders;
(c)words importing the singular only shall include the plural and vice versa;
(d)the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;










15





--------------------------------------------------------------------------------











(e)the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(f)references to “Articles,” “Sections,” “Exhibits” or “Schedules” shall be to
Articles, Sections, Exhibits or Schedules of or to this Agreement;
(g)references to any Person include the permitted successors and assigns of such
Person;
(h)except as otherwise expressly provided herein, wherever a conflict exists
between this Agreement and any other agreement referenced herein, this Agreement
shall control but solely to the extent of such conflict;
(i)references to any agreement or contract, unless otherwise stated, are to such
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof; and
(j)the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.


ARTICLE II
ORGANIZATIONAL MATTERS
2.1Formation of the Company. The Company was formed on October 12, 2009 pursuant
to the provisions of the Delaware Act.
2.2Limited Liability Company Agreement. The Members hereby execute this
Agreement for the purpose of establishing the affairs of the Company and the
conduct of its business in accordance with the provisions of the Delaware Act.
The Members hereby agree that during the term of the Company set forth in
Section 2.6 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the Delaware Act.
2.3Name. The name of the Company shall be “Diamond Green Diesel Holdings LLC”. A
Supermajority Interest may change the name of the Company at any time and from
time to time. Notification of any such change shall be given to all Members. The
business of the Company may be conducted under its name or any other name or
names deemed advisable by a Supermajority Interest.


2.4    Purpose. The purposes and business of the Company shall be to, directly
or indirectly through a Subsidiary, (i) construct, own, develop, operate,
maintain, and finance and refinance the Facility, and engage in the Business,
(ii) incur debt and issue notes, the net proceeds of which shall be used to
develop, construct and operate the Facility, (iii) enter into purchase or
underwriting agreements, financing documents, and similar or related agreements
as














16





--------------------------------------------------------------------------------





required to engage in or related to the activities listed in clauses (i) and
(ii) above, (iv) enter into agreements related to or in connection with the
foregoing purposes or necessary to carry out the foregoing purposes,
(v) exercise all rights and powers granted to the Company under this Agreement
and any other agreements contemplated hereby, as the same may be amended from
time to time, (vi) exercise powers permitted to limited liability companies
under the laws of the State of Delaware that are connected with the foregoing
purposes, (vii) conduct such other activities as may be necessary or desirable
to further the Business or the foregoing purposes and (viii) engage in any other
lawful act or activity for which limited liability companies may be organized
under the Delaware Act.
2.5Principal Office; Registered Office. The principal office of the Company
initially shall be located at One Valero Way, San Antonio, Texas 78249 and may
be at any such other place as the Board of Managers may from time to time
designate. All business and activities of the Company shall be deemed to have
occurred at its principal office. The Company may maintain offices at such other
place or places as the Board of Managers deems advisable. The address of the
registered office of the Company in the State of Delaware shall be Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, and the registered
agent for service of process on the Company in the State of Delaware at such
registered office shall be The Corporation Trust Company.
2.6Term. The term of the Company commenced upon the filing of the Certificate in
accordance with the Delaware Act and shall continue in existence until
termination, winding up, dissolution and liquidation thereof in accordance with
the provisions of Article X.
2.7No State-Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.7, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income Tax purposes, and that each Member and the Company shall file all Tax
returns and shall otherwise take all Tax and financial reporting positions in a
manner consistent with such treatment.


ARTICLE III
CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS


3.1Capital Contributions. Except as provided in Section 3.2 and Section 12.4, no
Member shall be required to make any additional Capital Contributions to the
Company. In addition, except as provided in Section 3.2 and Section 12.4, no
Member shall be permitted to make any additional Capital Contributions to the
Company without the approval, consent or determination of the whole Board of
Managers.
3.2Required and Requested Additional Capital Contributions.


(a)    Required Additional Capital Contributions. Subject to the limitations set
forth in this Section 3.2, the Members shall make the following Capital
Contributions, pro rata












17





--------------------------------------------------------------------------------





based on their respective Unit Percentages, to the Company (the “Required
Additional Capital Contributions”):
(i)to the extent DGD is unable to fund such amounts out of its then available
cash on hand or borrowings, all amounts set forth in the Project Execution Plan
to be incurred by DGD to design, construct, install and place in service the New
Facility;


(ii)to the extent DGD is unable to fund such amounts out of its then available
cash on hand or borrowings, any amounts necessary to fund the initial
incremental working capital needed for the operation of the New Facility, as set
forth in the operating budget for the Facility that includes the first 12 months
of operation of the New Facility as set forth in the Business Plan as adopted by
the Members (it being agreed that any additional working capital that may
thereinafter be needed shall not be funded by any Required Additional Capital
Contribution but rather by Requested Additional Capital Contributions);


(iii)without limiting the generality of Section 3.2(a)(i) and Section
3.2(a)(ii), all amounts required to be contributed during the New Facility
Construction Period, as determined in accordance with the provisions of Exhibit
D attached hereto;


(iv)any amounts necessary to fund capital expenditures required to comply with
any Applicable Law or Order; and


(v)any amounts necessary to fund any capital expenditures necessary to address
any safety concerns at, and any required capitalized maintenance of, the
Facility (including catalyst replacement).


Except for Required Additional Capital Contributions mandated by the provisions
of Exhibit D, the amount of each Required Additional Capital Contribution shall
be determined by the Board of Managers. On each occasion that the Board of
Managers determines to make a call for the Members to make a Required Additional
Capital Contribution pursuant to this Section 3.2(a), the Board of Managers
shall deliver to each such Member a written notice (the “Required Additional
Capital Contribution Notice”), which shall include (i) the aggregate amount of
Required Additional Capital Contributions required and the respective Member’s
share thereof (which shall be calculated assuming each Member will participate
fully and pro rata based on the Unit Percentage of such Member), (ii) the date
by which such Capital Contributions are required to be funded (which date shall
be no earlier than 20 Business Days after delivery of the Required Additional
Capital Contribution Notice, (iii) the depositary institution and account of the
Company into which such additional Capital Contributions shall be made, and
(iv) reasonable detail as to the purpose and intended use of such Capital
Contribution. Each such Member shall deposit its Required Additional Capital
Contribution, if any, by wire transfer of immediately available funds to the
designated depositary institution and account of the Company on or before the
date set forth in the Required Additional Capital Contribution Notice. For the
avoidance of doubt, no Required Additional Capital Contribution Notice shall be
necessary for any Required Additional Capital Contribution mandated by the
provisions of Exhibit D.










18





--------------------------------------------------------------------------------











(b)Requested Additional Capital Contributions. Subject to the limitations set
forth in this Section 3.2, the Company may from time to time request that each
Member make Capital Contributions to the Company, pro rata based on the Unit
Percentage of such Member, when and if a Supermajority Interest determines to
call for such Capital Contributions in accordance with this Agreement (each, a
“Requested Additional Capital Contribution”). On each occasion that the Board of
Managers calls, pursuant to this Section 3.2(b), for the Members to make a
Requested Additional Capital Contribution, the Board of Managers shall deliver
to each such Member a written notice (the “Requested Additional Capital
Contribution Notice”), which shall include (i) the aggregate amount of Requested
Additional Capital Contributions requested and the respective Member’s share
thereof (which shall be calculated assuming each Member will participate fully
and pro rata based on the Unit Percentage of such Member), (ii) the date by
which such Capital Contributions are required to be funded (which date shall be
no earlier than 20 Business Days after delivery of the Requested Additional
Capital Contribution Notice), (iii) the depositary institution and account of
the Company into which such additional Capital Contributions shall be made, and
(iv) reasonable detail as to the purpose and intended use of such Capital
Contribution. Each such Member shall deposit its Requested Additional Capital
Contribution, if any, by wire transfer of immediately available funds to the
designated depositary institution and account of the Company on or before the
date set forth in the Requested Additional Capital Contribution Notice.
  
(c)Defaulting Member. The failure of a Member to make any Required Additional
Capital Contribution or Requested Additional Capital Contribution (a “Defaulting
Member”), in accordance with the provisions of this Agreement and as set forth
in the applicable notice to such Member, shall give the non-defaulting Member
(the “Non-Defaulting Member”) the right (but not the obligation) to make a
Failed Contribution Company Loan as described in and in accordance with
Section 3.3. In the event that a Member fails to make any Required Additional
Capital Contribution pursuant to Section 3.2(a)(i)-(v), the Company may pursue
and enforce all rights and remedies the Company may have against such Defaulting
Member with respect thereto, including commencing a lawsuit to collect the
overdue amount and any other amount due to the Company with interest calculated
thereon at a rate equal to the Base Rate plus five percentage points per annum
(computed on the basis of a 360-day year and actual days elapsed, compounded
monthly on the first day of each calendar month). The failure of a Member to
make a Requested Additional Capital Contribution pursuant to Section 3.2(b) or a
Required Additional Capital Contribution pursuant to Section 3.2(a)(vi) or (vii)
shall not constitute a default or breach by the Defaulting Member under this
Agreement.
  
(d)Unadmitted Assignees. For purposes of the obligation to make Required
Additional Capital Contributions and the obligation to make Requested Additional
Capital Contributions in this Section 3.2, the term “Member” shall include any
Unadmitted Assignee.


3.3Company Loan.


If any Member does not fund a Required Additional Capital Contribution in
accordance with Section 3.2(a) or a Requested Additional Capital Contribution in
accordance with Section 3.2(b), then, provided the Non-Defaulting Member has
funded its Required Additional Capital Contribution or Requested Additional
Capital Contribution, as the case may be, (i) the entire amount of the Required
Additional Capital Contribution or Requested


19





--------------------------------------------------------------------------------











Additional Capital Contribution, as the case may be, made by the Non-Defaulting
Member shall be deemed a loan to the Company (such loan is referred to herein as
a “Non-Defaulting Member Company Loan”), and (ii) the Non-Defaulting Member
(which shall expressly not include any Unadmitted Assignees) shall have the
right (but not the obligation) to make a loan to the Company in the amount of
the Defaulting Member’s entire Required Additional Capital Contribution or
Requested Additional Capital Contribution, as the case may be (the amount of the
Defaulting Member’s failed Capital Contribution is referred to herein as
the “Failed Contribution Amount” and any loan made to the Company by the
Non-Defaulting Member with respect to such Failed Contribution Amount is
referred to herein as a “Failed Contribution Company Loan” and the Failed
Contribution Company Loans together with the Non-Defaulting Member Company Loans
are referred to herein as the “Company Loans”), in each case with recourse
solely to the Company and its assets. Any Company Loan shall be expressly
subordinated to all Member Loans and to any senior credit facility of the
Company to the extent required by such senior credit facility, and the
Defaulting Member shall bear all reasonable and customary costs and expenses
related thereto and to the negotiation and documentation thereof, including
reasonable fees and expenses of the counsel and accountants of the Company and
the Member making such Company Loan. Any Company Loan shall not be treated as a
Capital Contribution by the Member making such Company Loan and shall not
increase the Capital Account of such Member or result in any adjustment to the
number of Units held by any Member unless and until such Company Loan (or
portion thereof) is converted to a Capital Contribution in accordance with
Section 3.3(b) or 3.3(c). Subject to the earlier conversion of a Company Loan
into a Capital Contribution pursuant to Section 3.3(c), each Company Loan shall
have an initial term ending on the applicable First Anniversary Date (and no
principal or interest shall be prepayable or paid with respect thereto during
such initial period other than in connection with the conversion thereof to a
Capital Contribution pursuant to Section 3.3(c) or as otherwise consented to by
both Members), or longer if determined by the Board of Managers and consented to
by the Non-Defaulting Member, and shall bear interest at a rate equal to the
Base Rate plus five percentage points per annum (computed on the basis of a
360-day year and actual days elapsed, compounded monthly on the first day of
each calendar month). All payments on all Company Loans shall be applied first
to accrued interest on all Company Loans, then to unpaid principal. With respect
to Company Loans outstanding 12 months or more, (i) payments on account of
interest on such Company Loans shall be made on a “last in, first out” basis so
that the accrued interest on the most recent Company Loan is paid first and
(ii) principal payments on such Company Loans shall be made on a “last in, first
out” basis so that the most recent Company Loan is repaid first. Company Loans
shall be repaid as quickly as practicable taking into account any restrictions
under any then-existing senior credit facility. Notwithstanding anything to the
contrary herein, no Member Loan shall constitute a Company Loan.


(b)In the event that a Non-Defaulting Member makes or is deemed to have made a
Company Loan in accordance with Section 3.3(a), and such Company Loan remains
outstanding, in whole or in part, on the applicable First Anniversary Date, then
such Non-Defaulting Member may elect at any time on or after such First
Anniversary Date, in its sole discretion by written notice to the Company and
the Defaulting Member, to convert all or part of the then-outstanding principal
and accrued and unpaid interest of such Company Loan into a Capital Contribution
(thereby increasing such Member’s Capital Account) and such Non-Defaulting
Member shall be issued additional Units automatically in accordance with
Section 3.4(c).






20





--------------------------------------------------------------------------------











(c)    At any time prior to the applicable First Anniversary Date of a Company
Loan, the Defaulting Member may cure or partially cure its default with respect
to the related Failed Contribution Amount by making one or more payments, in an
aggregate amount up to its Failed Contribution Amount plus interest thereon from
the date of the related Company Loan at a rate equal to the Base Rate plus five
percentage points per annum (computed on the basis of a 360-day year and actual
days elapsed, compounded monthly on the first day of each calendar month) (each
amount paid by such Defaulting Member is referred to as a “Cured Amount”), as
follows:


(i)If the Non-Defaulting Member exercised its right to make a Failed
Contribution Company Loan with respect to the default being cured, then the
Defaulting Member shall make any such payments of a Cured Amount to the
Non-Defaulting Member in exchange for the automatic assignment by such
Non-Defaulting Member to the Defaulting Member of the right to receive payment
from the Company of a portion of the then-outstanding principal and accrued and
unpaid interest under the Failed Contribution Company Loan equal to the
applicable Cured Amount. Concurrently with the receipt by the Non-Defaulting
Member of each such payment of a Cured Amount, the portion of the
then-outstanding principal and accrued and unpaid interest under the Failed
Contribution Company Loan assigned to the Defaulting Member in accordance with
the preceding sentence shall automatically convert into a Capital Contribution
by the Defaulting Member (thereby increasing such Member’s Capital Account) and
that portion of the then-outstanding principal and accrued and unpaid interest
under the related Non-Defaulting Member Company Loan equal to such Cured Amount
multiplied by the Applicable Cure Percentage shall automatically convert into a
Capital Contribution by the Non-Defaulting Member (thereby increasing such
Member’s Capital Account) and the Non-Defaulting Member and the Defaulting
Member shall be issued additional Units automatically in accordance with
Section 3.4(c).


(ii)If the Non-Defaulting Member did not exercise its right to make a Failed
Contribution Company Loan with respect to the default being cured, then the
Defaulting Member shall make any such payments of a Cured Amount to the Company
as a Capital Contribution (thereby increasing such Member’s Capital Account).
Concurrently with the receipt by the Company of each such payment of a Cured
Amount, the portion of the then-outstanding principal and accrued and unpaid
interest under the related Non-Defaulting Member Company Loan equal to such
Cured Amount multiplied by the Applicable Cure Percentage shall automatically
convert into a Capital Contribution by the Non-Defaulting Member (thereby
increasing such Member’s Capital Account) and the Non-Defaulting Member and the
Defaulting Member shall be issued additional Units automatically in accordance
with Section 3.4(c). For greater clarity, the deemed Capital Contribution by the
Non-Defaulting Member pursuant to the prior sentence shall never exceed the
maximum amount of the then-outstanding principal and accrued and unpaid interest
under the related Non-Defaulting Member Company Loan.


“Applicable Cure Percentage” shall mean the amount equal to (i) the Unit
Percentage of the Non-Defaulting Member at the time the Non-Defaulting Member
Company Loan being then converted was deemed made divided by (ii) the Unit
Percentage of the Defaulting Member at the time the Non-Defaulting Member
Company Loan being then converted was deemed made. Any




21





--------------------------------------------------------------------------------









cure by the Defaulting Member pursuant to this Section 3.3(c) shall convert the
Company Loans to Capital Contributions on a “last in, first out” basis so that
the most recent Failed Contribution Amounts (and interest thereon) are cured and
the related Company Loans are converted to Capital Contributions first. Further,
any payments by the Defaulting Member to the Non-Defaulting Member pursuant to
Section 3.3(c)(i), and any conversion of less than all of a Company Loan
pursuant to Section 3.3(b) or 3.3(c), shall be allocated first to accrued
interest on such Company Loan, then to unpaid principal.
3.4Ownership and Issuance of Units.


(a)Subject to the terms and conditions of this Agreement (including as set forth
in Section 5.7), the Company shall have the authority to issue an unlimited
number of Units (the “Units”). Each Member or Unadmitted Assignee owns that
number of Units as appears next to its name on Schedule A hereto, as the same
may be amended or restated from time to time.
  
(b)The Board of Managers, subject to the terms and conditions of this Agreement
(including as set forth in Section 5.7), shall have the authority to authorize,
create and issue additional Units or other equity securities of the Company,
including any security or instrument convertible into equity securities of the
Company (“Equity Securities”), in such amounts and at such purchase price as
determined by the Board of Managers.


(c)Any amounts contributed to the Company by either Member pursuant to
Section 3.2(a) or Section 3.2(b), or by the Defaulting Member pursuant to
Section 3.3(c), and any amount of any Company Loan converted into a Capital
Contribution in accordance with Section 3.3(b) or 3.3(c), shall increase the
Capital Contributions and Capital Account of each contributing or converting
Member and additional Units shall be issued automatically to each such Member so
that the Unit Percentage of each such Member would be equal to (i) such Member’s
Capital Account (including any Capital Contribution resulting from the
conversion of any Company Loan, whether in whole or in part) divided by (ii) the
aggregate Capital Accounts of all of the Members (including any Capital
Contribution resulting from the conversion of any Company Loan, whether in whole
or in part); provided, however, for purposes of issuing Units under this
Section 3.4(c) with respect to Capital Contributions made pursuant to
Section 3.2(a) or Section 3.2(b), if both Members contribute their respective
Capital Contributions on or prior to the due date of such Capital Contribution,
then the Units shall be automatically issued on the date the last Member has
contributed such Capital Contribution. Schedule A shall be amended automatically
to reflect any such additional issuance of Units.
  
3.5Additional Members.


(a)    Upon written approval of a Supermajority Interest, any Person acquiring
newly issued Units may be admitted to the Company as an Additional Member. Each
such Additional Member shall execute and deliver a written instrument
satisfactory to the Board of Managers, whereby such Additional Member shall
become a party to this Agreement, as well as any other documents required by the
Board of Managers. Upon execution and delivery of a counterpart of this
Agreement and acceptance thereof by the Board of Managers, such Person




22





--------------------------------------------------------------------------------











shall be admitted as a Member. Each such Additional Member shall thereafter be
entitled to all the rights and subject to all the obligations of a Member as set
forth herein.


(b)Notwithstanding anything to the contrary in this Agreement, a Person that
acquires any Units (and any fraction thereof) but that is not admitted as a
Member pursuant to Section 3.5(a) or 8.3 (an “Unadmitted Assignee”) shall be
entitled only to allocations and distributions with respect to such Units (and
any fraction thereof) in accordance with Article IV and Section 10.2 (and only
for the period such Units are held by such Unadmitted Assignee), and shall have
no right to any information or accounting of the affairs of the Company, shall
not be entitled to inspect the books or records of the Company, and shall have
no other rights of a Member under the Delaware Act or this Agreement, including
any voting rights (including voting rights with respect to the merger,
consolidation, conversion or dissolution of the Company), preemptive rights and
any rights to elect or appoint a Manager. Notwithstanding anything to the
contrary in this Agreement, any such Unadmitted Assignee shall be bound by the
obligation to make any Required Additional Capital Contribution (with respect to
its Unit Percentage as if it were a Member) pursuant to Section 3.2(a) and shall
have the right to make any Requested Additional Capital Contribution (with
respect to its Unit Percentage as if it were a Member) pursuant to
Section 3.2(b) (but such Unadmitted Assignee shall have no right to make a
Company Loan), and shall otherwise be bound by the provisions of Section 3.2.
Further, all Units (and any fraction thereof) held by such Unadmitted Assignee
shall be subject to all of the restrictions applicable to Units held by Members
set forth in Article VIII and Article XI.


3.6Negative Capital Accounts. No Member shall be required to pay to the other
Member or the Company any deficit or negative balance that may exist from time
to time in such Member’s Capital Account (including upon and after dissolution
of the Company).


3.7No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided in this Agreement.


3.8Amendments to Schedule A. Schedule A shall be amended by the Board of
Managers from time to time to reflect any additional Capital Contributions,
change in Unit Percentages, issuances, Transfers or assignments of Units or
other Equity Securities permitted by this Agreement and admissions, resignations
or withdrawals of Members or Unadmitted Assignees pursuant to the terms of this
Agreement.


3.9Voluntary Loans from Members. Loans by Members to the Company shall not be
considered Capital Contributions except for Company Loans converted pursuant to
Section 3.3(b) or 3.3(c). If any Member shall lend funds to the Company in
excess of the amounts required hereunder to be contributed by such Member to the
capital of the Company, the making of such loan shall not result in any increase
in the amount of the Capital Account of such Member. The amount of any such loan
shall be a debt of the Company to such Member and shall be payable or
collectible in accordance with the terms and conditions upon which such loan is
made; provided that, except with respect to Company Loans, such terms and
conditions are no more favorable to such lending Member than those that would be
agreed to in an orderly transaction with a willing, unaffiliated lender in an
arm’s-length transaction.






23





--------------------------------------------------------------------------------











3.10    Usury Savings Clause. Any provision herein, or in any other document
executed or delivered in connection with any Company Loan, or in any other
agreement or commitment, whether written or oral, expressed or implied, to the
contrary notwithstanding, neither the Member making a Company Loan nor any other
holder of a Company Loan shall in any event be entitled to receive or collect,
nor shall or may amounts received hereunder or thereunder be credited, so that
such Member or any other holder of a Company Loan shall be paid, as interest, a
sum greater than the maximum amount permitted by Applicable Law to be charged to
the Company. If any construction of this Agreement, or any other document
executed or delivered in connection with any Company Loan, indicates a different
right given to such Member to ask for, demand or receive any larger sum as
interest, such is a mistake in calculation or in wording which this clause shall
override and control, it being the intention of the Company and the Members,
including any Member making a Company Loan, that this Agreement and any other
documents executed in connection with any Company Loan conform strictly to
applicable usury laws. In no event shall the amount treated as the total
interest exceed the maximum amount of interest that may be lawfully contracted
for, charged, taken, received or reserved by a Member making such Company Loan
in accordance with applicable usury laws, taking into account all items that are
treated as interest under Applicable Law, computed in the aggregate over the
full term of the Company Loan(s) evidenced hereby or by any related agreement or
document. In the event that the aggregate of all consideration which constitutes
interest under Applicable Law that is taken, reserved, contracted for, charged,
or received under this Agreement and any other documents executed in connection
with any Company Loan shall ever exceed the maximum nonusurious rate under
Applicable Law, any sum in excess thereof shall be applied to the reduction of
the unpaid principal balance of the Company Loan(s) and if such unpaid principal
balance is paid in full, the remaining excess, if any, shall be paid to the
Company.


ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS


4.1Distributions.


(a)Tax Distributions. The Board of Managers shall cause the Company to
distribute to the Members an amount designed to assist the Members in satisfying
their U.S. federal, state and local income Tax liability attributable to
allocations of income, gain, loss, deduction and credit of the Company in any
Fiscal Year for which such an allocation is required (a “Tax Distribution”).


(i)    Amount of Distribution. In determining the amount of any Tax
Distribution, it shall be assumed that the items of income, gain, deduction,
loss and credit in respect of the Company were the only such items entering into
the computation of Tax liability of the Members for the Fiscal Year in respect
of which the Tax Distribution was made and that each Member was subject to Tax
at the highest marginal effective rate of U.S. federal, state and local income
Tax applicable to any Member, taking account of any difference in rates
applicable to ordinary income, capital gains, “qualified dividend income” (as
such term is defined in Section 1(h) of the Code) and any allowable deductions
in respect of such state and local Taxes in computing such Member’s liability
for U.S. federal income Taxes. No account shall be taken of any items of
deduction or








24





--------------------------------------------------------------------------------











credit attributable to an interest in the Company that may be carried back or
carried forward from any other Taxable Year.


(ii)Limitations on Tax Distributions. The amount designated by the Board of
Managers as a Tax Distribution in respect of any Fiscal Year shall be computed
as if any distribution made pursuant to Section 4.1(b) during such Fiscal Year
were a Tax Distribution in respect of such Fiscal Year.


(iii)Determination of the Board of Managers Conclusive. Any determination of the
amount of a Tax Distribution made by the Board of Managers pursuant to this
Section 4.1(a) shall be conclusive and binding on all Members.


(iv)Effect of Tax Distributions. Any Tax Distributions made pursuant to this
Section 4.1(a) shall be considered an advance against the next distributions
payable to the Members pursuant to Section 4.1(b) and shall reduce such
distributions.


(v)Time for Making Tax Distributions. A Tax Distribution may be made (A) in
connection with a distribution made pursuant to Section 4.1(a) in respect of the
Tax liability for the Fiscal Year in which the distribution is made, (B) on or
before April 15 of any year in respect of the Tax liability for the immediately
preceding Fiscal Year or (C) within 30 days after a Taxing authority adjusts the
Taxable income or items entering into the computation thereof, in respect of the
Tax liability for the Fiscal Year for which the adjustment is made.


(b)Other Distributions. The Company shall make Distributions (x) as provided in
Section 4.1(a), (y) as soon as reasonably practicable, as determined by the
Board of Managers, after a Company Sale or a sale of assets of the Company, of
the proceeds of such sale realized by the Company, after payment or provision
for payment of debts, liabilities and obligations of the Company (including any
Company Loans and Member Loans), payment of expenses related to such sale and
establishment of reserves for contingent liabilities, and subject to the
Company’s right to use some or all of such proceeds to fund other acquisitions
or for other general Company purposes, or (z) at such other times as the Board
of Managers may in its discretion determine; provided, however, prior to making
any such distributions under clause (z), the Board of Managers shall cause the
Company to pay all outstanding Company Loans (unless waived by the Member that
made such Company Loan) and make appropriate reserves for contingent liabilities
and working capital (after taking into account fluctuations in costs and prices
that could impact future working capital needs). All Distributions made pursuant
to clauses (y) and (z) of this Section 4.1(b) shall be made in the following
order of priority:


(i)    First, to the Members (ratably among such holders based upon the
aggregate Unreturned Capital Amount with respect to all outstanding Units held
by such holder immediately prior to such Distribution), until the aggregate
Unreturned Capital Amount for all outstanding Units is equal to zero; and


(ii)    Second, the remainder to the Members on a pro-rata basis based on their
respective Unit Percentage.


25





--------------------------------------------------------------------------------









(c)    Distributions In-Kind. To the extent that the Company distributes
property in-kind to the Members, then (i) the Company shall be treated as making
a distribution equal to the Fair Market Value of such property for purposes of
this Section 4.1, such property shall be treated as if it were sold for an
amount equal to its Fair Market Value and any resulting gain or loss shall be
allocated to the Members’ Capital Accounts in accordance with Section 4.2
through Section 4.4, and (ii) to the extent that each Member is entitled to any
such distribution in accordance with the foregoing clause (i) and to the extent
that such property is so divisible, such property shall be distributed among the
Members pro rata in accordance with their respective Unit Percentage.


4.2General Application. The rules set forth below in this Article IV shall apply
for the purposes of determining each Member’s general allocable share of the
items of income, gain, loss or expense of the Company comprising Net Income or
Net Loss of the Company for each Fiscal Year, determining special allocations of
other items of income, gain, loss and expense, and adjusting the balance of each
Member’s Capital Account to reflect the aforementioned general and special
allocations. For each Fiscal Year, the special allocations in Section 4.4 shall
be made immediately prior to the general allocations of Section 4.3.


4.3General Allocations.


(a)    Hypothetical Liquidation. The items of income, expense, gain and loss of
the Company comprising Net Income or Net Loss for a Fiscal Year shall be
allocated among the Persons who were Members during such Fiscal Year in a manner
that will, as nearly as possible, cause the Capital Account balance of each
Member at the end of such Fiscal Year to equal the excess (which may be negative
) of:


(i)    the hypothetical distribution (if any) that such Member would receive if,
on the last day of the Fiscal Year, (x) all Company assets, including cash, were
sold for cash in an amount equal to their Gross Asset Values, taking into
account any adjustments thereto for such Fiscal Year, (y) all Company
liabilities were satisfied in cash according to their terms (limited, with
respect to each Nonrecourse Liability or Member Nonrecourse Debt in respect of
such Member, to the Gross Asset Value of the assets securing such liability),
and (z) the net proceeds thereof (after satisfaction of such liabilities) were
distributed in full pursuant to Section 4.1(b) and Section 10.2, over


(ii)    the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant to
Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 4.3(a)(i) above.


(b)    Determination of Items Comprising Allocations.


(i)    In the event that the Company has Net Income for a Fiscal Year,


(A)    for any Member as to whom the allocation pursuant to Section 4.3(a) would
reduce its Capital Account, such allocation shall be




26





--------------------------------------------------------------------------------





comprised of a proportionate share of each of the Company’s items of expense or
loss entering into the computation of Net Income for such Fiscal Year; and


(B)the allocation pursuant to Section 4.3(a) in respect of each Member (other
than a Member referred to in Section 4.3(b)(i)(A)) shall be comprised of a
proportionate share of each Company item of income, gain, expense and loss
entering into the computation of Net Income for such Fiscal Year (other than the
portion of each Company item of expense and loss, if any, that is allocated
pursuant to Section 4.3(b)(i)(A)).


(ii)In the event that the Company has a Net Loss for a Fiscal Year,


(A)    for any Member as to whom the allocation pursuant to Section 4.3(a) would
increase its Capital Account, such allocation shall be comprised of a
proportionate share of the Company’s items of income and gain entering into the
computation of Net Loss for such Fiscal Year; and


(B)the allocation pursuant to Section 4.3(a) in respect of each Member (other
than a Member referred to in Section 4.3(b)(ii)(A)) shall be comprised of a
proportionate share of each Company item of income, gain, expense and loss
entering into the computation of Net Loss for such Fiscal Year (other than the
portion of each Company item of income and gain, if any, that is allocated
pursuant to Section 4.3(b)(ii)(A)).


(c)Loss Limitation. Notwithstanding anything to the contrary in this
Section 4.3, the amount of items of Company expense and loss allocated pursuant
to this Section 4.3 to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit. All such items in excess of the
limitation set forth in this Section 4.3(c) shall be allocated first, to Members
who would not have an Adjusted Capital Account Deficit, pro rata, in proportion
to their Capital Account balances, adjusted as provided in clauses (a) and (b)
of the definition of Adjusted Capital Account Deficit, until no Member would be
entitled to any further allocation, and thereafter, to all Members pro rata.


(d)Intent of Allocations. The Members intend that the foregoing tax allocation
provisions of this Article IV shall produce final Capital Account balances of
the Members that will permit liquidating distributions that are made in
accordance with final Capital Account balances in a manner identical to the
order of priorities set forth in Section 4.1(b). To the extent that the Tax
allocation provisions of this Article IV would fail to provide such final
Capital Account balances, such provisions shall be amended by the Board of
Managers, to the extent necessary, to produce such results.


4.4Special Allocations. The following special allocations shall be made in the
following order:


(a)    Minimum Gain Chargeback. In the event that there is a net decrease during
a Fiscal Year in either Company Minimum Gain or Member Nonrecourse Debt Minimum










27





--------------------------------------------------------------------------------









Gain, then notwithstanding any other provision of this Article IV, each Member
shall receive such special allocations of items of Company income and gain as
are required in order to conform to Regulations Section 1.704-2.


(b)Qualified Income Offset. Subject to Section 4.4(a), but notwithstanding any
other provision of this Article IV, items of income and gain shall be specially
allocated to the Members in a manner that complies with the “qualified income
offset” requirement of Regulations Section 1.704-1(b)(2)(ii)(d)(3).


(c)Deficit Capital Accounts Generally. In the event that a Member has a deficit
Capital Account balance at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Member is then obligated to restore pursuant to this
Agreement, and (ii) the amount such Member is then deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), respectively,
such Member shall be specially allocated items of Company income and gain
(consisting of a pro rata portion of each item of income and gain of the Company
for such Fiscal Year in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d)) in an amount of such excess as quickly as
possible, provided that any allocation under this Section 4.4(c) shall be made
only if and to the extent that a Member would have a deficit Capital Account
balance in excess of such sum after all allocations provided for in this
Article IV have been tentatively made as if this Section 4.4(c) were not in this
Agreement.


(d)Deductions Attributable to Member Nonrecourse Debt. Nonrecourse Deductions
shall be specially allocated to the Members in the manner in which they share
the economic risk of loss (as defined in Regulations Section 1.752-2) for Member
Nonrecourse Debt.


(e)Allocation of Nonrecourse Deductions. Each Nonrecourse Deduction of the
Company shall be specially allocated among all Members in proportion to their
respective interest in the Company.
 
The allocations pursuant to Sections 4.4(a), 4.4(b) and 4.4(c) shall be
comprised of a proportionate share of each of the Company’s items of income or
gain. The amounts of any Company income, gain, loss or deduction available to be
specially allocated pursuant to this Section 4.4 shall be determined by applying
rules analogous to those set forth in subparagraphs (a) through (e) of the
definitions of Net Income and Net Loss.
4.5Allocation of Nonrecourse Liabilities. For purposes of determining each
Member’s share of Nonrecourse Liabilities, if any, of the Company in accordance
with Regulations Section 1.752-3(a)(3), the Members’ interests in Company
profits shall be determined in the same manner as prescribed by Section 4.4(e).


4.6    Transfer of Interest. In the event of a Transfer of all or part of a Unit
or interest in the Company (in accordance with the provisions of this Agreement)
at any time other than the end of a Fiscal Year, or the admission of an
Additional Member pursuant to Section 3.5, the shares of items of Company Net
Income or Net Loss and specially allocated items allocable to the Unit or
interest Transferred shall be allocated between the Transferor and the
Transferee in a








28





--------------------------------------------------------------------------------









manner determined by the Board of Managers in its sole discretion that is not
inconsistent with the applicable provisions of the Code and Regulations.


4.7Tax Allocations.
 
(a)Section 704(b) Allocations.


(i)Each item of income, gain, loss, deduction or credit for U.S. federal income
Tax purposes that corresponds to an item of income, gain, loss or expense that
is either taken into account in computing Net Income or Net Loss or is specially
allocated pursuant to Section 4.4 (a “Book Item”) shall be allocated among the
Members in the same proportion as the corresponding Book Item is allocated among
them pursuant to Section 4.3 or Section 4.4.
  
(ii)(A)    If the Company recognizes Depreciation Recapture (as defined below)
in respect of the sale of any Company asset:


(I)the portion of the gain on such sale which is allocated to a Member pursuant
to Section 4.3 or Section 4.4 shall be treated as consisting of a portion of the
Company’s Depreciation Recapture on the sale and a portion of the Company’s
remaining gain on such sale under principles consistent with Regulations
Section 1.1245-1; and


(II)if, for U.S. federal income Tax purposes, the Company recognizes both
“unrecaptured Section 1250 gain” (as defined in Section 1(h) of the Code) and
gain treated as ordinary income under Section 1250(a) of the Code in respect of
such sale, the amount treated as Depreciation Recapture under
Section 4.7(a)(ii)(A)(I) shall be comprised of a proportionate share of both
such types of gain.


(B)For purposes of this Section 4.7(a)(ii), “Depreciation Recapture” means the
portion of any gain from the disposition of an asset of the Company which, for
federal income Tax purposes (i) is treated as ordinary income under Section 1245
of the Code, (ii) is treated as ordinary income under Section 1250 of the Code
or (iii) is “unrecaptured Section 1250 gain” as such term is defined in
Section 1(h) of the Code.


(b)Section 704(c) Allocations. In the event any property of the Company is
credited to the Capital Account of a Member at a value other than its Tax basis
for U.S. federal income tax purposes (whether as a result of a contribution of
such property or a revaluation of such property pursuant to subdivision (b) of
the definition of “Gross Asset Value”), then allocations of Taxable income,
gain, loss and deductions with respect to such property shall be made in a
manner which will comply with Section 704(b) and Section 704(c) of the Code and
the Regulations thereunder. The Company, in the discretion of the Board of
Managers, may make, or not make, “curative” or “remedial” allocations (within
the meaning of the Regulations under Section 704(c) of the Code) including, but
not limited to:








29





--------------------------------------------------------------------------------











(i)    “curative” allocations which offset the effect of the “ceiling rule” for
a prior Fiscal Year (within the meaning of Regulations
Section 1.704-3(c)(3)(ii)); and


(ii)“curative” allocations from dispositions of contributed property (within the
meaning of Regulations Section 1.704-3(c)(3)(iii)(B)).


(c)Tax Items Allocable to Particular Members. If the Company is required to
recognize items of income, gain, deduction or loss for U.S. federal and, where
applicable, state and/or local income Tax purposes that is attributable to a
particular Member, such items shall be allocated to such Member.


(d)Credits. All Tax credits shall be allocated among the Members as determined
by the Board of Managers in its sole and absolute discretion, consistent with
Applicable Law.


The Tax allocations made pursuant to this Section 4.7 shall be solely for Tax
purposes and shall not affect any Member’s Capital Account or share of non-Tax
allocations or distributions under this Agreement.
4.1Unadmitted Assignees. For purposes of the allocations and distributions in
this Article IV, the term “Member” shall include any Unadmitted Assignee.


ARTICLE V
RIGHTS AND DUTIES OF MEMBERS


5.1Power and Authority of Members. Unless delegated such power in accordance
with Section 6.4, no Member shall, in its capacity as such, have the authority
or power to act for or on behalf of the Company in any manner, to do any act
that would be (or could be construed as) binding on the Company, or to make any
expenditures on behalf of the Company, and the Members hereby consent to the
exercise by the Board of Managers of the powers and rights conferred on it by
Applicable Law and by this Agreement.


5.2Voting Rights; Voting Agreement; Proxy Voting Rights.


(a)    Except as otherwise provided in this Section 5.2 or as otherwise required
by Applicable Law, each Member shall be entitled to one vote per Unit held by
such Member in connection with the election of Managers and on all matters to be
voted upon by the Members of the Company.


(b)    Voting Agreement.


(i)    Composition of the Board of Managers. Each Member shall vote, or cause to
be voted, all Units over which such Member has the power to vote or direct the
voting, and shall take all other necessary or desirable actions within such
Member’s control (including attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings) so that the following Persons, and only the following Persons, shall
be elected to the Board of Managers:






30





--------------------------------------------------------------------------------











(A)    the Darling Member shall be entitled to designate an aggregate of two
Managers if the Darling Member’s Unit Percentage is 50% or less (but greater
than 0%), three Managers if the Darling Member’s Unit Percentage is between 50%
and 75% (non-inclusive) and four Managers if the Darling Member’s Unit
Percentage is 75% or more (each, a “Darling Manager”); and


(B)the Valero Member shall be entitled to designate an aggregate of two Managers
if the Valero Member’s Unit Percentage is 50% or less (but greater than 0%),
three Managers if the Valero Member’s Unit Percentage is between 50% and 75%
(non-inclusive) and four Managers if the Valero Member’s Unit Percentage is 75%
or more (each, a “Valero Manager”).


(ii)A representative to the Board of Managers designated by a Member in
accordance with Section 5.2(b)(i)(A) or (B) shall be removed from the Board of
Managers only upon the written request of the Member entitled to designate such
representative to the Board of Managers (or automatically at the time such
Member no longer has the right to designate such representative) and under no
other circumstances.


(iii)In the event any representative designated by any Member or Members in
accordance with Section 5.2(b)(i) ceases to serve as a member of the Board of
Managers during his or her term of office, the resulting vacancy on the Board of
Managers shall be filled only by the Member or Members entitled to appoint the
representative who has ceased so to serve.


(iv)The Board of Managers shall designate, from among their number, a Chairman
in accordance with Section 6.3(b), who, if present, shall preside at each
meeting of the Board of Managers or the Members.
 
5.3    Liabilities of Members. Except as otherwise required by Applicable Law or
as expressly set forth in this Agreement, no Member shall have any personal
liability whatever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, obligations and liabilities of the Company
(including any Company Loan), whether arising in contract, tort or otherwise
(including those arising as member, owner or shareholder of another company,
partnership or entity). Notwithstanding the prior sentence, the parties hereto
acknowledge that, under the Delaware Act, a member of a Delaware limited
liability company may, under certain circumstances, be required to return
amounts previously distributed to such member. It is the intent of the Members
that no Distribution to any Member pursuant to Article IV or Article X shall be
deemed to constitute money or other property paid or distributed in violation of
the Delaware Act, and the Members agree that each such Distribution shall
constitute a compromise of the Members within the meaning of Section 18-502(a)
of the Delaware Act, and that the Member receiving such Distribution shall not
be required to return to any Person any such money or property. If, however, any
court of competent jurisdiction holds that, notwithstanding the provisions of
this Agreement, any Member is obligated to make any such payment, such
obligation shall be the obligation of such Member and not of the other Member.






31





--------------------------------------------------------------------------------









5.4    Future Ventures and Conflicts of Interest.


(a)During the period from the date hereof until the fifth anniversary of the New
Facility Commencement Date, prior to either Member (or any of either Member’s
Affiliates) initiating, soliciting, or taking any action to facilitate any
inquiries with respect to any potential commercial venture involving the
business of using animal fats and used cooking oils to produce biomass-based
diesel and byproducts thereof in the United States through the use of a
hydrotreating plus isomerization process (a “Venture”), the initiating,
soliciting or facilitating Member (the “Venturer”) agrees to notify the other
Member (the “Venturee”) of its intention to take such action and to furnish the
Venturee with information regarding such Venture or the same information
furnished to or proposed to be furnished to, or furnished by, any third party
with respect to such Venture. Following receipt of such notice, the Venturee
shall have 20 Business Days to agree to participate with the Venturer in such
Venture. Such Venture between such Members shall be on terms and conditions, and
relative percentages of equity interest, substantially similar to this Agreement
and all relevant agreements ancillary hereto (including, where relevant in the
context of the applicable Venture, the Raw Material Supply Agreement and each
Valero Agreement). If the Venturee determines not to participate in such
proposed Venture or fails to respond in such time period, the Venturer may
pursue such Venture alone or with any third party, as the case may be. The
Members expressly acknowledge and agree that any damages to the other Member or
the Company as a result of a failure of the Darling Member or the Valero Member
to observe the terms of this Section 5.4(a) will not include (i) any costs
incurred by or allocated to the Company or a Member with respect to time spent
by employees of the Company or a Member or any of their respective Affiliates or
(ii) any treble, exemplary or punitive damages or any other damages that do not
flow directly from such failure. For the avoidance of doubt, a Venture shall
include, and the requirements of this provision shall apply to, the construction
or entering into an arrangement to construct a facility on or otherwise adjacent
to the St. Charles Refinery for the purpose of engaging in the business of using
animal fats and used cooking oils to produce biomass-based diesel and byproducts
thereof through the use of a hydrotreating plus isomerization process.


(b)    The Members acknowledge and agree that the Members, Managers and Member
Officers, and their respective Affiliates, are engaged in activities other than
the Business, and that the Members, Managers and such Member Officers and their
respective Affiliates shall not be expected or required to devote their
full-time to the management of the Company. Except as may be expressly
restricted in any written agreement between the Company and such party, (i) the
relationship between the Company and any Member, Manager or Member Officer (or
Affiliate thereof) shall not in any way act as a restraint on the other present
or future business activities or investments of any Member, Manager or Member
Officer or any of their respective Affiliates, and (ii) a Member, Manager or
Member Officer (and their respective Affiliates) may engage in any business or
activity and neither the Company nor any Member shall have any right, title or
interest in or to any such business or entity. Without limiting the generality
of the foregoing and except as required by Applicable Law or under a written
agreement, none of the Members, Managers or Member Officers (or their respective
Affiliates) are obligated and bound to offer and present to the Company any
business opportunity (an “Opportunity”) presented or offered to a Member,
Manager or Member Officer (or any of their Affiliates) as a prerequisite to the
pursuit, acquisition of or investment in such Opportunity by any such Member,
Manager or Member Officer (or an Affiliate thereof), directly or indirectly,








32





--------------------------------------------------------------------------------











for his, her or its account or the account of others. Any such business,
activity or Opportunity may be undertaken with or without notice to or
participation therein by the Company or the Members. Each Member and the Company
hereby waives any right or claim that such Member or the Company may have
against the other Member, any Manager or Member Officer (or Affiliate thereof)
with respect to any such business, activity or Opportunity or the income or
profits therefrom.


(c)The Members expressly acknowledge and agree that none of the Members or
Managers shall have any liability to the Company or any Member in connection
with, arising from or related to the pursuit of any Opportunity or Venture other
than as set forth in Section 5.4(a). The Members agree that to the maximum
extent permitted by the Delaware Act, no Member (as a Member or otherwise) or
Manager shall have any fiduciary, quasi-fiduciary or other duty to the Company
or any Member or owe any duty of loyalty to the Company, except as expressly
provided in this Agreement, including Section 12.1 hereof, or as may be required
by the Delaware Act. Subject to the Delaware Act and this Agreement, each Member
(as a Member or otherwise) may act in its sole self-interest and each Manager
may act in the sole self-interest of its respective designating Member. A Member
shall be deemed to have complied with its duty of good faith and fair dealing
with respect to the Company, if applicable, so long as it has complied with this
Agreement.


(d)The duties, obligations and other responsibilities of each Member to the
Company and the other Member (whether express or implied, created by this
Agreement, by Applicable Law or otherwise) are the duties, obligations and
responsibilities of the individual Members and not of their Affiliates. The
existence of the Company does not create any duties, obligations or other
responsibilities of any Member’s Affiliate to any other Member. To the extent
that this Agreement requires any Affiliate of any Member to take any action or
refrain from taking any action, such Member agrees to use its best efforts to
cause such Affiliate to take such action or refrain from taking such action, as
applicable. Notwithstanding anything to the contrary in this Agreement, no
Member shall take any action indirectly through any of its Affiliates or
otherwise that such Member is prohibited from taking directly herein.


5.5    Books and Records. The Company shall keep (i) correct and complete books
and records of account, in which shall be entered all transactions and other
matters relative to the Business, (ii) minutes of the proceedings of meetings of
the Members, the Board of Managers and any committee thereof, and (iii) a
current list of the Managers and Officers and their residence addresses; and the
Company shall also keep at its principal executive office a record containing
the names and addresses of all Members, the total number and class of Units held
by each Member, and the dates when they respectively became the owners of record
thereof (the “Members’ Unit Register”). Any of the foregoing books, minutes or
records may be in written form or in any other form capable of being converted
into written form within a reasonable time. Any Member, in person or by attorney
or other agent, shall have the right during the usual hours for business to
inspect the Members’ Unit Register and the Company’s other books and records,
and to make copies of extracts therefrom. Any Member, itself or by agent, shall
have the right to audit the Members’ Unit Register and the Company’s other books
and records. The Company’s books and records shall be prepared in accordance
with GAAP consistent with the standards and policies required by the accounting
staff of the SEC for a public company that is required to comply with the
Sarbanes-Oxley Act of 2002 as an








33





--------------------------------------------------------------------------------





“accelerated filer” or a “large accelerated filer” as such terms are defined in
the regulations of the Exchange Act. Notwithstanding the foregoing, the Darling
Member shall not have the right to inspect the books and records of the Company,
or to make copies of extracts therefrom, regarding the Company’s purchases of
biomass raw material from any Person (other than the Darling Member or its
Affiliates) within 60 days of the date of any such purchase; provided, however,
the Darling Member may request that such purchase and transaction information be
made available after any such 60-day period.


5.6Meetings of Members.


(a)Annual Meetings. An annual meeting of the Members may be held each year upon
the request of either Member for the purpose of electing Managers and of
conducting such proper business as may come before the meeting. The date, time
and place of the annual meeting shall be determined by the Board of Managers.


(b)Special Meetings. Special meetings of the Members may be called for any
purpose and may be held at such time and place, within or without the State of
Delaware, as shall be stated in a notice of meeting or in a duly executed waiver
of notice thereof. Such meetings may be called at any time by (i) the Darling
Member, (ii) the Valero Member, (iii) a majority of the Managers or (iv) the
holders of not less than a majority of the Units then-outstanding that are
entitled to vote on the matter(s) to be considered.


(c)Notice. Whenever Members (or any class of Members) are required or permitted
to take action at a meeting, written or printed notice stating the place, date,
time and, in the case of special meetings, the purpose or purposes, of such
meeting, shall be given to each Member entitled to vote at such meeting and to
each Manager, in each case not less than two nor more than thirty Business Days
before the date of the meeting.


(d)Waiver of Notice. Attendance of a Member at a meeting shall constitute a
waiver of notice of such meeting, except when the Member attends for the express
purpose of objecting at the beginning of the meeting to the transaction of any
business because the meeting is not lawfully called or convened. A written
waiver of notice, signed by the Member or Members entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice.


(e)Quorum. The presence of Members holding a Majority Interest of the class or
classes of Units entitled to vote, in person or represented by proxy, shall
constitute a quorum at all meetings of the Members, and Members holding a
Majority Interest of any class, present in person or represented by proxy, shall
constitute a quorum at all meetings of such class.


(f)    Vote Required. When a quorum is present, the affirmative vote of the
Members holding a Majority Interest of the Units entitled to vote on the subject
matter shall be the act of the Members, unless the question is one upon which by
express provisions of an Applicable Law or of this Agreement a different vote is
required, in which case such express provision shall govern and control the
decision of such question. Where a separate vote by class of Units is required,
the affirmative vote of the Members holding a Majority Interest of such class
shall be the act of such class, unless the question is one upon which by express










34





--------------------------------------------------------------------------------











provisions of an Applicable Law or of this Agreement a different vote is
required, in which case such express provision shall govern and control the
decision of such question.


(g)Proxies. Each Member entitled to vote at a meeting of Members or any class of
Members or to express consent or dissent to any action in writing without a
meeting may authorize another person or persons to act for such Member by
written proxy executed by such Member and setting forth the date of execution,
but no such proxy shall be voted or acted upon after three years from its date,
unless the proxy provides for a longer period. At each meeting of Members or any
class of Members, and before any voting commences, all proxies filed at or
before the meeting shall be submitted to and examined by the Secretary or a
person designated by the Secretary, and no Units may be represented or voted
under a proxy that has been found to be invalid or irregular after the holder of
such Unit has had a reasonable opportunity to cure any defect.


(h)Action by Written Consent. Any action required to be taken at any annual or
special meeting of Members, or at any meeting of any class of Members, or any
action that may be taken at any annual or special meeting of such Members or
class of Members, may be taken without a meeting, without prior notice and
without a vote, if a consent or consents in writing, setting forth the action so
taken and bearing the dates of signature of the Members who signed the consent
or consents, shall be signed by Members holding not less than the Required
Interest that would be necessary to authorize or take such action at a meeting
at which all Members entitled to vote thereon were present and voted, and shall
be delivered to the Company by delivery to the Company’s principal place of
business, or an Officer or agent of the Company having custody of the book or
books in which proceedings of meetings of the Members are recorded. If action is
so taken without a meeting by less than unanimous written consent of the Members
or of any class of Members, a copy of such written consent shall be delivered
promptly to all Members or all Members of such class who have not consented in
writing or whose consent was given pursuant to a proxy. Any action taken
pursuant to such written consent or consents of the Members or any class of
Members shall have the same force and effect as if taken by the Members at a
meeting of the Members or such class of Members.


(i)Record Dates. For purposes of determining the Members entitled to notice of
or to vote at a meeting of Members or any class of Members or to give written
consent without a meeting, the Board of Managers may, but shall not be required
to, set a record date, which shall not be less than two nor more than thirty
Business Days before (i) the date of the meeting or (ii) in the event that
approvals are sought without a meeting, the date by which Members are requested
in writing by the Board of Managers to give such approvals.
  
(j)    Minutes. The minutes of each meeting of the Members shall include the
names of all persons present and any determination made by the Members thereat.
The minutes of each meeting shall be deemed to be correct as and when approved
by the applicable Members. The minutes of each meeting shall be voted upon for
approval by the Members no later than at the next succeeding meeting; provided
that only the Members who were present at the meeting to which such minutes
relate shall be entitled to vote on the approval or correction thereof.








35





--------------------------------------------------------------------------------









5.7    Approval Rights of Members.


(a)Notwithstanding anything to the contrary in this Agreement, the Company and
the Board of Managers shall not, and shall take all action possible to ensure
that each Subsidiary of the Company shall not, without the prior written consent
of a Majority Interest:


(i)make any Distributions pursuant to clause (z) of Section 4.1(b);


(ii)enter into any disposition of assets or similar transaction (whether by
merger or sale of stock or assets or otherwise, and whether in one transaction
or a series of related transactions) having a value in the aggregate, on a
rolling 12-consecutive months’ basis, in excess of five percent of the value of
the Company’s assets (on a consolidated basis), excluding (i) sales of inventory
in the ordinary course and (ii) any disposition of obsolete, excess, damaged or
otherwise unusable assets;


(iii)enter into any acquisition of assets, investment or similar transaction
(whether by merger or acquisition of stock or assets or otherwise, and whether
in one transaction or a series of related transactions) having a value in the
aggregate, on a rolling 12-consecutive months’ basis, in excess of five percent
of the value of the Company’s assets (on a consolidated basis) prior to such
acquisition, excluding acquisitions made (i) in accordance with the Business
Plan or (ii) in accordance with the Project Execution Plan;
 
(iv)(1) materially increase the compensation, severance, benefits or equity
incentives paid or payable to any employee of the Company or any of its
Subsidiaries with a title of manager or more senior employee, (2) enter into,
terminate or materially modify any employment agreements or equity incentive
agreements with any employee of the Company or any of its Subsidiaries, or
(3) pay any bonuses to or issue any equity interests (or commitments based on
equity value) in the Company to employees or service providers of the Company or
its Subsidiaries; or


(v)change the Fiscal Year of the Company or any of its Subsidiaries or retain or
engage independent auditors for the Company or any of its Subsidiaries other
than a “big four” accounting firm (as such term is commonly understood at the
time);


(b)Notwithstanding anything to the contrary in this Agreement, the Company and
the Board of Managers shall not, and shall take all action possible to ensure
that each Subsidiary of the Company shall not, without the prior written consent
of a Supermajority Interest:


(i)issue any Units or Equity Securities (other than pursuant to Section 3.4(c))
or permit any Capital Contributions, other than Required Additional Capital
Contributions or Requested Additional Capital Contributions;


(ii)redeem or repurchase any Units or Equity Securities;


(iii)    undertake any debt financing of the Company or any of its Subsidiaries;






36





--------------------------------------------------------------------------------









(iv)    change the size of the Board of Managers;


(v)create a committee of the Board of Managers or determine (or amend) the
powers of such a committee;


(vi)change the name of the Company;


(vii)enter into a material licensing agreement involving the acquisition or
disposition or granting or receiving of rights to technical know-how;


(viii)approve, adopt or materially modify the Business Plan, except as otherwise
provided herein;


(ix)enter into any contract(s) or commitment(s) not contemplated by the Business
Plan providing for annual payments to or from the Company and/or its
Subsidiaries in excess of ten percent in the aggregate of the Company’s
then-applicable budget contained in the Business Plan;


(x)make any changes to the then-applicable budget contained in the Business Plan
greater than or equal to ten percent for any line item individually or ten
percent in the aggregate;


(xi)enter into a partnership, joint venture or sharing agreement;


(xii)amend this Agreement or the operating agreement of any Subsidiary of the
Company, except as otherwise provided herein;


(xiii)amend the Certificate;


(xiv)grant an indemnity or guarantee to secure the obligations or liabilities of
any Person (other than the Company or a Subsidiary of the Company); or


(xv)terminate any or all of the services provided under the Operations
Agreement, as set forth therein; provided, however, that termination of the
Operations Agreement shall require the consent set forth in Section 5.7(c)
below.


(c)Notwithstanding anything to the contrary in this Agreement, the Company and
the Board of Managers shall not, and shall take all action possible to ensure
that each Subsidiary of the Company shall not, without the prior written consent
of the Members holding Units representing at least 90% of the Units held by all
of the Members (expressly excluding any Units held by any Unadmitted Assignee):


(i)    enter into any transaction or series of transactions that would
constitute a Company Sale, other than in accordance with Sections 11.1, 11.2
and 11.3;


(ii)    enter into a merger, consolidation, reorganization, reclassification or
sale of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole, other than in accordance with Sections 11.1, 11.2
and 11.3;


37





--------------------------------------------------------------------------------











(iii)    materially change the Business or enter into any new line of business
not within the scope of the Business;


(iv)modify the terms of any Company Loan;


(v)amend, terminate or consent to the assignment of the Raw Material Supply
Agreement or any Valero Agreement;


(vi)enter into any contract with Darling Parent or Valero Parent, or any
Affiliate thereof, except for the Raw Material Supply Agreement and the Valero
Agreements;


(vii)approve, adopt or materially modify the Project Execution Plan including
any modification of the Project Execution Plan in a manner that would expand the
scope of the Business or the size of the Facility;


(viii)dissolve or liquidate the Company or any of its Subsidiaries or file any
insolvency proceeding in respect of the Company or any of its Subsidiaries other
than as otherwise expressly set forth herein; or


(ix)transfer, assign, pledge or hypothecate, in whole or in part, the Company’s
interest in DGD.


(d)The Members hereby acknowledge and agree that the determination of the
Darling Member and the Valero Member as to whether to consent to any of the
actions described in this Section 5.7 shall be made (i) in the sole discretion
of the Darling Member and the Valero Member, respectively, acting in their own
best interests and (ii) without regard to any fiduciary duty of the Darling
Managers or the Valero Managers.


5.8Deadlock.
In the event that the Darling Member and the Valero Member, or the Darling
Managers and the Valero Managers, are deadlocked (a “Deadlock”) on any issue or
dispute arising from or relating to this Agreement or otherwise related to the
Company or its Business and operations (including the interpretation or
performance of the Raw Material Supply Agreement or any of the Valero
Agreements), such issue or dispute shall be referred for resolution to the
Members’ respective Authorized Senior Executive Officers, who shall attempt to
resolve such issue within 15 Business Days after such Deadlock occurs (or, if
mutually agreed in writing by such Authorized Senior Executive Officers, a
longer period of time, which shall be specified in such writing). If the
Authorized Senior Executive Officers are unable to resolve such issue within
such time period, the Deadlock shall be mediated (the “Mediation”) within
15 days from the date a written request for mediation is made by either Member
to the other. The Mediation shall take place in Houston, Texas and be
administered by the Houston office of JAMS, unless otherwise agreed to in
writing by the Darling Member and the Valero Member. The administration fees and
expenses of the Mediation shall be borne equally by the Darling Member and the
Valero Member. The Mediation shall be conducted before a single mediator to be
agreed upon by the Darling Member and the Valero Member, or in the absence of an
agreement, a single mediator admitted to practice law for 10 years or more who
specializes in
38





--------------------------------------------------------------------------------









commercial litigation disputes, and appointed by JAMS. Notwithstanding any
provision in this Agreement to the contrary, any issues or disputes arising out
of or relating to the Members Working Capital Facility shall not be the basis of
any Deadlock or otherwise subject to the provisions of this Section 5.8, and
each lender thereunder shall be entitled to exercise all rights and pursue all
remedies under the Members Working Capital Facility without regard to or
compliance with this Section 5.8.


(b)Any resolution of a Deadlock pursuant to this Section 5.8 shall be in writing
and, when signed by the respective Authorized Senior Executive Officers, shall
be deemed to constitute the approval of the Darling Member and the Valero Member
(and the Darling Managers and Valero Managers, if applicable) and shall be
binding on all parties thereto.


(c)With respect to any Deadlock involving a Management Dispute, if the Members
are unable, in good faith, to resolve in its entirety any Management Dispute
after completing the Mediation, then such Management Dispute shall be resolved
by binding, expedited arbitration in accordance with Exhibit B attached hereto.
The Members acknowledge that any Deadlock among the Members or Managers
regarding decisions to approve or disapprove matters requiring their approval
that are not included in the definition of Management Disputes shall not be
subject to arbitration.


(d)For purposes of this Section 5.8, a “Management Dispute” means (i) any matter
described in clauses (i), (iv) or (v) of Section 5.7(a), (iii), (vii), (viii),
(ix) or (x) of Section 5.7(b), or (vii) of Section 5.7(c) or any dispute
regarding any Required Additional Capital Contribution or whether to request any
Requested Additional Capital Contribution, which, after having been presented
for approval of the Members, is not approved or rejected by the Required
Interest or (ii) any matter requiring the approval of the Board of Managers
which, after having been presented for approval by the Board of Managers, is not
approved or rejected by the vote required to approve such matter.


(e)Notwithstanding the provisions of this Section 5.8, in no event shall any
Member be required to follow the procedures for Mediation and arbitration set
forth herein with respect to (i) the enforcement of any arbitral award under
this Section 5.8 or Section 13.20, or (ii) seeking and securing injunctive
relief with respect to the enforcement of Section 5.4(a), Section 9.1 and
Section 13.19.


5.9Default Business Plan. To the extent that the applicable Required Interest
does not approve the Business Plan for a relevant period and in the absence of
resolution of any dispute regarding the Business Plan in accordance with
Section 5.8, the Company shall operate using the applicable Business Plan for
the prior period, adjusted (without duplication) to reflect increases or
decreases resulting from the following events, and which shall govern until such
time as the Required Interest approves a new Business Plan, but no later than
one year:
 
(a)    the operation of escalation or de-escalation provisions in contracts in
effect at such time as a result of the passage of time or the occurrence of
events beyond the control of the Company to the extent such contracts are still
in effect;










39





--------------------------------------------------------------------------------









(b)    elections made in any prior period under contracts contemplated by the
Budget for the prior period regardless of which party to such contracts makes
such election;


(c)increases or decreases in expenses attributable to the effect of employee
additions or reductions during the prior period contemplated by the Budget for
the prior period;


(d)changes in interest expense attributable to any indebtedness of the Company;


(e)increases in overhead expenses in an amount equal to (i) the total of
overhead expenses reflected in the budget for the prior period multiplied by
(ii) the percent change in the Consumer Price Index for All Urban Consumers, All
Items, South Region, published by the Bureau of Labor Statistics of the U.S.
Department of Labor, from the month and year in which the Business Plan for the
prior period was approved to the month and year in which the default Business
Plan is calculated;


(f)the reasonably anticipated incidence of costs during such period for any
legal, accounting and other professional fees or disbursements in connection
with events or changes not contemplated at the time of preparation of the budget
for the prior period; and


(g)decreases in expenses attributable to non-recurring items reflected in the
prior period’s Business Plan.
 
To the extent that the applicable Required Interest does not approve a new
Business Plan prior to the end of such one-year period, the Company shall
operate using the Business Plan in effect for such period (as previously
adjusted), adjusted again in accordance herewith to reflect increases or
decreases resulting from the events set forth above, and which shall govern
until such time as the Required Interest approves a new Business Plan, but no
later than one year. The procedure set forth in the immediately preceding
sentence shall continue until the applicable Required Interest approves a new
Business Plan.
ARTICLE VI
MANAGEMENT OF THE COMPANY


6.1Board of Managers.


(a)    Establishment. There is hereby established a committee of Member
representatives (the “Board of Managers”) comprised of natural persons (each, a
“Manager”) having the authority and duties set forth in this Agreement. Except
as otherwise expressly set forth in this Agreement, any approvals, consents,
determinations or other decisions or actions to be made or taken by the Board of
Managers shall require the affirmative vote of the Managers constituting a
majority of the number of Manager positions then authorized hereunder (i.e., as
if all of the Manager positions had been filled). No Manager or Member Officer
acting alone, or with any other Managers or Member Officers, shall have the
power to act for or on behalf of, or to bind, the Company without the approval
of the Board of Managers (and such other approval of the Members as may be
required pursuant to Section 5.7). The Board of Managers, acting as a group,
shall be the “Manager” of the Company (as that term is defined in the Delaware
Act). No individual Manager, acting alone, shall have the rights and
responsibilities of a “Manager”




40





--------------------------------------------------------------------------------





solely by virtue of his or her status as a member of the Board of Managers, nor
shall any Manager have any rights or powers beyond the rights and powers granted
to such Manager in this Agreement.


(b)Powers. The business and affairs of the Company shall be managed by or under
the direction of the Board of Managers, except as otherwise expressly provided
in this Agreement. Subject to the approval rights set forth in Section 5.7, the
Board of Managers shall have the power on behalf and in the name of the Company
to carry out any and all of the objects and purposes of the Company contemplated
by this Agreement and to perform all acts which the Board of Managers may deem
necessary or advisable in connection therewith, including the following:


(i)authorize any Distribution contemplated by clauses (x) and (y) of
Section 4.1(b);


(ii)appoint or remove the Chairman, President and Secretary in accordance with
Section 6.3(b), subject to the rights of the Valero Managers and the Darling
Managers, as applicable, and appoint or remove any other Officers or any
employees of the Company or any officers or employees of any Subsidiary of the
Company;


(iii)make changes to the then-applicable budget contained in the Business Plan
less than ten percent for any line item individually and less than ten percent
in the aggregate;


(iv)enter into, terminate or modify any contract(s) or commitment(s) affecting
the Company or any of its Subsidiaries if the amount of annual aggregate
receipts or expenditures contemplated in such contract or commitment is less
than or equal to ten percent in the aggregate of the Company’s then-applicable
budget for revenues or expenses (as applicable) contained in the Business Plan;


(v)make, or commit to make, capital expenditures in any Fiscal Year reflected in
the budget contained in the Business Plan or the Project Execution Plan;
 
(vi)make immaterial modifications to the Business Plan that are necessary for
the continued operation of the Business;


(vii)make immaterial modifications to the Project Execution Plan in furtherance
of completion of the Facility as contemplated as of the date hereof; and


(viii)take such actions, including delegation or exercise of authority, as set
forth in the Operations Agreement.


Notwithstanding any authority granted in this Section 6.1(b), the Board of
Managers shall have no authority to act as to matters reserved for Members under
Section 5.7.














41





--------------------------------------------------------------------------------









(c)    Composition of the Board of Managers.


(i)The number of Managers shall initially be four, subject to automatic
increase, as set forth herein, in the event either the Darling Member or the
Valero Member is entitled to designate an aggregate of three or four Managers
pursuant to Section 5.2(b). The Managers shall be elected at the annual meeting
called pursuant to Section 5.6(a) or at any special meeting called pursuant to
Section 5.6(b) for the purpose of electing Managers. Each Darling Manager and
each Valero Manager shall be entitled to cast one vote with respect to each
matter brought before the Board of Managers (or any committee thereof) for
approval. Each Manager elected shall hold office until a successor is duly
elected and qualified or until his or her earlier death, resignation, or removal
as provided in this Agreement.
 
(ii)Any Manager of the Company may resign at any time by giving written notice
to the President or the Secretary and to the Darling Member and the Valero
Member. The resignation of any Manager shall take effect upon receipt of notice
thereof or at such later time as shall be specified in such notice, and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective


(iii)As of the Effective Date, the Managers designated by the Valero Member are
Martin Parrish and Jerry Stumbo, and the Managers designated by the Darling
Member are Randy Stuewe and John Bullock.
  
(d)Meetings of the Board of Managers. Regular meetings of the Board of Managers
may be held at such place, within or without the State of Delaware, as shall
from time to time be determined by the Board of Managers. Special meetings of
the Board of Managers may be called by or at the request of (i) any Darling
Manager, (ii) any Valero Manager or (iii) the President and in any event shall
be called by the President upon the written request of at least a majority of
the Managers. Notice of each such meeting shall be mailed to each Manager,
addressed to such Manager at his or her residence or usual place of business, at
least two Business Days before the date on which the meeting is to be held, or
shall be sent to such Manager at such place by telecopier or other form of
electronic transmittal customarily used for communication between the Company
and such Manager that permits retention of an electronic copy of such notice and
verification of receipt, or delivered personally, not later than two Business
Days (or, in the case of meetings held by telephone, one Business Day) before
the day on which such meeting is to be held. Each such notice shall state the
time and place of the meeting and, in the case of a special meeting, the
purposes thereof. A written waiver of notice, signed by the Manager or Managers
entitled to such notice, whether before or after the time stated therein, shall
be deemed equivalent to notice.


(i)    Unless otherwise required by Applicable Law or this Agreement, the
presence in person or by proxy of Managers constituting a majority of the number
of Manager positions then authorized hereunder (i.e., as if all of the Manager
positions had been filled) shall be necessary to constitute a quorum for the
transaction of business. In the absence of a quorum, a majority of the Managers
present may adjourn the meeting from time to time until a quorum shall be
present. Notice of any adjourned meeting






42





--------------------------------------------------------------------------------











need not be given. At all meetings of Managers, a quorum being present, all
matters shall be decided by the affirmative vote of the Managers constituting a
majority of the number of Manager positions then authorized hereunder (i.e., as
if all of the Manager positions had been filled), except as otherwise required
by Applicable Law or by this Agreement. If a quorum does not exist solely due to
the refusal or unwillingness of any Darling Manager or Valero Manager to be
present at the applicable meeting and such meeting is adjourned until a later
date, then following the failure of any of such Member’s designated Managers to
appear at such adjourned meeting the other Member may thereafter initiate the
deadlock procedures set forth in Section 5.8.


(ii)Any Manager or any member of a committee of the Board of Managers who is
present at a meeting shall be conclusively presumed to have waived notice of
such meeting except when such Manager or member attends for the express purpose
of objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened. Such Manager or member
shall be conclusively presumed to have assented to any action taken unless his
or her dissent shall be entered in the minutes of the meeting or unless his or
her written dissent to such action shall be filed with the person acting as the
secretary of the meeting before the adjournment thereof or shall be forwarded by
registered mail to the Secretary of the Company immediately after the
adjournment of the meeting. Such right to dissent shall not apply to any such
Manager or member who voted in favor of such action.


(iii)Members of the Board of Managers and any committee thereof may participate
in and act at any meeting of Managers or committee through the use of a
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in
the meeting pursuant to this Section 6.1(d) shall constitute presence in person
at the meeting.


(iv)Unless otherwise restricted by this Agreement or the Delaware Act, any
action required or permitted to be taken at any meeting of the Board of
Managers, or of any committee thereof, may be taken without a meeting if the
entire Board of Managers or committee thereof, as the case may be, consents
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Board of Managers or such committee.


(v)    Each Manager entitled to vote at a meeting of the Board of Managers or
any committee thereof or to express consent or dissent to any action in writing
without a meeting may authorize another person to act for such Manager by
written proxy executed by such Manager and setting forth the date of execution,
but no such proxy shall be voted or acted upon after one year from its date,
unless the proxy provides for a longer period. At each meeting of the Board of
Managers or any committee thereof, and before any voting commences, all proxies
filed at or before the meeting shall be submitted to and examined by the
Secretary or a person designated by the Secretary, and no votes may be submitted
under a proxy that has been found to be invalid or irregular after the Manager
giving such proxy has had a reasonable opportunity to cure any defect.








43





--------------------------------------------------------------------------------











(vi)The minutes of each meeting of the Board of Managers or any committee
thereof shall include the names of all persons present and any determination
made by the Managers thereat. The minutes of each such meeting shall be deemed
to be correct as and when approved by the applicable Managers. The minutes of
each meeting shall be voted upon for approval by the Managers no later than at
the next succeeding meeting; provided that only the Managers who were present at
the meeting to which such minutes relate shall be entitled to vote on the
approval or correction thereof.


(e)Compensation of Managers. Managers who are also Officers of the Company or
employees of any of the Members or their Affiliates shall not receive any stated
salary from the Company or any of its Subsidiaries for their services; provided
however, that nothing herein contained shall be construed to preclude any
Manager from serving the Company or any of its Subsidiaries in any other
capacity and receiving compensation therefor. Managers who are not also Officers
of the Company or employees of any of the Members or their Affiliates may
receive a stated salary from the Company for their services as determined from
time to time by the Board of Managers. All Managers shall be reimbursed for any
expenses related to attendance at each regular or special meeting of the Board
of Managers.
 
6.2Committees of the Board of Managers.


(a)    Creation of Committees. The Board of Managers may by resolution designate
from among the Managers one or more other committees (including an audit
committee and a compensation committee), each of which shall be composed of two
or more Managers, and may designate one or more of the Managers as alternate
members of any committee, who may, subject to any limitations imposed by the
Board of Managers, replace absent or disqualified Managers at any meeting of
that committee; provided that each of the Darling Member and the Valero Member
shall have the right to appoint one of the Darling Managers and one of the
Valero Managers, respectively, to any committee established by the Board of
Managers; provided, however, that if the Darling Member or the Valero Member
owns Units constituting less than 50% of the Units held by all of the Members,
then the other Member owning greater than 50% of the Units held by all of the
Members shall be entitled to appoint an additional member to the such committee;
provided further that if the Darling Member or the Valero Member owns Units
constituting less than 5% of the Units held by all of the Members, then such
Member shall no longer have the right to appoint a member of such committee (and
any committee member previously appointed by such Member may be removed by the
other Member). Any such committee, solely to the extent provided in the
resolution establishing such committee, shall have and may exercise all of the
authority of the Board of Managers, subject to the limitations set forth in the
Delaware Act, in this Agreement and in the resolutions establishing such
committee. Any members thereof may be removed, or any authority granted thereto
may be revoked, at any time for any or no reason by a majority of the Board of
Managers in its sole discretion; provided that no Darling Manager or appointee
or Valero Manager or appointee may be removed from any such committee without
the prior written consent of the Darling Member or the Valero Member, as
applicable (other than in connection with the dissolution of such committee by
the Board of Managers or as otherwise expressly provided above). Each such
committee may fix its own rules of procedure and shall hold its meetings as
provided by such rules, except as may otherwise be provided in this Agreement or
by a






44





--------------------------------------------------------------------------------











resolution of the Board of Managers designating such committee or thereafter
adopted by the Board of Managers.


(b)Compliance with Agreement. Notwithstanding anything to the contrary in this
Section 6.2, in no event shall any committee of the Board of Managers have the
authority to take any action without complying with the terms and conditions of
this Agreement as applicable to the Board of Managers.


6.3Officers.
  
(a)    General. The officers of the Company (the “Officers”) shall consist of a
Chairman of the Board of Managers (the “Chairman”), a President (the
“President”), a Secretary (the “Secretary”), the Commercial Manager
(the “Commercial Manager”), the Operations Manager (the “Operations Manager”),
and the Accounting Manager (“Accounting Manager”), and may, at the discretion of
the Board of Managers, also consist of one or more other Officers and assistant
Officers as may be deemed necessary or desirable by the Board of Managers. One
person may hold, and perform the duties of, any two or more of such offices;
provided, however, that one person may not hold, or perform the duties of, more
than one of the offices of Commercial Manager, Operations Manager and Accounting
Manager. Unless otherwise approved by the Board of Managers, the Chairman and
President shall be the same person. Compensation of Officers shall be fixed by
the Board of Managers or a duly authorized committee thereof. Any Officer may be
removed, with or without cause, at any time by the Board of Managers (subject to
Section 5.7 and any contractual rights that such Officer may have); provided,
however, the Chairman, the President and the Secretary may only be removed by
the Valero Managers, on one hand, or the Darling Managers, on the other,
entitled to appoint such applicable Officer at the time of such removal. In
their discretion, the Managers may choose not to fill any office for any period
as they may deem advisable. No Officer need be a Manager. Officers shall have
such powers and duties as may be specified by, or in accordance with,
resolutions adopted by the Board of Managers; provided, however, the Officers of
the Company shall not have any authority to act as to matters reserved for
Members under Section 5.7 including, without limitation, with respect to matters
pertaining to the Subsidiaries of the Company. Each Officer shall have the
duties and responsibilities attributable to his or her office as set forth
below.


(b)    Appointment of Chairman, President and Secretary. The term of appointment
for each Chairman, President and Secretary, and any replacement thereof, shall
be for a period of 12 months in the aggregate. The Valero Managers, on one hand,
and the Darling Managers, on the other, shall have the right to appoint the
Chairman, President and Secretary in alternating 12-month periods; provided that
the Valero Managers or the Darling Managers, as the case may be, entitled to
appoint the Chairman and President for the applicable 12-month period shall not
be entitled to appoint the Secretary with respect to such 12-month period. With
respect to the initial 12-month period following the execution hereof, the
Valero Managers shall be entitled to appoint the Chairman and President, and the
Darling Managers shall be entitled to appoint the Secretary. Notwithstanding the
foregoing, in the event that any Member holds Units representing 75% or more of
the Units held by all of the Members, the Managers elected by such Member shall
be entitled to appoint the Chairman, President and Secretary.








45





--------------------------------------------------------------------------------









(c)    Removal and Replacement of Chairman, President and Secretary. Each of the
Chairman, President and Secretary shall be removed as an Officer only upon the
written request of the Managers entitled to appoint such Officer during the
applicable 12-month period (or automatically at the time such Managers no longer
have the right to appoint such Officer) and under no other circumstances. In the
event any of the Chairman, President or Secretary ceases to serve as an Officer
during his or her term of office, the resulting vacancy shall be filled for the
remainder of such term by a person designated by the Managers then entitled to
appoint such Officer.


(d)Appointment, Removal and Replacement of Subsidiary Chairman, President and
Secretary. Notwithstanding any provision in this Agreement to the contrary, the
chairman, president and secretary (or persons holding similar offices) of any
Subsidiary of the Company shall be appointed, removed and replaced only by and
with the approval of the Valero Managers or the Darling Managers, as the case
may be, entitled to appoint the person of like position of the Company (i.e.,
Chairman, President or Secretary) with respect to such period.


(e)Chairman of the Board. The Chairman shall be a member of the Board of
Managers and shall preside at all meetings of the Board of Managers or the
Members, and the Chairman shall have such other powers and perform such other
duties as may be specifically assigned to him or her from time to time by the
Board of Managers or as may be provided in this Agreement.


(f)President. The President shall be a senior executive officer of the Company
and a member of the Board of Managers, and shall have the powers and perform the
duties incident to such positions. Subject to the power of the Board of Managers
and the approval rights of the Members pursuant to Section 5.7, the President
shall have the general and active charge of the entire business and affairs of
the Company, shall be its chief executive officer and shall see that all orders
and resolutions of the Board of Managers are carried into effect. The President
shall execute bonds, mortgages and other contracts requiring a seal, under the
seal of the Company, except where required or permitted by Applicable Law to be
otherwise signed and executed and except where the signing and execution thereof
shall be expressly delegated by the Board of Managers to some other Officer or
agent of the Company. The President shall report to the Board of Managers and
shall have such other powers and perform such other duties as may be
specifically assigned to him or her from time to time by the Board of Managers
or as may be provided in this Agreement. At the request of the Board of
Managers, the President shall attend meetings of the Board of Managers, but
shall not be entitled to cast a vote on any matter discussed thereat (other than
in such person’s capacity as a member of the Board of Managers).


(g)    Commercial Manager. The Commercial Manager shall be an employee of Valero
Services, Inc. (or an Affiliate thereof) and, subject to the power of the Board
of Managers and the approval rights of the Members pursuant to Section 5.7, the
Commercial Manager shall have the general and active charge of purchasing the
feedstock with respect to the operations of the Business, and shall see that all
orders and resolutions of the Board of Managers with respect thereto are carried
into effect. Except as otherwise directed by the Board of Managers, the
Commercial Manager shall report to the President and shall have such other
powers and perform such other duties as may be specifically assigned to him or
her from time to








46





--------------------------------------------------------------------------------











time by the President or the Board of Managers or as may be provided in this
Agreement or the Operations Agreement. At the request of the Board of Managers,
the Commercial Manager shall attend meetings of the Board of Managers, but shall
not be entitled to cast a vote on any matter discussed thereat.


(h)Operations Manager. The Operations Manager shall be an employee of Valero
Services, Inc. (or an Affiliate thereof) and, subject to the power of the Board
of Managers and the approval rights of the Members pursuant to Section 5.7, the
Operations Manager shall have the general and active charge of the operations of
the Facility, and shall see that all orders and resolutions of the Board of
Managers with respect thereto are carried into effect. Except as otherwise
directed by the Board of Managers, the Operations Manager shall report to the
President and shall have such other powers and perform such other duties as may
be specifically assigned to him or her from time to time by the President or the
Board of Managers or as may be provided in this Agreement or the Operations
Agreement. At the request of the Board of Managers, the Operations Manager shall
attend meetings of the Board of Managers, but shall not be entitled to cast a
vote on any matter discussed thereat.


(i)Accounting Manager. The Accounting Manager shall be an employee of Valero
Services, Inc. (or an Affiliate thereof) and, subject to the power of the Board
of Managers and the approval rights of the Members pursuant to Section 5.7, the
Accounting Manager shall have the general and active charge of all financial
controls and accounting functions of the Business, and shall see that all orders
and resolutions of the Board of Managers with respect thereto are carried into
effect. Except as otherwise directed by the Board of Managers, the Accounting
Manager shall report to the President and shall have such other powers and
perform such other duties as may be specifically assigned to him or her from
time to time by the President or the Board of Managers or as may be provided in
this Agreement or the Operations Agreement. At the request of the Board of
Managers, the Accounting Manager shall attend meetings of the Board of Managers,
but shall not be entitled to cast a vote on any matter discussed thereat.


(j)Secretary. The Secretary may or may not be a member of the Board of Managers
and, if present, shall act as secretary, or designate a person to act as
secretary, at all meetings of the Board of Managers and of the Members and keep
the minutes thereof in a book or books to be provided for that purpose. The
secretary of a meeting need not be a Manager nor need be the same person for
each meeting. The Secretary shall, as soon as possible after a meeting, but in
any event not to exceed two weeks, circulate copies of such minutes to each
Manager or Member, as the case may be. The Secretary shall see that all notices
required to be given by the Company are duly given and served. The Secretary
shall have charge of the records of Units in the Company and shall see that all
reports, statements and other documents required by Applicable Law are properly
kept and filed and properly set forth on Schedule A hereto. In general, the
Secretary shall perform all the duties incident to the office of Secretary and
such other duties as from time to time may be assigned to the Secretary by the
Board of Managers.


(k)    Other Officers. Officers, if any, other than those whose duties are
provided for in this Agreement, shall have such authority and perform such
duties as may from time to time be prescribed by resolution of the Board of
Managers.








47





--------------------------------------------------------------------------------











(l)    Compensation of Officers. No Member Officer shall receive any stated
salary from the Company or any of its Subsidiaries for his or her services as an
Officer unless approved in writing by the Valero Member and the Darling Member.
 
6.4Further Delegation of Authority. Subject to Section 5.7, the Board of
Managers may, from time to time, delegate to any Person (including any Officer
of the Company or any Manager) such authority and powers to act on behalf of the
Company as it shall deem advisable in its sole discretion. Any delegation
pursuant to this Section 6.4 may be revoked at any time and for any reason or no
reason by the Board of Managers in its sole discretion.


6.5Fiduciary Duties. Subject to, and as limited by the provisions of this
Agreement, the Managers and the Member Officers, in the performance of their
duties as such, shall owe to the Company and the Members only such fiduciary
duties as are required by the Delaware Act. The provisions of this Agreement, to
the extent that they expand or limit the duties (including fiduciary duties) and
liabilities of a Manager or Member Officer, as compared to those that are set
forth in the Delaware Act or otherwise existing at law or in equity, are agreed
by the Members to supersede such duties and liabilities of such Manager or
Member Officer.


6.6Performance of Duties; Liability of Managers and Officers. Without limiting
Section 12.2, in performing his or her duties, each of the Managers and the
Officers shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports, or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any facts pertinent to the existence and amount of assets from which
Distributions to Members might properly be paid), of the following other Persons
or groups: (i) one or more Officers or employees of the Company; (ii) any
attorney, independent accountant, or other Person employed or engaged by the
Company; or (iii) any other Person who has been selected with reasonable care by
or on behalf of the Company, in each case as to matters which such relying
Person reasonably believes to be within such other Person’s professional or
expert competence. The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Delaware Act. No individual who is a Manager or an Officer of the Company, or
any combination of the foregoing, shall be personally liable under any judgment
of a court, or in any other manner, for any debt, obligation, or liability of
the Company, whether that liability or obligation arises in contract, tort, or
otherwise, solely by reason of being a Manager or an Officer of the Company or
any combination of the foregoing. To the fullest extent permitted by the
Delaware Act or the Delaware General Corporation Law, as the same may be amended
from time to time, as if it were applicable to the Company, with respect to the
liability of a director of a corporation incorporated under the laws of the
State of Delaware to such corporation or its stockholders, a Manager or a Member
Officer shall not be liable to the Company or its Members for monetary damages
for a breach of fiduciary duty as a Manager or an Officer.


6.7Interested Party Transactions.


(a)    Contracts Permitted. Neither the Company nor any of its Subsidiaries
shall enter into any transaction (or amend, waive or otherwise revise any term
of any previously approved agreement, including, without limitation, the Raw
Material Supply Agreement, each


48





--------------------------------------------------------------------------------











Valero Agreement and the Members Working Capital Facility) with any Member of
the Company or any Affiliate thereof, or any member of the Family Group of an
executive officer of such Member, or any Affiliate of any member of the Family
Group of an executive officer of such Member, unless such transaction (x) has
been approved in writing by a Supermajority Interest and (y) is on terms and
conditions not less favorable to the Company or such Subsidiary than those which
would be obtained in a comparable arm’s-length transaction with a Person that is
not so related to the Company or an Affiliate of a Member. This Section 6.7(a)
shall not apply to:


(i)the performance by the Company and its Subsidiaries of its obligations under,
or the making of payments as contemplated by, the Raw Material Supply Agreement,
the Lease Agreement, the Product Offtake Agreement, the Services and Utilities
Supply Agreement, the Operations Agreement, the Interim Agreement or the Members
Working Capital Facility, all of which the parties acknowledge are arm’s‑length
transactions;
  
(ii)transactions between the Company or any of its Subsidiaries and any employee
of the Company or any of its Subsidiaries that are approved by (A) a majority of
the Board of Managers, (B) at least one Darling Manager and (C) at least one
Valero Manager;


(iii)the payment of reasonable Managers’ fees (other than to employee Managers)
and the provision of customary indemnification to Managers and Officers of the
Company and its Subsidiaries; or


(iv)any transaction between the Company and any of its wholly-owned Subsidiaries
or between any of the Company’s wholly-owned Subsidiaries.


(b)Quorum. Interested Managers may be counted in determining the presence of a
quorum at a meeting of the Board of Managers or of a committee that authorizes
the contract or transaction.


(c)Existing Arrangements. The Members acknowledge that (i) DGD and Darling
Parent have entered into the Raw Material Supply Agreement, which provides,
among other things, for the payment of fees and certain expenses to Darling
Parent, (ii) DGD and Valero Parent and/or an Affiliate thereof have entered into
the Lease Agreement, the Product Offtake Agreement, the Services and Utilities
Supply Agreement, the Operations Agreement and the Interim Agreement, which
provide, among other things, for the payment of management services fees and
certain expenses to Valero Parent and/or an Affiliate thereof, and (iii) DGD and
both Members have entered into the Members Working Capital Facility, which
provides, among other things, for the repayment of principal and payment of
interest by DGD to both Members. Each Member consents to such agreements and the
performance by DGD of its obligations thereunder.
  
6.8    Adverse Matters. Notwithstanding anything to the contrary in this
Agreement, the Members hereby agree that with respect to any dispute, claim,
litigation, arbitration, mediation or similar adverse action or proceeding
between or involving the Company or any of its Subsidiaries, on the one hand,
and any Member or any Affiliate of any Member, on the other






49





--------------------------------------------------------------------------------









hand, the Company shall act at the direction of a majority of the Board of
Managers excluding for such purpose all Managers nominated by or otherwise
Affiliated with such Member or its Affiliate.


ARTICLE VII
TAX MATTERS


7.1Preparation of Tax Returns. The Tax Matters Partner or Partnership
Representative, as applicable, shall arrange for the preparation and timely
filing of all returns required to be filed by the Company. Each Member will upon
request supply to the Tax Matters Partner or Partnership Representative, as
applicable, all pertinent information in its possession relating to the
operations of the Company necessary to enable the Company’s returns to be
prepared and filed. Additionally, the Tax Matters Partner or Partnership
Representative, as applicable, shall provide all Members their applicable Form
1065, Schedule K-1 information no later than 90 days after the end of the Fiscal
Year, and information regarding estimated Taxable income or loss for U.S.
federal and, where applicable, state and local income Tax purposes, no later
than 15 days prior to each Member’s due date for making the applicable estimate
tax payment.


7.2Tax Elections. Except as provided in Section 7.3(a) (relating to the Tax
classification of the Company), the Board of Managers may make, or not make, in
its sole and absolute discretion, any Tax election provided under the Code, or
any provision of state, local or foreign Tax law. All decisions and other
matters concerning the computation and allocation of items of income, gain,
loss, deduction and credits among the Members, and accounting procedures not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Board of Managers. Any determination made pursuant to this
Section 7.2 by the Board of Managers shall be conclusive and binding on all
Members.


7.3Tax Classification of the Company. It is intended that the Company be
classified as a partnership for United States federal income Tax purposes.


(a)    Certain Tax Elections. The Company shall not file any election pursuant
to Regulations Section 301.7701-3(c) to be treated as an entity other than a
partnership. The Company shall not elect, pursuant to Section 761(a) of the
Code, to be excluded from the provisions of subchapter K of the Code. The
Company shall not make an election under Section 168(k)(7) of the Code to not
claim the allowance for “bonus” depreciation under Section 168(k)(1) of the Code
(i.e., the Company shall claim the allowance for “bonus” depreciation under
Section 168(k)(1) of the Code).


(b)    Publicly Traded Partnerships. To ensure that interests in the Company are
not traded on an established securities market within the meaning of Regulations
Section 1.7704-1(b) or readily tradable on a secondary market or the substantial
equivalent thereof within the meaning of Regulations Section 1.7704-1(c),
notwithstanding anything to the contrary in this Agreement:


(i)    the Company shall not participate in the establishment of a market or the
inclusion of its interests thereon; and










50





--------------------------------------------------------------------------------









(ii)    the Company shall not recognize any Transfer made on any market by:


(A)redeeming the Transferor Member (in the case of a redemption or repurchase by
the Company); or


(B)admitting the Transferee as a Member or otherwise recognizing any rights of
the Transferee, such as a right of the Transferee to receive Company
distributions (directly or indirectly) or to acquire an interest in the capital
or profits of the Company.


7.4Tax Controversies.
  
(a)The Valero Member is hereby designated the Tax Matters Partner for all
Taxable Years beginning on or before December 31, 2017, and the Partnership
Representative for all Taxable Years beginning on or after January 1, 2018, and
is authorized and required to represent the Company (at the Company’s expense)
in connection with all examinations of the Company’s affairs by Taxing
Authorities, including resulting administrative and judicial proceedings, and to
expend Company funds for professional services reasonably incurred in connection
therewith. Any Person that the Partnership Representative appoints as the
“designated individual” (within the meaning of Treasury Regulation Section
301.6223-1(b)(3)) to interact with the Internal Revenue Service shall be treated
as, and subject to the requirements and obligations of, the Partnership
Representative for purposes of this Section 7.4. Each Member agrees to cooperate
with the Company and to do or refrain from doing any or all things reasonably
requested by the Company with respect to the conduct of such proceedings. The
Tax Matters Partner and Partnership Representative, as applicable, shall keep
all Members reasonably informed of the progress of any examinations, audits or
other proceedings. The Tax Matters Partner shall give all Members written notice
no less than 15 days prior to taking any action under Sections 6222 through 6232
of the Code, as in effect prior to its amendment by the BBA, and the Partnership
Representative shall give all Members written notice no less than 15 days prior
to taking any action under Sections 6221 through 6241 of the Code as amended by
the BBA, except and to the extent that any action is left to the determination
of an individual Member under such sections. If any Member objects in writing to
the taking of any such action within ten days of which such notice is given, the
Tax Matters Partner or Partnership Representative, as applicable, agrees to
consult with such objecting Member on such proposed action. If the Tax Matters
Partner or Partnership Representative, as applicable, and any objecting Members
remain in disagreement on the taking of any such action after such consultation,
the Tax Matters Partner or Partnership Representative, as applicable, shall take
the action that is recommended by the Board of Managers. Notwithstanding
anything to the contrary in this Article VII, the Tax Matters Partner and
Partnership Representative shall at all times act at the lawful direction of the
Board of Managers.


(b)    If the Company or any entity in which the Company owns an equity interest
is held directly liable for any additional income Tax, interest, penalty, or
additional amount under the Code as a result of an adjustment to the Company’s
or such entity’s federal income Tax returns (such amount, an “Imputed
Underpayment”), each Member shall be required, upon 5 days written demand from
the Partnership Representative, to pay the Company its share (as reasonably










51





--------------------------------------------------------------------------------











determined by the Board of Managers) of any such Imputed Underpayment. In
connection with a determination of each Member’s share of any Imputed
Underpayment, the Partnership Representative shall use reasonable efforts to
obtain all reductions in any Imputed Underpayment as are legally available under
Code Section 6225(c) (as amended by the BBA) in respect of each Member as a
result of the Tax status of each Member (and its direct and indirect equity
owners) and shall allocate any such Imputed Underpayment, and any applicable
reduction under Code Section 6225(c) in such Imputed Underpayment, among the
Members in good faith and in a manner which takes into account each Member’s
interest in the Company in the reviewed year, each Member’s timely provision of
information necessary to reduce under Code Section 6225(c) the amount of the
Imputed Underpayment and the Tax status of each Member. For avoidance of doubt,
any reduction in any Imputed Underpayment under Code Section 6225(c) resulting
from a Member’s Tax status or otherwise attributable to a specific Member shall
reduce only such Member’s allocable share of the total Imputed Underpayment. Any
amount not paid by a Member within five days of the date requested by the
Partnership Representative under this Section 7.4(b) shall accrue interest at a
rate equal to the Base Rate plus five percentage points per annum, compounded
quarterly, until paid, and such Member (or former Member) shall also be liable
to the Company for any damages resulting from a delay in making such payment
when due, and for this purpose the fact that the Company could have paid this
amount with other funds shall not be taken into account in determining such
damages. Additionally, any such unpaid amounts may, in the discretion of the
Board of Managers, be withheld from Distributions otherwise payable to such
Member (in which case, such withheld amounts shall be treated as if distributed
to such Member and then paid to the Company). Any amounts paid to the Company by
a Member pursuant to this Section 7.4(b) shall not be treated as a Capital
Contribution for any purposes of this Agreement. The Company shall not elect to
apply the partnership audit rules, as added by the BBA, to Taxable Years of the
Company earlier than is required (without such election).


(c)Notwithstanding anything to the contrary in this Agreement, each Member shall
remain bound by the provisions of this Section 7.4, and all obligations
hereunder, which shall survive the termination, dissolution, liquidation, and
winding up of the Company or such Member ceasing to be a member of the Company.
For purposes of this Section 7.4, the use of the term “Member” or “Members”
shall include former Members.


(d)The principles and requirements set forth in this section apply mutatis
mutandis to any state, local and foreign Tax audit or Tax proceeding regimes to
which the Company becomes subject to the extent that such state, local or
foreign Tax audit or Tax proceeding regimes have rules similar to the rules of
Sections 6221-6241 of the Code as amended by the BBA.


ARTICLE VIII
TRANSFER OF UNITS; SUBSTITUTE MEMBERS


8.1Restrictions on Transfers of Units.


(a)    No Member, nor any Permitted Transferee of any such Member, shall
Transfer any interest in its Units, directly or indirectly, except the Transfer
of all, but not less than all, of its Units (i) to a Permitted Transferee or
(ii) as permitted or required by Article XI.


52





--------------------------------------------------------------------------------











(b)    The restrictions set forth in this Section 8.1 shall not apply with
respect to any Transfer (i) of all, but not less than all, of the Units held by
the Valero Member to Valero Parent or any direct or indirect wholly-owned
Subsidiary of Valero Parent, (ii) of all, but not less than all, of the Units
held by the Darling Member to Darling Parent or any direct or indirect
wholly-owned Subsidiary of Darling Parent, (iii) indirectly by the Darling
Member pursuant to a merger or consolidation of Darling Parent with or into
another Person or indirectly by the Valero Member pursuant to a merger or
consolidation of Valero Parent with or into another Person, (iv) of all, but not
less than all, of the Units held by the Valero Member in connection with the
acquisition of, and directly or indirectly to the acquirer of, the St. Charles
Refinery; provided that the Valero Member must require such acquirer to
expressly assume the obligations of the Valero Member or its applicable
Affiliate under the Services and Utilities Supply Agreement, the Lease
Agreement, the Interim Agreement, and if required pursuant to the terms of the
Product Offtake Agreement, the Product Offtake Agreement, as a condition to the
closing of such acquisition, (v) by any Member in the case of a Transfer
required under Applicable Law (provided that a Transfer by operation of law
(including by merger, consolidation or similar transaction) shall not be
permitted except as provided under clause (iii) above), (vi) by any Member to
secure institutional indebtedness or to secure indebtedness of the Company or
any of its Subsidiaries (including, without limitation, DGD), or (vii) in all
other cases, with the prior written consent of a Supermajority Interest (Persons
described in clauses (i) - (vii) of this Section 8.1(b) being such Member’s
“Permitted Transferees” and the Member making any such Transfer being a
“Transferring Member”); provided that, in the case of a Transfer to a Permitted
Transferee, the restrictions contained in this Section 8.1 shall continue to be
applicable to the Units after any such Transfer; provided, further, that any
such Transferee shall have agreed in writing to (x) be bound by the provisions
of this Agreement affecting the Units so Transferred and the holder thereof, (y)
purchase all Company Loans and Member Loans held by the Transferring Member
(such purchase to occur simultaneously with the transfer of the Transferring
Member’s Units to the Transferee), and (z) assume, honor and perform all of the
Transferring Member’s obligations under the Members Working Capital Facility.


(c)It is the intent of the Members that, unless and until such Units are
Transferred pursuant to Article XI or clause (iii) or (iv) of Section 8.1(b),
all of the Units issued to the Valero Member will be owned, beneficially and of
record, by Valero Parent or a direct or indirect wholly-owned Subsidiary thereof
and that all of the Units issued to the Darling Member will be owned,
beneficially and of record, by Darling Parent or a direct or indirect
wholly-owned Subsidiary thereof. Notwithstanding the foregoing, the provisions
of this Agreement shall not be avoided by any Member through the disposition by
a Person of any interest in its Subsidiary owning, directly or indirectly, the
Units. Further, except for any transactions permitted by clause (iii) or (iv) of
Section 8.1(b) or Article XI, any transaction resulting in the Units being held
by a Person that is not then a direct or indirect wholly-owned Subsidiary of
Valero Parent or Darling Parent shall be deemed a material breach of this
Agreement by the Member that held such Units prior to such transaction and such
Person acquiring such Units shall be deemed an Unadmitted Assignee for purposes
of this Agreement. In no event shall any Member Transfer any rights or
obligations derived from any Unit(s), it being the intention of the Members that
any Unit may be Transferred only as a whole with all attendant voting, consent
and economic rights.
  
8.2    Void Transfers. Any Transfer by any Member of any Units or other interest
in the Company in contravention of this Agreement shall be void and ineffectual
and shall not bind






53





--------------------------------------------------------------------------------











or be recognized by the Company or any other party. In the event of any Transfer
in contravention of this Agreement, the purported Transferee shall be an
Unadmitted Assignee as contemplated in Section 3.5(b).


8.3Substituted Member.


(a)An assignee of any Units or other interest in the Company (or any portion
thereof), in accordance with the provisions of this Article VIII, shall become a
Substituted Member entitled to all the rights of a Member with respect to such
assigned interest if and only if (i) the assignor gives the assignee such right,
(ii) a Supermajority Interest has granted its prior written consent to such
assignment and substitution, which consent may be withheld in the sole
discretion of the Members, and (iii) the assignee has agreed in writing to be
bound by the provisions of this Agreement. Notwithstanding clause (ii) above,
(x) any Permitted Transferee pursuant to clauses (i)-(iv) of Section 8.1(b) or
any Transferee of Units as permitted or required by Article XI (other than in
connection with a Terminating Event pursuant to Section 11.4) shall become a
Substituted Member entitled to all the rights of a Member with respect to the
assigned Units or other interest in the Company without the consent of the Board
of Managers or the Members and (y) any Permitted Transferee pursuant to clauses
(v)-(vii) of Section 8.1(b) shall become a Substituted Member entitled to all
the rights of a Member with respect to the assigned Units or other interest in
the Company with the consent of a Supermajority Interest, which consent shall
not be unreasonably withheld.


(b)The Company shall be entitled to treat the record owner of any Units or other
interest in the Company as the absolute owner thereof and shall incur no
liability for distributions of cash or other property made in good faith to such
owner until such time as a written assignment of such Units, which assignment is
consented to as required by and is permitted pursuant to the terms and
conditions of this Article VIII, has been received by and has been recorded on
the books of the Company.


(c)Upon the admission of a Substituted Member, Schedule A shall be amended to
reflect the name, address and Units and other interests in the Company of such
Substituted Member and to eliminate the name and address of and other
information relating to the assigning Member with regard to the assigned Units
and other interests in the Company.


(d)Notwithstanding anything to the contrary in this Agreement and unless
consented to in writing by a Supermajority Interest (which consent shall not be
unreasonably withheld), any Member effectuating a Transfer of its Units, whether
or not permitted hereunder, shall remain liable under this Agreement with
respect to all of the obligations and responsibilities of a Member related to
the Units so Transferred (including the obligation to make Required Additional
Capital Contributions).


8.4    Effect of Assignment. Following an assignment of an interest that is
permitted under this Article VIII, the Transferee of such interest shall be
treated as having made all of the Capital Contributions in respect of, and
received all of the distributions received in respect of, such interest, shall
succeed to the Capital Account associated with such interest and shall receive
allocations and distributions under Article IV and Article X in respect of such
interest as if such Transferee were a Member.








54





--------------------------------------------------------------------------------











8.5    Additional Transfer Restrictions.


(a)Notwithstanding any other provisions of this Article VIII, no Transfer of
Units or any other interest in the Company may be made unless in the opinion of
counsel (who may be counsel for the Company), satisfactory in form and substance
to the Board of Managers and counsel for the Company (which opinion may be
waived, in whole or in part, at the discretion of the Board of Managers), such
Transfer would not (i) violate any federal securities laws or any state
securities or “blue sky” laws (including any investor suitability standards)
applicable to the Company or the interest to be Transferred or any applicable
federal or state competition laws, (ii) cause the Company to be required to
register as an “investment company” under the Investment Company Act of 1940, as
amended, or (iii) cause the Company to be deemed to be a publicly traded
partnership as such term is defined in Section 7704(b) of the Code.


(b)The Company may require any Transferee of Units to make representations and
warranties to the Company in form satisfactory to the Company, regarding any
matters deemed necessary or appropriate for compliance with applicable federal
or state law or regulation, as a condition to permitting the associated
Transfer.


8.6Legend. All certificated Units will bear the following legend:


“THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED [DATE OF
ISSUANCE] AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN
EFFECTIVE REGISTRATION UNDER THE ACT OR STATE ACTS OR AN EXEMPTION THEREFROM.
THE TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN A SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, DATED AS OF May 1, 2019, AS AMENDED AND MODIFIED FROM TIME TO TIME,
GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND AMONG CERTAIN INVESTORS. A COPY
OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST AND WITHOUT CHARGE.”
8.7    Transfer Fees and Expenses. The Transferor and Transferee of any Units or
other interest in the Company shall be jointly and severally obligated to
reimburse the Company for all reasonable expenses (including attorneys’ fees and
expenses) of any Transfer or proposed Transfer, whether or not consummated.












55





--------------------------------------------------------------------------------











8.8    Date of Effectiveness. Any Transfer and any related admission of a Person
as a Member in compliance with this Article VIII shall be deemed effective on
such date that the Transferee or successor in interest complies in full with the
requirements of this Agreement.


ARTICLE IX
PREEMPTIVE RIGHTS


9.1Preemptive Rights.


(a)In the event that, at any time, the Company or any of its Subsidiaries shall
decide to undertake an issuance of New Securities, the Company shall deliver to
each Member written notice of the Company’s decision, describing the amount,
type and terms of such New Securities (including the exercise price and
expiration date thereof in the case of any New Securities in whole or in part in
the form of options or warrants), the purchase price per New Security (the “New
Securities Price”) to be paid by the purchasers of such New Securities and the
other terms upon which the Company has decided to issue the New Securities
including the expected closing date of such issuance, which will in no event be
more than 60 days or less than 30 days after the date upon which such notice is
given (the “Preemptive Notice”).


(b)Each such Member shall have 30 days from the date on which it receives the
Preemptive Notice to agree by written notice to the Company (a “Preemptive
Exercise Notice”) to purchase up to its pro-rata share of such New Securities at
the New Securities Price and upon the general terms specified in the Preemptive
Notice and stating in such Preemptive Exercise Notice the maximum quantity of
New Securities to be purchased by such Member (including the maximum quantity of
New Securities such Member would purchase in the event that another Member does
not elect to purchase the full amount of its pro-rata share); provided that if
the New Securities Price includes any non-cash consideration, each such Member
shall have the option to pay cash in lieu of any such non-cash component equal
to its Fair Market Value. In the event that any Member shall for any reason fail
or refuse to give such written notice to the Company within such 30-day period,
such Member shall, for all purposes of this Section 9.1, be deemed to have
refused (in that particular instance only) to purchase any of such New
Securities and to have waived (in that particular instance only) all of its
rights under this Section 9.1 to purchase any of such New Securities.


(c)For purposes of this Section 9.1, a Member’s “pro-rata share” means, at any
time, the quotient obtained by dividing the number of Units held by such Member
at such time by the aggregate number of Units held by all Members at such time
(expressly excluding any Units held by any Unadmitted Assignee).


(d)    In the event that any Members do not elect to purchase all of their
respective pro-rata shares, the New Securities which were available for purchase
by such non-electing Members (the “Excess New Securities”) shall automatically
be deemed to be accepted for purchase by the Members who indicated in their
Preemptive Exercise Notices a desire to participate in the purchase of New
Securities in excess of their pro-rata share. Unless otherwise agreed by all
such Members participating in the purchase, each Member who indicated a desire
to purchase more than its pro-rata share shall purchase a number of Excess New
Securities equal to the lesser of (i) the number of Excess New Securities
indicated in such Member’s Preemptive




56





--------------------------------------------------------------------------------











Exercise Notice, if any, and (ii) such Member’s pro-rata share of the Excess New
Securities (expressly excluding for purposes of such calculation any Units held
by Members not electing to purchase New Securities or Excess New Securities and
any Units held by any Unadmitted Assignee).


(e)In the event and to the extent that, subsequent to the procedure set forth in
Sections 9.1(a)-(d), any New Securities to be issued by the Company or its
Subsidiary, as applicable, are not subject to an agreement by and between the
Company and any Member(s) to purchase all of such New Securities, the Company
shall be free to issue such New Securities to any Person, provided that (i) the
price per New Security at which such New Securities are being issued to and
purchased by such Person is not less than the New Securities Price and (ii) the
other terms and conditions pursuant to which such Person purchases such New
Securities are substantially equivalent to the terms set forth in the Preemptive
Notice. Any New Securities not issued or sold within 180 days after the date of
the Preemptive Notice shall again be subject to the provisions of this
Section 9.1.


9.1Hart-Scott-Rodino. In the event the Hart-Scott-Rodino Antitrust Improvements
Act of l976, as amended, and the rules and regulations promulgated thereunder
(the “HSR Act”), are applicable to any Member, the purchase of any New
Securities shall not be consummated until such time as the applicable waiting
periods (and extensions thereof) under the HSR Act have expired or otherwise
been terminated with respect to each such Member and any time periods set forth
in this Agreement for such consummation shall be extended accordingly.


ARTICLE X
DISSOLUTION AND LIQUIDATION


10.1Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall dissolve, and its
affairs shall be wound up upon the first of the following to occur:


(a)    the affirmative vote of the Board of Managers together with the consent
of the Members holding Units representing 90% of the Units held by all of the
Members (expressly excluding any Units held by Unadmitted Assignees);


(b)the sale or other disposition of substantially all of the assets of the
Company and the receipt and distribution of all the proceeds therefrom;


(c)upon the occurrence of an event whereby the Business is rendered inoperable
for a period of 24 consecutive months by reason of acts of God, strikes,
lockouts, unavailability of materials, failure of power, prohibitive
governmental laws or regulations, riots, insurrections, war or other reason
beyond the Company’s reasonable control; provided, however, that the Company
shall not be dissolved pursuant to this Section 10.1(c) until, in each of the
aforesaid circumstances, the Members have diligently and in good faith sought to
abate and remove the circumstances causing such inoperability; and


(d)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.


57





--------------------------------------------------------------------------------









Except as otherwise set forth in this Section 10.1, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause a dissolution
of the Company, and the Company shall continue in existence subject to the terms
and conditions of this Agreement.
10.1Liquidation and Termination.


(a)On the dissolution of the Company, the Board of Managers shall act as
liquidator or (in its sole discretion) may appoint one or more representatives,
Members or other Persons as liquidator(s). The liquidators shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Delaware Act. The costs of liquidation shall be borne
as a Company expense. Until final distribution, the liquidators shall continue
to operate the Company with all of the power and authority of the Board of
Managers. The steps to be accomplished by the liquidators are as follows:


(i)the liquidators shall pay, satisfy or discharge from Company funds all of the
debts, liabilities and obligations of the Company (including any Member Loans,
any Company Loans and any other loans or advances that may have been made by any
of the Members to the Company (other than as Capital Contributions including
Company Loans that have been converted to a Capital Contribution pursuant to
Section 3.3(b) or 3.3(c)) and all expenses incurred in liquidation) or otherwise
make adequate provision for payment and discharge thereof (including the
establishment of a cash fund for contingent liabilities in such amount and for
such term as the liquidators may reasonably determine);


(ii)after payment or provision for payment of all of the Company’s liabilities
has been made in accordance with Section 10.2(a)(i), a final allocation of all
items of income, gain, loss and expense shall be made in accordance with
Sections 4.3 and 4.4, and all remaining assets of the Company shall be
distributed in accordance with Section 4.1(b); and


(iii)any non-cash assets (other than Owned Intellectual Property) which are to
be distributed will first be written up or down to their Fair Market Value, thus
creating Net Income or Net Loss (if any), which shall be allocated in accordance
with Sections 4.3 and 4.4. In making such distributions, the liquidators shall
allocate each type of asset (e.g., cash or cash equivalents, securities or other
property) among the Members ratably based upon the aggregate amounts to be
distributed with respect to the Units held by each such holder.


(b)The distribution of cash or property to a Member in accordance with the
provisions of this Section 10.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
interest in the Company and all the Company’s property and constitutes a
compromise to which all Members have consented within the meaning of the
Delaware Act. To the extent that a Member returns funds to the Company, it has
no claim against any other Member for those funds.


(c)    Subject to Section 10.2(d), on the dissolution of the Company, any
Intellectual Property or Technology owned by the Company or any of its
Subsidiaries (“Owned Intellectual Property”) will be allocated as follows:


58





--------------------------------------------------------------------------------











(i)    Unless otherwise agreed by the Darling Member and the Valero Member in
writing, on the dissolution of the Company, any Owned Intellectual Property will
be jointly owned by the Darling Member and the Valero Member. The Company
agrees, and agrees to cause its Subsidiaries, to assign, effective as of the
dissolution of the Company, to each of the Darling Member and the Valero Member
an undivided, one-half interest in and to all Owned Intellectual Property, free
and clear of all liens, such that the Darling Member and the Valero Member will
each have an undivided one-half ownership interest in and to the Owned
Intellectual Property. On the dissolution of the Company, each of the Darling
Member and the Valero Member will be free to fully exploit the Owned
Intellectual Property (including to (A) make any modifications, derivative
works, enhancements or improvements of or to any Owned Intellectual Property
(“Improvements”), (B) develop, make, have made, use, offer to sell, sell,
import, export, distribute and otherwise dispose of and exploit any products or
services incorporating, based on or derived from, in whole or in part, any Owned
Intellectual Property and (C) use, practice, reproduce, perform (both internally
and publicly), display (both internally and publicly), license and exploit any
Owned Intellectual Property, and distribute copies of any copyrightable works
and works of authorship included in the Owned Intellectual Property), each to
the same extent as the other, without requiring any approval of, or any
notification, reporting, accounting or payment to, the other; provided, however,
that neither the Darling Member nor the Valero Member (y) may sell, mortgage,
encumber or transfer, or grant any exclusive rights in or to, any Owned
Intellectual Property, except for a sale, mortgage, encumbrance or transfer
solely of, or grant of exclusive rights solely under, its undivided one-half
interest in and to any Owned Intellectual Property (and not under the other’s
undivided one-half interest in and to any Owned Intellectual Property) or (z)
inhibit the other’s right to freely use and exploit any Owned Intellectual
Property as co-owner.


(ii)As between the parties, subject to the joint ownership of any underlying
Owned Intellectual Property, (A) the Darling Member will own all right, title
and interest in and to any Improvements created, developed or conceived solely
by employees or contractors of the Darling Member (either alone or with any
third party) after the dissolution of the Company (“Darling Improvements”) and
(B) the Valero Member will own all right, title and interest in and to any
Improvements created, developed or conceived solely by employees or contractors
of the Valero Member (either alone or with any third party) after the
dissolution of the Company (“Valero Improvements”). The Darling Member will not
have any obligation to make any Darling Improvements available to the Valero
Member, and the Valero Member will not have any obligation to make any Valero
Improvements available to the Darling Member.


(iii)    If, after the dissolution of the Company, either the Darling Member or
the Valero Member believes that any Owned Intellectual Property is patentable,
the Darling Member or the Valero Member, as applicable, will notify the other in
writing, and the Darling Member and the Valero Member will thereafter meet or
correspond in good faith as necessary to discuss and agree upon all matters
regarding the filing and prosecution of any patent applications in or to such
Owned Intellectual Property and the subsequent maintenance, enforcement and
defense of any patents issuing thereon (including the party responsible for such
prosecution, maintenance, enforcement and






59





--------------------------------------------------------------------------------











defense, the jurisdictions in which any such applications will be filed, the
sharing of costs and expenses in connection therewith and the allocation of any
recovery in connection with any such enforcement).


(d)The parties acknowledge and agree that, upon dissolution of the Company and
DGD, the Valero Parent (or an Affiliate thereof) and the Darling Parent (or an
Affiliate thereof) may be entitled to use the rights and assets under or related
to any contractual arrangements between the Company and/or DGD (as the successor
of Valero Services, Inc.) and UOP, LLC developed for the benefit of the Company
and/or DGD, pursuant to this Agreement (the “UOP License”), subject to any
required third-party consents; provided, however, that if a party uses the UOP
License (the Valero Parent (or an Affiliate thereof) or the Darling Parent (or
an Affiliate thereof), as the case may be), such party shall, as a condition to
such party’s use of the UOP License, reimburse the other party for 50% of the
aggregate costs and expenses incurred in connection therewith.


10.1Cancellation of Certificate. On completion of the distribution of Company
assets as provided herein, the Company is terminated (and the Company shall not
be terminated prior to such time), and the Board of Managers (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 10.3 and otherwise in
accordance with the Delaware Act.


10.4Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 10.2 in order to minimize any
losses otherwise attendant upon such winding up.


10.5Return of Capital. The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Members (it being
understood that any such return shall be made solely from Company assets).


10.6Material Breach. In the event that any Member materially breaches any
covenants or obligations in Article VIII or XI or Section 5.8, or intentionally
and willfully causes the Company to breach any of its material covenants or
obligations in this Agreement, and fails to cure such breach within 30 days of
receipt of written notice of such breach, then, in addition to any other
remedies that the Company or the other Members may have against such breaching
Member, such breaching Member shall become an Unadmitted Assignee as set forth
in Section 3.5(b), with no rights of reinstatement as a Member.


ARTICLE XI
CERTAIN AGREEMENTS


11.1Approved Sale.


(a)    At any time after the 20th anniversary of the New Facility Commencement
Date, either the Darling Member or the Valero Member (the “Triggering




60





--------------------------------------------------------------------------------











Member”) may deliver a notice to the other Member (the “Approved Sale Notice”)
that it wishes to effect a Company Sale or a sale of all, but not less than all,
of its Units and Equity Securities (in either case, an “Approved Sale”) in
accordance with this Section 11.1. The Member that did not deliver the Approved
Sale Notice pursuant to the previous sentence (whether the Darling Member or the
Valero Member) shall be referred to herein as the “Non-Triggering Member”. In
the event that an Approved Sale Notice is delivered in accordance with this
Section 11.1(a), the Non-Triggering Member shall have the right, pursuant to a
written notice (the “Approved Sale Response Notice”) to the Company and the
Triggering Member delivered within 60 days after receipt of the Approved Sale
Notice from the Triggering Member, to offer to purchase all, but not less than
all, of the outstanding Units and Equity Securities and any Company Loans and
Member Loans held by the Triggering Member (the “Triggering Member Sale”) at the
price and on the terms and conditions set forth in such Approved Sale Response
Notice.


(b)If the Non-Triggering Member makes an offer pursuant to and in accordance
with Section 11.1(a) and the Triggering Member accepts such offer within the
time period set forth in such Approved Sale Response Notice (which such time
period shall be no less than 15 days nor more than 30 days), then the Approved
Sale Response Notice shall constitute the legally binding obligation of each
Member to complete the Triggering Member Sale on the terms and conditions set
forth therein. The form of the definitive agreements relating to such Triggering
Member Sale shall be mutually agreed upon and contain the terms and conditions
set forth in the Approved Sale Response Notice and such other customary
representations, warranties and covenants for transactions similar to the
Triggering Member Sale. The Members shall fix a closing date, which must be a
Business Day not later than 120 days following the date of delivery of the
Approved Sale Response Notice. If the closing date is not so fixed, then such
date shall automatically be 120 days following the date of delivery of the
Approved Sale Response Notice; provided, however, that if such date is not a
Business Day, then such date shall be the next Business Day; provided, further,
that if the consummation of the Triggering Member Sale requires the approval of
any Governmental Entity, then the closing date may be extended to the first
Business Day following the receipt of such approval.


(c)    If the Non-Triggering Member fails to deliver, or waives its right to
deliver, the Approved Sale Response Notice as set forth in Section 11.1(a) or
the Triggering Member rejects the Non-Triggering Member’s offer as set forth in
the Approved Sale Response Notice, then the Non-Triggering Member and the Board
of Managers shall, and shall cause the Company and its management to, cooperate
in good faith with the Triggering Member to (i) prepare the Company for sale,
(ii) engage a financial advisor experienced in the industry and the sale of
similar assets to assist in the sale of the Company by drafting an offering
memorandum or similar document and soliciting indications of interest from
qualified buyers, and (iii) assist such financial advisor in conducting a sale
process designed to achieve the highest price possible by actively pursuing such
interested and qualified buyers. The Members and the Board of Managers shall
cause the Company to provide reasonable access to Company management and
facilities and the Company’s books and records and outside auditors for the
purpose of (x) providing requested information to the Triggering Member and any
financial advisor engaged to assist with the Company Sale, (y) attending
meetings with prospective buyers and their financing sources, and (z) providing
reasonable access to customary due diligence materials requested by prospective
buyers. The Triggering Member shall secure customary confidentiality agreements
from any prospective buyer and shall be in breach of its own






61





--------------------------------------------------------------------------------











confidentiality obligations to the Company and the other Member if it fails to
do so. The Members and the Company shall require the financial adviser engaged
to conduct such sale process to deliver within 90 days (or such other reasonable
time period as advised by the financial adviser) of its engagement a report
(the “Approved Sale Report”) to the Board of Managers setting forth in detail
any indications of interest, and the valuations and any restrictions related
thereto, from any such qualified buyer.


(d)Within 60 days after delivery of the Approved Sale Report, the Non-Triggering
Member shall have the right, pursuant to a written notice (the “Approved Sale
Report Notice”) to the Company and the Triggering Member delivered within such
60-day period, to offer to purchase all, but not less than all, of the
outstanding Units and Equity Securities and any Company Loans and Member Loans
held by the Triggering Member at a price and on terms and conditions based on
the indications of interest and the related valuations of the Company in the
Approved Sale Report. If the Triggering Member accepts the Non-Triggering
Member’s offer as set forth in the Approved Sale Report Notice, then the
Approved Sale Report Notice shall constitute the legally binding obligation of
each Member to complete the proposed purchase of such Units and Equity
Securities and any Company Loans and Member Loans held by the Triggering Member
on the terms and conditions set forth therein. The Members shall fix a closing
date, which must be a Business Day not later than 120 days following the date of
delivery of the Approved Sale Report Notice. If the closing date is not so
fixed, then such date shall automatically be 120 days following the date of
delivery of the Approved Sale Report Notice; provided, however, that if such
date is not a Business Day, then such date shall be the next Business Day;
provided, further, that if the consummation of such sale requires the approval
of any Governmental Entity, then the closing date may be extended to the first
Business Day following the receipt of such approval.


(e)    If the Non-Triggering Member fails to deliver, or waives its right to
deliver, the Approved Sale Report Notice as set forth in Section 11.1(d) or the
Triggering Member rejects the Non-Triggering Member’s offer as set forth in the
Approved Sale Report Notice, then the Members may mutually agree in writing to
pursue a Company Sale and the Company and each Member shall use its commercially
reasonable efforts to effect such Company Sale to a third party as promptly as
practicable based on the indications of interest and the related valuations of
the Company set forth in the Approved Sale Report and upon the terms and
conditions negotiated by the Company and such third party, which shall be
reasonably acceptable to each Member and no less favorable to the Triggering
Member than the Non-Triggering Member’s offer as set forth in the Approved Sale
Report Notice, if any. The Members and the Company shall fix an outside closing
date, which must be a Business Day not later than 120 days (or such other time
period agreed to in writing by the Members) following the date of delivery of
the Approved Sale Report. If the closing date is not so fixed, then such date
shall automatically be 120 days following the date of delivery of the Approved
Sale Report; provided, however, that if such date is not a Business Day, then
such date shall be the next Business Day; provided, further, that if the
consummation of such Company Sale requires the approval of any Governmental
Entity, then the closing date may be extended to the first Business Day
following the receipt of such approval. The Non-Triggering Member may, at any
time, withdraw from the pursuit of a Company Sale pursuant to this
Section 11.1(e) and the Triggering Member shall then be entitled to pursue such
Company Sale pursuant to Section 11.1(f).








62





--------------------------------------------------------------------------------











(f)    Subject to the Non-Triggering Member’s rights set forth in Section 11.2,
if following delivery of an Approved Sale Notice, the Darling Member and the
Valero Member do not consummate an Approved Sale or sale of all of the
outstanding Units and Equity Securities and any Company Loans held by the
Triggering Member pursuant to and in accordance with any of Section 11.1(b), (d)
or (e), as applicable, then the Triggering Member shall have the right to
require the Non-Triggering Member and the Company to effect a Company Sale to a
third party; provided, however, that such Company Sale must be based on the
indications of interest by bidders with demonstrable access to funds and at a
cash purchase price equal to or higher than the median of the valuations
relating to such indications of interest and on customary terms and conditions
reasonably acceptable to each Member, but no less favorable to the Triggering
Member than the Non-Triggering Member’s offer as set forth in the Approved Sale
Response Notice or the Approved Sale Report Notice, if any. Such third party
buyer must have demonstrable access to funds allowing it to effect such purchase
in cash and must otherwise be qualified to consummate such transaction within
the timeframe specified.


(g)If an Approved Sale to a third party is not consummated within one year from
the date of delivery of an Approved Sale Notice, the Company shall terminate the
sale process for a period of at least six months before the Triggering Member
may again exercise its rights under Section 11.1(a); provided, further, that the
foregoing termination of the sale process shall not affect or apply to any
binding agreement to consummate an Approved Sale to a third party entered into
prior to the one-year anniversary of the date of the delivery of an Approved
Sale Notice.


11.2Right of First Refusal.


(a)    If, as a result of the Triggering Member’s rights set forth in
Section 11.1(f), the Company or the Triggering Member receives a bona fide,
binding (as to the Forced Sale Offeror) and fully-negotiated offer, in cash,
meeting the requirements set forth in such Section 11.1(f) (the “Forced Sale
Offer”) from a Person (the “Forced Sale Offeror”) to effect a Company Sale, the
Company and the Members shall be required to effect such Company Sale to the
Forced Sale Offeror only after the Non-Triggering Member has first been offered
the opportunity to purchase the Triggering Member’s Units, Equity Securities and
any outstanding Company Loans and Member Loans held by the Triggering Member
(“Company Interests”) in the manner provided in this Section 11.2.


(b)    If the Triggering Member wishes to effect the Company Sale pursuant to
the Forced Sale Offer, then the Triggering Member shall give written notice
thereof (the “ROFR Offer Notice”) to the Non-Triggering Member, which such ROFR
Offer Notice shall include all of the material terms of the Forced Sale Offer,
including the purchase price, payment terms and closing date and related
documentation. The ROFR Offer Notice shall constitute an offer (the “ROFR
Offer”) by the Triggering Member to sell its Company Interests to the
Non-Triggering Member upon substantially the same terms and conditions as those
set forth in the ROFR Offer Notice, modified only in so far as is necessary to
reflect a sale of the Triggering Member’s Company Interests rather than the
entire Company. The Non-Triggering Member may accept the ROFR Offer only by
written notice given within 30 Business Days after delivery of the ROFR Offer
Notice (the “ROFR Acceptance Period”).






63





--------------------------------------------------------------------------------











(c)    If the Non-Triggering Member fails to accept the ROFR Offer within the
ROFR Acceptance Period, or if prior to the expiration of the ROFR Acceptance
Period, the Non-Triggering Member rejects the ROFR Offer, then the Triggering
Member shall have the right to require the Non-Triggering Member and the Company
to effect a Company Sale to the Forced Sale Offeror in accordance with the
Forced Sale Offer. If the Triggering Member wishes to effect the Company Sale to
the Forced Sale Offeror on terms materially more beneficial to the Forced Sale
Offeror than set forth in the Forced Sale Offer, the Triggering Member shall be
required to notify the Non-Triggering Member of such modified terms in
accordance with Section 11.2(b) and the Non-Triggering Member will be entitled
to exercise its right of first refusal (as set forth in this Section 11.2) as to
such amended terms.
 
(d)If the Non-Triggering Member accepts the ROFR Offer, then the Triggering
Member and the Non-Triggering Member shall consummate the sale of the Triggering
Member’s Company Interests pursuant to the terms of the ROFR Offer, including on
the closing date set forth therein. If the closing date is not set forth in the
ROFR Offer, then such date shall automatically be 90 days following the date of
delivery of the ROFR Offer Notice; provided, however, that if such date is not a
Business Day, then such date shall be the next Business Day; provided, further,
that if the consummation of the such sale requires the approval of any
Governmental Entity, then the closing date may be extended to the first Business
Day following the receipt of such approval. The Members Working Capital Facility
shall be terminated and all Member Loans outstanding thereunder shall be paid
off prior to or concurrent with the closing of the sale of the Triggering
Member’s Company Interests to the Non-Triggering Member.


(e)If the Non-Triggering Member accepts the ROFR Offer, but fails to timely
consummate the sale within the time period set forth in Section 11.2(d), (i) all
rights granted to the Non-Triggering Member under this Section 11.2 shall, ab
initio, be null, void and of no force or effect and (ii) all rights of the
Non-Triggering Member under this Section 11.2 shall fully and completely
terminate, and, accordingly, the Triggering Member shall have no further
obligation to send, and the Non-Triggering Member shall have no further rights
to receive, any ROFR Offer Notice, such that the Triggering Member may solicit
and accept offers from any Persons free of any rights of the Non-Triggering
Member, except as set forth in the proviso in Section 11.1(f) and Section 11.3.


11.3Approved Sale Requirements.


(a)    If an Approved Sale is a Company Sale pursuant to Section 11.1(e) or (f)
or Section 11.2 and such Company Sale is structured as a sale of assets, merger
or consolidation, then each Member shall vote for or consent to, and waive any
dissenters’ rights, appraisal rights or similar rights in connection with, such
sale, merger or consolidation. If such Company Sale is structured as a Transfer
of Units, then each Member shall Transfer all of its Units and rights to acquire
Units. Each Member shall take all reasonably necessary or desirable actions in
connection with the consummation of such Company Sale, including executing a
document or documents in customary form required to effect such sale (a “Sale
Contract”).


(b)    The obligations of the Members with respect to a Company Sale pursuant to
Section 11.1(e) or (f) or Section 11.2 are subject to the satisfaction of the
following conditions:






64





--------------------------------------------------------------------------------











(i) each Member shall receive the same form of consideration or, if any holders
of a class or type of Units are given an option as to the form or amount of
consideration to be received, each holder of such class or type of Units shall
be given the same option; (ii) each holder of then currently exercisable rights
to acquire Units shall be given an opportunity to exercise such rights prior to
the consummation of such Company Sale and participate in such sale as a holder
of such Units; (iii) the consideration payable upon consummation of such Company
Sale to all Members in respect of their Units shall be apportioned (subject to
adjustment, deduction and/or holdback for Company expenses, purchase price
adjustments, escrow amounts, purchase price holdbacks, indemnity obligations and
other similar items) among the Members in respect of their Units that are
subject to such Company Sale in accordance with the distribution priorities set
forth in this Agreement, after giving effect to all prior Distributions;
(iv) the final terms and conditions of such Company Sale shall be no less
favorable to the Members than those set forth in the Approved Sale Response
Notice or the ROFR Offer Notice, if any; and (v) representations and warranties
made by each Member shall be limited to (A) its due authorization to enter into
a Sale Contract and (B) its ownership of its Units, free and clear of all liens,
claims and encumbrances. Further, as a condition to each Member’s obligation to
consummate a Company Sale, the Members Working Capital Facility will be
terminated and all Member Loans outstanding thereunder will be paid off prior to
or concurrent with the closing of such transaction.
  
(c)Each Member shall pay its pro-rata share of the reasonable expenses incurred
in connection with an Approved Sale and shall be obligated to join in any
customary indemnification, escrow, holdback or other obligations that the
Triggering Member agrees to provide or undertake in connection with a Company
Sale pursuant to Section 11.1(e) or (f) or Section 11.2 (other than any such
obligations that relate specifically to a particular Member such as
indemnification with respect to representations and warranties given by a Member
regarding such Member’s title to and ownership of Units); provided that no
Member shall be obligated in connection with any Approved Sale to agree to
indemnify or hold harmless the purchaser(s) with respect to an amount in excess
of the net cash proceeds paid to such Member in connection with such Approved
Sale.


11.4Involuntary Transfers.


(a)    Upon the occurrence of any actual involuntary Transfer including, without
limitation, pursuant to foreclosure or similar Transfer pursuant to a pledge,
mortgage or other encumbrance of a Unit or other interest in the Company to
secure a debt or other obligation, or pursuant to a judicial order, legal
process, execution or attachment or in connection with any proceeding by or
against any Member under any bankruptcy or insolvency law (a “Terminating
Event”), then such Member (or its transferee if such Transfer has occurred,
the “Subject Member”) shall promptly deliver written notice of such event to the
Company and the other Member (the “Nonsubject Member”) and be deemed as of the
date of occurrence of such Terminating Event to have made an offer to sell, and
the Company and the Nonsubject Member shall have the right to purchase, such
Member’s Units and Equity Securities (collectively, the “Subject Units”) and
such Subject Member shall be bound to sell to the Company and/or the Nonsubject
Member, for the Fair Market Value of such Subject Units.


(b)    Commencing with the date of such notice, the Company shall have the first
option for a period of 30 days (the “Company Option Period”) to agree in writing
to




65





--------------------------------------------------------------------------------











purchase all or any portion of the Subject Units, subject to the remaining
provisions of this Section 11.4. The Company shall have the right to assign its
rights under this Section 11.4 to any other Person.


(c)If the Company does not enter into a written agreement to purchase the
Subject Units within the applicable time period described above, or if it enters
into a written agreement to purchase less than all of the Subject Units, the
Company shall notify the Nonsubject Member on or before the expiration of the
Company Option Period of the Nonsubject Member’s option to purchase all of or
the remaining Subject Units, as the case may be. Commencing with the date of
such notice, the Nonsubject Member shall have the option for a period of 30 days
to agree in writing to purchase all or any portion of the Subject Units as to
which the Company has not exercised its option, subject to the remaining
provisions of this Section 11.4.


(d)If the Company and/or the Nonsubject Member elect to purchase a portion or
all of the Subject Units, a closing of all such purchases and sales shall be
held on or before the date that is 60 days after the date of the Company’s
notice to the Nonsubject Member pursuant to Section 11.4(c). At such closing,
the Subject Member will transfer the Subject Units to be sold to the Company
and/or the Nonsubject Member, free and clear of any encumbrances.


(e)Notwithstanding anything to the contrary in this Section 11.4, if, at the end
of the option periods described above, less than all of the Subject Units have
been purchased by the Company and/or the Nonsubject Member, then the right to
exercise such options shall expire as to the Subject Units not purchased by the
Company and/or the Nonsubject Member. The Subject Member and any Person who
holds the Subject Units after application of this Section 11.4 (other than the
Nonsubject Member that purchased pursuant to its rights as set out above) shall
comply with the applicable requirements set forth in this Agreement relating to
Transfers of Units. In no event shall the Person who then holds the Subject
Units be admitted as a Member without the consent of a Supermajority Interest.


(f)    Within 15 days after receipt of notice of a Terminating Event, the
Company shall appoint an independent appraiser for the Subject Units
(the “Appraiser”). The Appraiser shall be an expert who is generally recognized
as being experienced in the industry and as having current competence in the
valuation of assets similar to the Subject Units. The Appraiser shall be
independent and shall not have had recent engagements with the Company, the
Subject Member or the Nonsubject Member . The fees and expenses of the Appraiser
shall be paid by the Subject Member. The Appraiser shall be instructed to
determine, within 45 days of its appointment, the Fair Market Value of the
Subject Units being appraised. The Members and the Board of Managers shall cause
the Company to provide reasonable access to Company management and facilities
and the Company’s books and records and outside auditors for the purpose of
providing requested information to the Appraiser. The Fair Market Value
determination of the Appraiser shall constitute the Fair Market Value of the
Subject Units for purposes of any written agreement to purchase such Subject
Units. The Appraiser shall furnish the Company, the Subject Member and the
Nonsubject Member with a written report of its determination within the 45-day
period referenced above. Notwithstanding anything to the contrary in this
Section 11.4, any written agreement to purchase any or all of the Subject Units
shall be conditioned upon the applicable purchaser’s approval of the Appraiser’s
Fair Market








66





--------------------------------------------------------------------------------











Value determination of such Subject Units; provided, that if the applicable
purchaser does not agree to the Appraiser’s Fair Market Value valuation, the
Subject Member shall not be required to sell such Subject Units hereunder and
the provisions of Section 11.4(e) shall apply.
 
11.5Performance; Cooperation. In connection with any specific performance remedy
available under this Article XI and Applicable Law, each Member agrees that the
judge presiding over the court having jurisdiction over the specific performance
remedy shall be entitled to order the appropriate Member or other Person to
execute all necessary documents and to further appoint an appropriate Person to
be authorized to execute such documents on behalf of the defaulting Member or
other Person. Each Member agrees to (and to cause its Affiliates to) cooperate
and to take all reasonable actions and execute all documents reasonably
necessary or appropriate to facilitate and accomplish any of the transactions
described in or contemplated under this Article XI.


11.6Non-Solicitation. Except as set forth herein, (i) each Member, by and on
behalf of itself and its respective controlled Affiliates, covenants that it
shall not, and its controlled Affiliates shall not, directly or indirectly for
so long as such Member remains a Member without the written consent of the other
Member and for a period of two years thereafter, solicit, encourage to leave
employment, or hire any employee of the Company or any employee of the other
Member and such other Member’s Affiliates and (ii) the Company shall not, and
the Members shall not permit the Company to, directly or indirectly, solicit,
encourage to leave employment, or hire any officer or employee of any Member or
such Member’s Affiliates, for so long as a Member remains a Member and for a
period of two years thereafter; provided, however, that the foregoing shall not
prohibit (i) the Company, any Member or any of their respective Affiliates from
soliciting or employing any individual who has received notice of termination
from, or has ceased to be employed by, the Company, any Member or any Affiliates
of a Member prior to the first time such individual discussed employment by such
party with any representative of the Company, any Member or any of their
respective Affiliates, and (ii) the Company, any Member or any of their
respective Affiliates from employing an individual who responds to a general
solicitation of employment by such party.


11.7Insurance. The Members agree to cause the Company to acquire and maintain
insurance coverage of the types and in the amounts as may be required to be
obtained by the Company’s lenders and/or landlord from time to time, and in any
event shall be at least of types and amounts, on forms of policies and endorsed,
from issuers having minimum ratings, as obtained by similar manufacturing
businesses operating in similar locations using prudent business practices, as
determined by the current market.


11.8    Required Payments and Actions. All payments and other actions or
documents required to be paid, delivered, received or taken on or prior to a
specified date herein shall be so paid, delivered, received or taken on or prior
to the specified or required date unless such date is extended in writing by the
Member entitled to such performance or payment and failure to make such payment
or performance by such date shall be a default under this Agreement by such
party. The applicable non-defaulting party shall be entitled to all available
legal and equitable remedies against the defaulting party, including specific
performance of the defaulting party’s obligations and recovery of all losses of
the non-defaulting party caused by the applicable default (including






67





--------------------------------------------------------------------------------











attorney’s fees, costs, expenses and disbursements paid or incurred in any legal
or equitable action).


ARTICLE XII
STANDARD OF CARE; EXCULPATION; INDEMNIFICATION


12.1Standard of Care. In the performance of their respective duties under this
Agreement, and with respect to any action taken by the Members, Managers or
Officers on behalf of or with respect to the Company, the Members, Managers and
Officers shall use reasonable, good faith efforts to conduct the business of the
Company in a good and businesslike manner. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE MEMBERS, MANAGERS AND MEMBER OFFICERS OF THE COMPANY SHALL
NOT HAVE ANY DUTIES (FIDUCIARY OR OTHERWISE), OBLIGATIONS OR LIABILITIES TO THE
COMPANY OR ANY OF THE MEMBERS EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
AS EXPRESSLY SET FORTH IN ANY OTHER WRITTEN AGREEMENT BETWEEN OR AMONG ANY OF
THEM.


12.2    Exculpation. No Manager, Officer, Member, Affiliate of a Member, any of
their respective direct or indirect officers, directors, equityholders,
employees or managers or any liquidating trustee or fiduciary of the Company
(each a “Covered Person”) shall be liable to the Company or any Member under any
theory of law, including tort, contract or otherwise (INCLUDING A COVERED
PERSON’S OWN NEGLIGENCE OR GROSS NEGLIGENCE) for any loss, damage or claim
incurred by reason of any act or omission by such Covered Person in good faith
on behalf of the Company and in a manner reasonably believed to be within the
scope of authority conferred on such Covered Person by this Agreement, including
any such loss, damage or claim attributable to errors in judgment, negligence or
gross negligence or other fault of such Covered Person, except that a Covered
Person shall be liable for any such loss, damage or claim incurred by reason of
Culpable Acts of such Covered Person. A Covered Person shall be fully protected
in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters the Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits, losses or any other facts pertinent to the existence and amount of
assets from which distributions to Members might properly be paid. IN NO EVENT
WILL A COVERED PERSON BE LIABLE TO THE COMPANY OR ANY MEMBER FOR CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR ANY OTHER NON-DIRECT DAMAGES
INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR FUTURE REVENUES, COST OF CAPITAL,
LOSS OF BUSINESS REPUTATION OR OPPORTUNITY OR ANY CLAIM OR DEMAND AGAINST THE
COMPANY BY ANY OTHER PARTY DUE TO ANY CAUSE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE COVERED PERSON’S OWN NEGLIGENCE OR GROSS NEGLIGENCE), EVEN IF A
COVERED PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.














68





--------------------------------------------------------------------------------











12.3    Indemnification.


(a)Third Party Actions, Suits and Proceedings. Each Covered Person who was or is
made a party or is threatened to be made a party to or is involved in or
participates as a witness with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company), by reason of the fact that he, she or it or
a Person of whom he, she or it is the legal representative, is or was a Member,
Manager or Officer of the Company, or is or was serving at the request of the
Company as a manager, director, officer, employee, fiduciary, or agent of
another limited liability company or of a corporation, partnership, joint
venture, trust or other enterprise (hereinafter a “proceeding”), shall be
indemnified and held harmless by the Company at all times to the fullest extent
permitted by the Delaware General Corporation Law, as if it were applicable to
the Company and as in effect from time to time, against all expenses (including
attorneys’, experts’ and consultants’ fees and disbursements), judgments, fines
and amounts paid in settlement actually and reasonably incurred by such Person
in connection with such proceeding if such Person acted in good faith and in a
manner such Person reasonably believed to be in compliance with the provisions
of this Agreement and Applicable Law, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe such Person’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which such Person reasonably believed to be in compliance
with the provisions of this Agreement or Applicable Law, or, with respect to any
criminal action or proceeding that the Person had reasonable cause to believe
that his, her or its conduct was unlawful. THE FOREGOING INDEMNITY IS INTENDED
TO INDEMNIFY EACH COVERED PERSON FOR SUCH PERSON’S OWN ACTS OR OMISSIONS,
INCLUDING NEGLIGENCE (WHICH SHALL INCLUDE GROSS NEGLIGENCE), AND SHALL APPLY
IRRESPECTIVE OF ANY CLAIM OF CONCURRENT OR CONTRIBUTORY NEGLIGENCE ON THE PART
OF SUCH COVERED PERSON.


(b)    Actions by the Company. The Company shall indemnify at all times to the
fullest extent permitted by the Delaware General Corporation Law, as if it were
applicable to the Company and as in effect from time to time, any Covered Person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action or suit by or in the right of the Company to procure
a judgment in its favor by reason of the fact that such Covered Person is or was
a Member, Manager or Officer of the Company, or is or was serving at the request
of the Company as a manager or director, officer, employee, fiduciary or agent
of another limited liability company or of a corporation, partnership, joint
venture, trust or other enterprise against expenses (including attorneys’,
experts’ and consultants’ fees and disbursements) actually and reasonably
incurred by such Covered Person in connection with the defense or settlement of
such action or suit if such Covered Person acted in good faith and in a manner
such Covered Person reasonably believed to be in compliance with the provisions
of this Agreement and Applicable Law and except that no indemnification shall be
made in respect of any claim, issue or matter as to which such Covered Person
shall have been finally adjudged to be liable to the Company unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such Person is fairly








69





--------------------------------------------------------------------------------











and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.


(c)Rights Non-Exclusive. The rights to indemnification and the payment of
expenses incurred in defending a proceeding in advance of its final disposition
conferred in this Section 12.3 shall not be exclusive of any other right that
any Person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement, any vote of Members or disinterested Managers,
or otherwise.


(d)Insurance. The Company shall maintain insurance, at its expense, on its own
behalf and on behalf of any Person who is or was a Covered Person or was serving
at the request of the Company as a manager, officer, employee or agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against any liability asserted against him, her or it
and incurred by him, her or it in any such capacity, whether or not the Company
would have the power to indemnify such Person against such liability under this
Section 12.3.


(e)Expenses. Expenses incurred by any Covered Person described in
Section 12.3(a) or Section 12.3(b) in defending a proceeding shall be paid by
the Company in advance of such proceeding’s final disposition upon receipt of an
undertaking by or on behalf of the Covered Person to repay such amount if it
shall be found in a final, non-appealable decision of a court of competent
jurisdiction that he, she or it is not entitled to be indemnified by the
Company. Such expenses incurred by other employees and agents may be so paid
upon such terms and conditions, if any, as the Board of Managers deems
appropriate.


(f)Employees and Agents. Individuals who are not covered by the foregoing
provisions of this Section 12.3 and who are or were employees or agents of the
Company, or who are or were serving at the request of the Company as employees
or agents of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise, may be indemnified to the extent authorized
at any time or from time to time by the Board of Managers.


(g)Contract Rights. The provisions of this Section 12.3 shall be deemed to be a
contract right between the Company and each Covered Person who serves in any
such capacity at any time while this Section 12.3 and the relevant provisions of
the Delaware Act or other Applicable Law are in effect, and any repeal or
modification of this Section 12.3 or any such law shall not affect any rights or
obligations then existing with respect to any state of facts or proceeding then
existing. The indemnification and other rights provided for in this Section 12.3
shall inure to the benefit of the successors, assigns, heirs, executors and
administrators of any Covered Person entitled to such indemnification. The
Company shall indemnify any such Covered Person seeking indemnification in
connection with a proceeding initiated by such Covered Person only if such
proceeding was authorized by the Board of Managers.


(h)    Merger or Consolidation; Other Enterprises. For purposes of this
Section 12.3, references to “the Company” shall include, in addition to the
resulting company, any constituent company (including any constituent of a
constituent) absorbed in a consolidation








70





--------------------------------------------------------------------------------











or merger which, if its separate existence had continued, would have had power
and authority to indemnify its members, managers, directors, officers,
fiduciaries and employees or agents, so that any Person who is or was a member,
manager, director, officer, fiduciary, employee or agent of such constituent
company, or is or was serving at the request of such constituent company as a
member, manager, director, officer, fiduciary, employee or agent of another
company, partnership, joint venture, trust or other enterprise, shall stand in
the same position under this Section 12.3 with respect to the resulting or
surviving company as he, she or it would have with respect to such constituent
company if its separate existence had continued. For purposes of this
Section 12.3, references to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a Person
with respect to any employee benefit plan; and references to “serving at the
request of the Company” shall include any service as a member, manager,
director, officer, fiduciary, employee or agent of the Company that imposes
duties on, or involves services by, such member, manager, director, fiduciary,
officer, employee, or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a Person who acted in good faith and in a
manner such Person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Section 12.3.


(i)No Member Recourse. Notwithstanding anything to the contrary in this
Agreement, any indemnity by the Company relating to the matters covered in this
Section 12.3 shall be provided out of and to the extent of Company assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final, non-appealable decision of a court of competent jurisdiction to have
personal liability on account thereof) or any Member’s officers, directors,
stockholders, members, partners, employees or Affiliates shall have personal
liability on account thereof or shall be required to make additional Capital
Contributions to help satisfy such indemnity of the Company.


ARTICLE XIII
GENERAL PROVISIONS


13.1    Power of Attorney. Each Member hereby constitutes and appoints the Board
of Managers and any duly appointed liquidating trustee, with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute, swear to, acknowledge,
deliver, file and record in the appropriate public offices: (i) this Agreement,
all certificates and other instruments and all amendments thereof in accordance
with the terms hereof which the Board of Managers deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (ii) all instruments
which the Board of Managers deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (iii) all conveyances and other instruments or documents which
the Board of Managers or any duly appointed liquidating trustee deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement and Applicable Law, including a
certificate of cancellation; and (iv) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article III, Article VIII
and Article XI. The foregoing power of attorney is irrevocable and coupled with
an interest, and




71





--------------------------------------------------------------------------------











shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member and the Transfer of all or any portion
of its Units and shall extend to such Member’s permitted successors and assigns.


13.2Amendments. Except as otherwise expressly provided herein, including
Section 5.7(b), this Agreement may be amended, modified or waived only by the
Company with the written consent of a Supermajority Interest; provided, however,
that any amendment, modification or waiver that materially and adversely affects
a Member disproportionately as compared to the other Member (based solely on the
respective number of Units held by such Member as compared to the other Member)
shall require the prior written consent of the Member so adversely affected. Any
such amendment, modification or waiver in accordance with this Section 13.2
shall be binding on all Members.


13.3No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property or the
right to own or use particular or individual assets of the Company.


13.4Remedies. Subject to Sections 5.8 and 13.20, each Member shall have all
rights and remedies set forth in this Agreement and all rights and remedies
which such Person has been granted at any time under any other agreement or
contract and all of the rights which such Person has under any Applicable Law.
Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and, subject to Sections 5.8 and 13.20, to exercise all other rights
granted by Applicable Law.


13.5    Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns, whether so expressed or not.


13.6Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or the effectiveness or validity of any provision in any other jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.


13.7Counterparts. This Agreement may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which will be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.


13.8    Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.


72





--------------------------------------------------------------------------------











13.9    Addresses and Notices. All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given or made when
(i) delivered personally to the recipient, (ii) telecopied to the recipient with
confirmation of delivery or delivered by other form of electronic transmittal
customarily used for such communication that permits retention of an electronic
copy of such notice and verification of receipt (in each case with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied or so delivered electronically before 5:00 p.m. New
York, New York time on a Business Day, and otherwise on the next Business Day,
or (iii) one Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid). Such notices, demands and other
communications shall be sent to the address for such recipient set forth in the
Company’s books and records, or to such other address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party. Any notice to the Board of Managers or the Company shall
be deemed given if received by the Board of Managers at the principal office of
the Company designated pursuant to Section 2.5.


13.10Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, Distributions, capital or property other than as a secured creditor.


13.11Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.


13.12Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.


13.13Entire Agreement. This Agreement and those documents expressly referred to
herein that have been entered into prior to or concurrently herewith, embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
As of the date hereof, other than the Members Working Capital Facility, Raw
Material Supply Agreement and the Valero Agreements, there are no other
agreements between the Company and any Member relating to the subject matter
hereof or to an investment by any Person in the Company.
  
13.14    Delivery Electronically. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, an image in .pdf format transmitted via email, or other form of
electronic transmission producing a facsimile of the signing party’s signature,
shall be treated in all manner and respects as an original agreement or
instrument and shall be






73





--------------------------------------------------------------------------------











considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine, email, or other form of electronic communication to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine, email, or
other form of electronic communication as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.


13.15Survival. Sections 6.6, 12.2, 12.3, 13.9 and 13.20 shall survive and
continue in full force in accordance with its terms notwithstanding any
termination of this Agreement, the dissolution of the Company or any withdrawal
or resignation of any Officer or other Covered Person.


13.16Public Disclosures. The Company shall not, nor shall it permit any
Subsidiary to, disclose any Member’s name or identity as an investor in the
Company or any Subsidiary in any press release or other public announcement or
in any document or material filed with any Governmental Entity, without the
prior written consent of such Person (which consent shall not be unreasonably
withheld or delayed), unless such disclosure is required by Applicable Law or by
order of a court of competent jurisdiction (a “Requisite Public Disclosure”), in
which case prior to making such disclosure the Company shall use its reasonable
best efforts (which may include the incurrence of reasonable expenses) to give
written notice to such Person describing in reasonable detail the proposed
content of such disclosure and to permit such Person a reasonable period of time
given the circumstances and requirements of such Requisite Public Disclosure to
review and comment upon the form and substance of such disclosure.


13.17Reports.


(a)    The Company shall use reasonable efforts to deliver or cause to be
delivered to each Member the following:


(i)Within 25 days after the end of each calendar month, unaudited monthly
consolidated balance sheets and statements of income for the Company and its
Subsidiaries;


(ii)Within 25 days after the end of each of the first, second and third Fiscal
Quarters of each Fiscal Year, an unaudited consolidated balance sheet, statement
of operations and statement of cash flows of the Company and its Subsidiaries as
of and for the applicable Fiscal Quarter;


(iii)Within 40 days after the end of each subsequent Fiscal Year, an audited
consolidated balance sheet, statement of operations and statement of cash flows
of the Company and its Subsidiaries as of and for such Fiscal Year, together
with an annual report containing a statement of changes in such Member’s equity
and the Member’s Capital Account balance for such Fiscal Year (if any);


(iv)    Copies of all written materials (including copies of meeting minutes)
given to Managers in connection with any meeting of the Board of Managers or


74





--------------------------------------------------------------------------------





any committee thereof, at the time any such materials are delivered to such
Managers; and


(v)A copy of the Business Plan promptly upon its approval.


Reports delivered pursuant to this Section 13.17 may be delivered either in hard
copy form or, in the Board of Manager’s discretion, electronically; provided
that any Member may, upon request, specify that such reports shall be delivered
to it in hard copy form.
(b)The Company shall use reasonable best efforts to deliver or cause to be
delivered:


(i)    within 40 days after the end of each Fiscal Year, to each Person who was
a Member at any time during such Fiscal Year, all information necessary for the
preparation of such Person’s United States federal and state income Tax returns;
and


(ii)within 40 days after the end of each Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year (other than any Member entitled to
receive such information pursuant to Section 13.17(a)(iii)) an annual report
containing a statement of changes in such Member’s equity and such Member’s
Capital Account balance for such Fiscal Year (if any).


(c)The Company will provide each Member with all information such Member may
reasonably require in order to file Tax returns in jurisdictions other than the
United States solely as a result of such Members’ participation in the Company.


(d)The Company will use commercially reasonable efforts to inform the Members of
the amount of Taxes paid, if any, by the Company, during any calendar year, to
countries other than the United States that are attributable to income allocated
to Members as a result of the Members’ participation in the Company. The Company
will use commercially reasonable efforts to provide such information to the
Members within ten days of the date of any such payment.


13.18Exclusive Jurisdiction. Subject to Section 13.20 and without waiving the
same, each of the parties hereto hereby submits to the exclusive jurisdiction of
any state court sitting in Houston, Texas, in any action arising out of or
relating to this Agreement and agrees that all claims in respect of such action
may be heard and determined in any such court. Each party hereto also agrees,
subject to Section 13.20 and only to the extent expressly permitted herein, not
to bring any action arising out of or relating to this Agreement in any other
court. Each of the parties hereto waives any defense of inconvenient forum to
the maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.


13.19Confidentiality.


(a)    The provisions of this Agreement (including the exhibits and schedules
hereto), any mediation or arbitration proceedings pursuant hereto (including any
outcome thereof or awards related thereto) and all proprietary information
pertaining to the Business, financial










75





--------------------------------------------------------------------------------











condition, strategies, plans, policies, inventions, trade secrets, Intellectual
Property, computer programs, projections, pricing, or processes of the Company
or provided or disclosed by the Company to a Member, or by one Member to another
Member or by the Company or a Member to such Member’s or the other Member’s
directors, officers, partners, employees, advisors or agents, shall be
confidential, and shall not be disclosed or otherwise released to any other
Person without the unanimous written consent of the Members; provided, however,
that any Member may disclose any such information, on a “need to know” basis, to
(i) the members, managers, directors, officers, partners, employees, counsel,
auditors, consultants, lenders, liquidators, trustees, fiduciaries, insurance
providers and brokers of such Member and its Affiliates, and to credit rating
agencies, (ii) its institutional financing sources and (iii) as required in
order to file such Member’s applicable Tax returns.


(b)The obligations of a Member under Section 13.19(a) shall not apply to
confidential information (i) that is received by such Member from a Person who
is not a Member or related to a Member and who has the right to give the
information to such Member and who does not require that such Member keep such
information confidential, (ii) that is or becomes public knowledge through no
fault of such Member, (iii) the disclosure of which is required by Applicable
Law or (iv) that a Member is required to disclose pursuant to the rules and
regulations of the SEC; provided, that prior to disclosing confidential
information pursuant to clause (iii) of this Section 13.19(b), such Member shall
give timely notice to the Company and the other Member, which shall describe the
information proposed to be disclosed and state the basis upon which such
disclosing Member believes the information is required to be disclosed, all so
that the Company may seek an appropriate protective order or other remedy and/or
waive compliance with the provisions of this Agreement, and the Member will
cooperate with the Company (at the Member’s sole cost and expense) to obtain
such protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained or the Company waives
compliance with the relevant provisions of this Agreement, the Member will
disclose only that portion of the above referenced information which, in the
reasonable opinion of its legal counsel, is legally required to be disclosed and
the Member will use its reasonable efforts to obtain assurances that
confidential treatment will be accorded to such information.


(c)The covenants and undertakings contained in this Section 13.19 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 13.19 will cause irreparable
injury to the non-breaching Member, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated. Accordingly,
the remedy at law for any breach of this Section 13.19 will be inadequate.
Therefore, the non-breaching Member will be entitled to entry of an injunction,
a restraining order or other equitable relief from any court of competent
jurisdiction in the event of any breach of this Section 13.19 without the
necessity of proving actual damages or posting any bond whatsoever. The rights
and remedies provided by this Section 13.19 are cumulative and in addition to
any other rights and remedies which the non-breaching Member may have hereunder
or at law or in equity.


(d)    The obligations of the Members under this Section 13.19 shall (i) survive
any withdrawal or resignation of a Member and (ii) terminate upon the
termination of the










76





--------------------------------------------------------------------------------











Company in accordance with Section 2.6, except as to the Company’s Intellectual
Property, which shall continue indefinitely.


13.20Arbitration; Dispute Resolution. Except (i) as specifically provided
otherwise in Section 5.8, (ii) as necessary to enforce any arbitral award, or
(iii) as necessary to secure injunctive relief with respect to the enforcement
of Section 5.4(a), Section 9.1 and Section 13.19, any controversy or claim,
whether based on contract, tort, statute or other legal or equitable theory
(including any claim of fraud, misrepresentation or fraudulent inducement or any
question of validity or effect of this Agreement including this Section 13.20)
arising out of or related to this Agreement (excluding only the matters covered
by Section 5.8(c)), or the breach or termination of this Agreement (any such
controversy or claim, a “Dispute”) will be resolved in accordance with the
terms, conditions, rules and procedures set forth on Exhibit C attached hereto.
The Members acknowledge and agree that this Section 13.20 is intended to cover
controversies and claims that could otherwise be resolved through litigation and
is not intended as a dispute resolution for conflicts among the Members or
Managers regarding decisions to approve or disapprove matters requiring such
approval.


13.21Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY DISPUTE OF ANY NATURE WHATSOEVER THAT MAY ARISE
BETWEEN THEM, INCLUDING THOSE DISPUTES RELATING TO OR INVOLVING, IN ANY WAY THE
CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN THE PARTIES, THE PROVISIONS OF ANY FEDERAL, STATE OR LOCAL LAW,
REGULATION OR ORDINANCE NOTWITHSTANDING. By execution of this Agreement, each of
the parties hereto acknowledges and agrees that such party has had an
opportunity to consult with legal counsel and that such party knowingly and
voluntarily waives any right to a trial by jury of any dispute pertaining to or
relating in any way to the transactions contemplated by this Agreement, the
provisions of any Applicable Law notwithstanding.
* * * * *
[The Remainder of This Page Is Intentionally Left Blank.]


































77





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
DIAMOND GREEN DIESEL HOLDINGS LLC






By:    /s/ John F. Sterling
John F. Sterling
Secretary














 
 






 






 








 






 


 












Signature Page To
Diamond Green Diesel Holdings LLC
Second Amended and Restated
Limited Liability Company Agreement





--------------------------------------------------------------------------------







MEMBERS:
Darling Green Energy LLC


By:    /s/ Brad Phillips                
Brad Phillips
Executive Vice President - Chief
Financial Officer






DIAMOND ALTERNATIVE ENERGY, LLC






By:    /s/ Martin J. Parrish                
Martin J. Parrish
Senior Vice President








 
 


 








 
 
 




 
 






Signature Page To
Diamond Green Diesel Holdings LLC
Second Amended and Restated
Limited Liability Company Agreement





--------------------------------------------------------------------------------









SCHEDULE A


Member
Number of Units Held
Unit Percentage
Darling Member
Darling Green Energy LLC
1,116,886
50%
Valero Member
Diamond Alternative Energy, LLC
1,116,886
50%







 
























 
































Sch A-1





--------------------------------------------------------------------------------







EXHIBIT A
AUTHORIZED SENIOR EXECUTIVE OFFICERS


Darling Member:
The then current Chief Executive Officer of Darling Ingredients Inc.
Valero Member:
The then current Chief Executive Officer of Valero Energy Corporation.
































    




































Ex A-1





--------------------------------------------------------------------------------







EXHIBIT B
EXPEDITED ARBITRATION PROCEDURES
1.Rules. Any dispute to which this Exhibit B applies will be conducted pursuant
to the then current CPR Institute Rules for Non-Administered Arbitration of
Business Disputes and this Exhibit B. In the event of a conflict between the CPR
Rules and this Exhibit B, this Exhibit B will govern. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, to the
exclusion of any provision of Applicable Law inconsistent therewith or which
would produce a different result, and judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction in accordance with
Section 13.18 of this Agreement.


2.Disputes. If a dispute arises to which this Exhibit B applies, any Member may
send an Arbitration Notice with respect thereto to the other applicable parties,
with a copy thereof to the regional office of the CPR Institute covering
Houston, Texas. The Arbitration Notice shall contain a brief description of the
nature of the dispute, the name of an arbitrator proposed by the Member sending
such Arbitration Notice, and any business, personal or other relationship or
affiliation between such Member and the proposed arbitrator.


3.Selection of Arbitrator. If any party receiving the Arbitration Notice objects
for any reason to the arbitrator proposed therein, such party may, on or before
the fifth Business Day following delivery of the Arbitration Notice, notify the
sending Member of such objection. The parties shall attempt to agree upon a
mutually acceptable arbitrator, but for each arbitrator nominated, each party
shall promptly disclose to the other any business, personal or other
relationship or affiliation that may exist between such party and such proposed
arbitrator. If they are unable to mutually agree on an arbitrator within five
Business Days following delivery of such notice of objection, either party may
request the regional office of the CPR Institute covering Houston, Texas to
promptly designate the arbitrator. If the regional office of the CPR Institute
covering Houston, Texas has not designated an arbitrator within ten Business
Days following delivery of a request from either party, either disputing party
may request in writing the judge of the United States District Court for the
Southern District of Texas senior in term of service to promptly appoint an
arbitrator. If the arbitrator so chosen shall die, resign or otherwise fail or
becomes unable to serve as arbitrator, a replacement arbitrator shall be chosen
in accordance with this Exhibit B. The arbitrator shall be qualified by his or
her education, experience and training to resolve the disputed matters. The
arbitrator may not be a current or former employee of either disputing party or
any Affiliate thereof or otherwise have a stake in the outcome of the dispute.


4.    Conduct of Arbitration. Any arbitration hearing shall be held in Houston,
Texas. The arbitrator shall fix a reasonable time and place for the hearing and
shall determine the matters submitted to it pursuant to the provisions of this
Agreement in a timely manner; provided, however, if the arbitrator shall fail to
conclude the hearing to determine the issue in dispute within 30 Business Days
after the selection of the arbitrator, then either party shall have the right to
require a new arbitrator to be selected pursuant to this Exhibit B unless such
party’s action shall have substantially contributed to the delay.










Ex B-1





--------------------------------------------------------------------------------









5.    Except as expressly provided to the contrary in this Agreement, the
arbitrator shall have the reasonable and necessary power (i) to gather such
materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each party will provide such materials, information,
testimony and evidence reasonably requested by the Arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
statutory or legally-recognized privilege), (ii) to issue or cause to be issued
subpoenas (but, the arbitrator will only be entitled to issue a subpoena
directed to a third party to the extent material and relevant to a determination
of a dispute under Section 13.20 of this Agreement for the attendance of
witnesses and for the production of books, records, documents and other
evidence, (iii) to establish the limits and timing of any discovery between the
parties in question on a reasonable, expedited basis (e.g., the number of
interrogatories and requests for admission to be answered, the number and
duration of any depositions to be taken, the type and number of documents to be
produced or disclosed, etc.), and (iv) to administer oaths. Subpoenas so issued
shall be served, and upon application to the court by a party or the arbitrator,
enforced, in the manner provided by Applicable Law for the service and
enforcement of subpoenas in a civil action.


6.The parties may also retain, with the consent of the arbitrator, one or more
experts to assist the arbitrator. Each party may also retain one or more
experts. Each party shall identify and produce a report from any experts from
whom it will produce testimony and/or evidence at the arbitration hearing at
least ten Business Days prior to the commencement of the hearing. Rebuttal
experts shall be named at least ten Business Days prior to the commencement of
the hearing.


7.At least ten Business Days prior to the commencement of the hearing, the
parties shall exchange witness lists containing the names, addresses and phone
numbers of the witnesses the party expects to call. Except for good cause, only
those individuals who appear on a witness list may be called as a witness.


8.The parties shall exchange copies of exhibits and designated deposition
testimony at least five Business Days prior to the commencement of the hearing.


9.The arbitrator shall render a written decision within five Business Days of
the conclusion of the hearing. The arbitrator shall have jurisdiction and
authority to interpret and apply the provisions of this Agreement only insofar
as shall be necessary in the determination of the dispute, but the arbitrator
shall not have jurisdiction or authority to add to or alter in any way the
provisions of this Agreement. The arbitrator’s decision shall govern and shall
be final, nonappealable (except to the extent provided in the Federal
Arbitration Act) and binding on the parties hereto pursuant to the United States
Arbitration Act and the arbitrator’s written decision may be entered in any
court having appropriate jurisdiction. THE ARBITRATOR AND ANY COURT ENFORCING
THE AWARD OF THE ARBITRATOR SHALL NOT HAVE THE RIGHT OR AUTHORITY TO AWARD
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES TO
EITHER DISPUTING PARTY EXCEPT TO THE EXTENT SUCH DAMAGES CONSTITUTE
REIMBURSEMENT OF AMOUNTS DUE BY ONE DISPUTING PARTY TO THE OTHER AS A RESULT OF
THE FORMER’S INDEMNIFICATION OBLIGATIONS UNDER THE PROVISIONS OF THIS AGREEMENT.










Ex B-2





--------------------------------------------------------------------------------









10.    The responsibility for paying the costs and expenses of the arbitration,
including compensation to the arbitrator, shall be allocated among the parties
in a manner determined by the arbitrator to be fair and reasonable under the
circumstances. Each party shall be responsible for the fees and expenses of its
respective counsel, consultants and witnesses, unless the arbitrator determines
that compelling reasons exist for allocating all or a portion of such costs and
expenses otherwise.


















































































Ex B-3





--------------------------------------------------------------------------------







EXHIBIT C
DISPUTE RESOLUTION
1.    Applicability. Any dispute to which this Exhibit C applies shall be
settled by arbitration in accordance with the then current CPR Institute Rules
for Non-Administered Arbitration of Business Disputes and this Exhibit C. In the
event of a conflict between the CPR Rules and this Exhibit C, this Exhibit C
will govern. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of Applicable Law
inconsistent therewith or which would produce a different result, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction.
2.    Disputes. If a dispute arises to which this Exhibit C applies, any Member
may send an Arbitration Notice with respect thereto to the other applicable
parties, with a copy thereof to the regional office of the CPR Institute
covering Houston, Texas. The Arbitration Notice shall contain a brief
description of the nature of the dispute and the name of the arbitrator
appointed by the Member sending such Arbitration Notice.
3.    Selection of Arbitrator.
(A)    Within five days after delivery of the Arbitration Notice, the other
Member shall appoint an arbitrator in writing to the other parties, with a copy
thereof to the regional office of the CPR Institute covering Houston, Texas. The
two arbitrators so appointed shall, within five days after the second of them
has been appointed, appoint a third arbitrator and such arbitrators shall
constitute the arbitrator panel (the “Arbitrator Panel”). If the two arbitrators
initially appointed are unable to agree on the third arbitrator within such
five-day period, either disputing party may request the regional office of the
CPR Institute covering Houston, Texas to designate the third arbitrator. If the
regional office of the CPR Institute covering Houston, Texas has not designated
an arbitrator within ten Business Days following delivery of a request from
either party, either disputing party may request in writing the judge of the
United States District Court for the Southern District of Texas senior in term
of service to appoint the third arbitrator. If the disputing party receiving the
Arbitration Notice fails to appoint an arbitrator as set forth above, the
arbitrator appointed by the other Member shall be deemed to constitute the
Arbitrator Panel. If any arbitrator so chosen shall die, resign or otherwise
fail or becomes unable to serve as an arbitrator, the party that appointed such
arbitrator shall appoint a replacement arbitrator within five days after
receiving notice of such arbitrator’s death, resignation or inability to serve.
(B)    Each arbitrator shall be qualified by his or her education, experience
and training to resolve the disputed matters. None of the arbitrators may be a
current or former employee of either disputing party or any Affiliate thereof or
otherwise have a stake in the outcome of the Dispute.










Ex C-1





--------------------------------------------------------------------------------







4.    Conduct of Arbitration.
(A)    Any arbitration hearing shall be held in Houston, Texas. The Arbitrator
Panel shall fix a reasonable time and place for the hearing and shall determine
the matters submitted to it pursuant to the provisions of this Agreement in a
timely manner; provided, however, if the Arbitrator Panel shall fail to conclude
the hearing to determine the issue in dispute within six months after the
selection of the Arbitrator Panel, then either disputing party shall have the
right to require a new Arbitrator Panel to be selected pursuant to this Exhibit
C unless such party’s action shall have substantially contributed to the delay.
(B)    Except as expressly provided to the contrary in this Agreement, the
Arbitrator Panel shall have the reasonable and necessary power (i) to gather
such materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each party will provide such materials, information,
testimony and evidence reasonably requested by the Arbitrator Panel, except to
the extent any information so requested is subject to an attorney-client or
other statutory or legally-recognized privilege), (ii) to grant injunctive
relief and enforce specific performance, (iii) to issue or cause to be issued
subpoenas (including subpoenas directed to third parties) for the attendance of
witnesses and for the production of books, records, documents and other
evidence, and (iv) to administer oaths. Subpoenas so issued shall be served, and
upon application to the court by a party or the Arbitrator Panel, enforced, in
the manner provided by Applicable Law for the service and enforcement of
subpoenas in a civil action.
(C)    In advance of the arbitration hearing, the disputing parties may conduct
discovery in accordance with the Federal Rules of Civil Procedure. Such
discovery may include, but is not limited to: (i) the taking of oral and
videotaped depositions and depositions on written questions; (ii) serving
interrogatories, document requests and requests for admission; and (iii) any
other form and/or method of discovery provided for under the Federal Rules of
Civil Procedure. The Arbitrator Panel shall, if requested by a party, order the
other disputing party to produce other relevant documents, to answer up to
twenty-five interrogatories (including subparts), to respond to up to
twenty-five requests for admissions (which shall be deemed admitted if not
denied) and to produce for deposition and, if requested, at the hearing all
witnesses that such party has listed and up to four other persons within such
party’s control. Any additional discovery of a disputing party shall only occur
by agreement of the parties or as ordered by the Arbitrator Panel upon a finding
of good cause. Any objections and/or responses to such discovery shall be due on
or before 15 Business Days after service. The disputing parties shall attempt in
good faith to resolve any discovery disputes that may arise. If the disputing
parties are unable to resolve any such disputes, the disputing parties may
present their objections to the Arbitrator Panel who shall resolve the
objections in accordance with the Federal Rules of Civil Procedure. The
Arbitrator Panel may, if requested by a party, order that a trade secret or
other confidential research, development or












Ex C-2





--------------------------------------------------------------------------------









commercial information not be revealed or be revealed only in a designated way.
All discovery shall be completed at least 15 Business Days prior to the hearing
commencement date.
(D)    The disputing parties may also retain, with the consent of the Arbitrator
Panel, one or more experts to assist the Arbitrator Panel in resolving the
Dispute. The disputing parties may also retain one or more experts for their own
account and at their sole respective cost. The disputing parties shall identify
and produce a report from any experts who will give testimony and/or evidence at
the arbitration hearing at least 60 days prior to the commencement of the
hearing. Rebuttal experts shall be named at least 45 days prior to the
commencement of the hearing. Any testifying experts identified shall be made
available for deposition in advance of any arbitration hearing.
(E)    At least 45 days prior to the commencement of the hearing, the parties
shall exchange witness lists containing the names, addresses and phone numbers
of the witnesses the party expects to call. Except for good cause, only those
individuals who appear on a witness list may be called as a witness.
(F)    The disputing parties shall exchange copies of exhibits and designated
deposition testimony at least seven Business Days prior to the commencement of
the hearing.
(G)    The Arbitrator Panel shall render a written decision within 15 Business
Days of the conclusion of the hearing. The Arbitrator Panel shall have
jurisdiction and authority to interpret and apply the provisions of this
Agreement only insofar as shall be necessary in the determination of the matter
in dispute, but the Arbitrator Panel shall not have jurisdiction or authority to
add to or alter in any way the provisions of this Agreement. The Arbitrator
Panel’s decision shall govern and shall be final, nonappealable (except to the
extent provided in the Federal Arbitration Act) and binding on the disputing
parties hereto pursuant to the United States Arbitration Act and the Arbitrator
Panel’s written decision may be entered in any court having appropriate
jurisdiction. THE ARBITRATOR PANEL AND ANY COURT ENFORCING THE AWARD OF THE
ARBITRATOR PANEL SHALL NOT HAVE THE RIGHT OR AUTHORITY TO AWARD CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES TO EITHER DISPUTING
PARTY EXCEPT TO THE EXTENT SUCH DAMAGES CONSTITUTE REIMBURSEMENT OF AMOUNTS DUE
BY ONE DISPUTING PARTY TO THE OTHER AS A RESULT OF THE FORMER’S INDEMNIFICATION
OBLIGATIONS UNDER THE PROVISIONS OF THIS AGREEMENT.
(H)    The responsibility for paying the costs and expenses of the arbitration,
including compensation to the Arbitrator Panel, shall be allocated among the
disputing parties in a manner determined by the Arbitrator Panel to be fair and
reasonable under the circumstances. Each disputing party shall be








Ex C-3





--------------------------------------------------------------------------------









responsible for the fees and expenses of its respective counsel, consultants and
witnesses, unless the Arbitrator Panel determines that compelling reasons exist
for allocating all or a portion of such costs and expenses otherwise.






















































































Ex C-4





--------------------------------------------------------------------------------







EXHIBIT D
CERTAIN REQUIRED ADDITIONAL CAPITAL CONTRIBUTIONS
DURING THE NEW FACILITY CONSTRUCTION PERIOD


1.Definitions. In this Exhibit the following terms shall have the following
respective meanings:


“Anticipated Capital Expenditures” means, as of the Date of Determination, DGD’s
forecasted capital expenditures for the then-current Fiscal Quarter based upon
(i) the amount budgeted by the Company and DGD for capital expenditures during
such Fiscal Quarter in the Business Plan and (ii) reasonably anticipated capital
expenditures during such Fiscal Quarter in connection with cost overruns or
events or changes not contemplated at the time of preparation of the Business
Plan. Anticipated Capital Expenditures expressly includes, without limitation,
(i) all anticipated capital expenditures during such Fiscal Quarter to design,
construct, install and place in service the New Facility, (ii) all amounts
anticipated during such Fiscal Quarter to be necessary to fund the initial
working capital for the operation of the New Facility, and (iii) all turnaround
expenses during such Fiscal Quarter, whether or not required to be capitalized
under GAAP. Reference may be had to any project execution plan, construction
budget or similar budgeting documentation adopted or approved by the Board in
connection with the New Facility as an aid in estimating the amounts referenced
in clauses (i) and (ii) of the immediately preceding sentence.
“Anticipated Adjusted EBITDA” means, as of the Date of Determination, DGD’s
forecasted EBITDA for the then-current Fiscal Quarter, based upon forecasts
prepared by the Companies’ management, less all forecasted income tax
liabilities of the Company and DGD during such Fiscal Quarter; provided,
however, that in no event shall any anticipated or potential Blender’s Tax
Credit ever be included in Anticipated Adjusted EBITDA.
“Blender’s Tax Credit” means any tax credits or other tax benefits or financial
subsidies or incentives available to either the Company or DGD from any
Governmental Entity in any jurisdiction for or in connection with the production
of renewable diesel or any other products that may from time to time be produced
by DGD, expressly including the $1.00 per gallon U.S. federal renewable diesel
tax credit available under Applicable Law as of the date of this Agreement.
“Construction Period” means the time period starting upon the approval of the
New Facility by the Members (which occurred prior to the date of this Agreement)
and ending on the first business day of the first Fiscal Quarter after the New
Facility is complete and operational and all capital expenditures for the
design, construction, installation and placement into service of the New
Facility as well as all amounts necessary to fund the initial working capital
for the operation of the New Facility have been paid in full.
“Contribution Test Amount” means, with respect to the Date of Determination, an
amount (whether positive or negative) equal to (i) Excess Available Cash minus
(ii) the amount of Distributions, if any, determined under the Distribution
Policy, plus (iii) Anticipated Adjusted EBITDA minus (iv) Anticipated Capital
Expenditures.








Ex D-1





--------------------------------------------------------------------------------









“Date of Determination” means the1st day of each April, July, October and
January.
“Debt” means the aggregate indebtedness of the Company and DGD for money
borrowed, created, issued, incurred, assumed or guaranteed, which would, in
accordance with GAAP, be classified as debt, expressly including the outstanding
amount of any loans made or deemed to have been made to either the Company or
DGD by any Member or by the Affiliate of any Member, but expressly excluding
capital lease obligations.


“Distribution Policy” means that certain Distribution Policy of even date with
this Agreement, adopted by the Board of Managers, the Members and the Company
(in its capacity as the managing member of DGD), together with all duly adopted
amendments and modifications thereto and replacements thereof.


“EBITDA” means the consolidated earnings of the Company and DGD before interest,
income taxes, depreciation and amortization, with each component thereof
determined in accordance with GAAP.
“Excess Available Cash” means the positive amount, if any, equal to, as of the
Date of Determination, (i) the amount of cash on hand of DGD (including cash
equivalents, marketable securities, deposits and short-term investments), minus
(ii) all Debt, and minus (iii) $50,000,000.


2.Quarterly Statement.
  
a.On each Date of Determination, the Company shall cause DGD to cause the
Accounting Manager to deliver to the Board a statement setting forth the
Accounting Manager’s calculation, based on the books and records of DGD and such
other available information as such person, in the reasonable exercise of his or
her professional judgment, deems relevant, as of the Date of Determination, of
the amount of (i) Excess Available Cash, (ii) Anticipated Adjusted EBITDA, (iii)
Anticipated Capital Expenditures and (iv) the amount of Blender’s Tax Credit, if
any, actually received in the immediately prior quarter (such statement, the
“Distribution Statement”). Each Distribution Statement shall include reasonable
supporting documentation, including any assumptions or forecasts relied upon by
the Accounting Manager.


b.    If either Member disagrees with the calculations of Excess Available Cash,
Anticipated Adjusted EBITDA and/or Anticipated Capital Expenditures set forth in
the Distribution Statement, such Member’s representative on the Board shall
promptly notify the other Member’s representative on the Board (a “Notice of
Disagreement”), and the Members shall promptly thereafter confer in a
reasonable, good faith manner in an effort to agree upon any necessary changes
to the relevant amount(s). Absent manifest error, the values for Excess
Available Cash, Anticipated Adjusted EBITDA and Anticipated Capital Expenditures
set forth in the original Distribution Statement issued by the Accounting
Manager shall be used for the calculations in Section 3 of this Exhibit unless a
Notice of Disagreement is made and the Members agree to revisions thereto prior
to the expiration of 5 Business Days after the date the original Distribution
Statement was delivered by the Accounting Manager (in which case such revised
values for Excess Available Cash, Anticipated Adjusted EBITDA and/or Anticipated






Ex D-2





--------------------------------------------------------------------------------









Capital Expenditures (as applicable) shall be used for the calculations in
Section 3 of this Exhibit).
  
3.Required Contributions During Construction Period.
 
a.If, on any Date of Determination falling during the Construction Period, the
Contribution Test Amount is negative, then not later than 10 Business Days
thereafter each Member shall make a Capital Contribution to the Company in an
amount equal to such Member’s pro rata share (based on the Members’ respective
Unit Percentages) of the positive value of the Contribution Test Amount;
provided, however, that if both Members agree, each Member shall, in lieu of
making such Capital Contribution, make a loan to DGD under the Members Working
Capital Facility in an amount equal to the amount of such Capital Contribution.
 
b.If the Members become obligated to make Capital Contributions in accordance
with Section 3.a. of this Exhibit, then on the first day of each of the next two
full calendar months following the Date of Determination, the Company shall
cause DGD to cause the Accounting Manager to provide written notice to the Board
of the amount of cash on hand of DGD (including cash equivalents, marketable
securities, deposits and short-term investments) as of the last day of the month
just ended (a “Monthly Cash Report”). If the cash on hand at either such
month-end is less than $50,000,000 (such deficit, a “Monthly Shortfall”), each
Member shall, not later than the 10th Business Day after the date of the Monthly
Cash Report, make a Capital Contribution to the Company in an amount equal to
such Member’s pro rata share (based on the Members’ respective Unit Percentages)
of the Monthly Shortfall; provided, however, that if both Members agree, each
Member shall, in lieu of making such Capital Contribution, make a loan to DGD
under the Members Working Capital Facility in an amount equal to the amount of
such Capital Contribution.


c.All Capital Contributions required pursuant to this Section 3 shall constitute
Required Additional Capital Contributions.


d.Solely with respect to any Capital Contribution required under this Section 3,
the term “First Anniversary Date” in the Agreement is hereby amended to read as
follows:


“First Anniversary Date” means (i) with respect to a Non-Defaulting Member
Company Loan, the date that is 30 days after the date such Company Loan was
deemed made or (ii) with respect to a Failed Contribution Company Loan, the date
that is 30 days after the date the corresponding Non-Defaulting Member Company
Loan was deemed made.
























Ex D-3



